 



Exhibit 10.4
Execution
CREDIT AGREEMENT
among
QUEST RESOURCE CORPORATION
as the Borrower,
ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent
and
The Lenders Party Hereto
$50,000,000
SENIOR CREDIT FACILITY
RBC CAPITAL MARKETS
As Lead Arranger and Sole Bookrunner
Dated as of November 15, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

        Page
ARTICLE I. DEFINITIONS AND ACOUNTING TERMS
  1
1.01 Defined Terms
  1
1.02 Other Interpretive Provisions
  21
1.03 Accounting Terms
  21
1.04 Rounding
  22
1.05 References to Agreements and Laws
  22
 
   
ARTICLE II. THE REVOLVING COMMITMENTS AND BORROWINGS
  22
2.01 Revolving Loans
  22
2.02 Borrowing Base Determinations
  22
2.03 Borrowings, Conversions and Continuations of Loans
  22
2.04 Prepayments
  24
2.05 Reduction or Termination of Revolving Commitments
  25
2.06 Repayment of Revolving Loans
  25
2.07 Interest
  26
2.08 Fees
  26
2.09 Computation of Interest and Fees
  27
2.10 Evidence of Debt
  27
2.11 Payments Generally
  27
2.12 Sharing of Payments
  30
2.13 Pari Passu Lien Securing Lender Hedging Obligations
  30
2.14 Letters of Credit
  30
2.15 Revolving Commitment Increase
  37
 
   
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
  38
3.01 Taxes
  38
3.02 Illegality
  40
3.03 Inability to Determine Rates
  40
3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans
  41
3.05 Compensation for Losses
  42
3.06 Matters Applicable to all Requests for Compensation
  42
3.07 Survival
  42
3.08 Mitigation Obligations
  42
 
   
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSION
  43
4.01 Conditions Precedent to Initial Credit Extension
  43
4.02 Conditions to all Credit Extensions
  46
 
   
ARTICLE V. REPRESENTATIONS AND WARRANTIES
  46
5.01 Existence; Qualification and Power; Compliance with Laws
  46
 
    i


 



--------------------------------------------------------------------------------



 



        Page
5.02 Authorization; No Contravention
  47
5.03 Governmental Authorization
  47
5.04 Binding Effect
  47
5.05 Financial Statements; No Material Adverse Effect
  47
5.06 Litigation
  48
5.07 No Default
  48
5.08 Ownership of Property; Liens;
  48
5.09 Environmental Compliance
  48
5.10 Insurance
  48
5.11 Taxes
  48
5.12 ERISA Compliance
  49
5.13 Subsidiaries and other Investments
  49
5.14 Margin Regulations; Investment Company Act; Use of Proceeds
  49
5.15 Disclosure; No Material Misstatements
  50
5.16 Location of Business and Offices
  50
5.17 Compliance with Laws
  50
5.18 Third Party Approvals
  50
5.19 Solvency
  50
 
   
ARTICLE VI. AFFIRMATIVE COVENANTS
  50
6.01 Financial Statements
  51
6.02 Certificates; Other Information
  51
6.03 Notices
  52
6.04 Payment of Obligations
  53
6.05 Preservation of Existence, Etc.
  53
6.06 Maintenance of Assets and Business
  53
6.07 Maintenance of Insurance
  53
6.08 Compliance with Laws and Contractual Obligations
  54
6.09 Books and Records
  54
6.10 Inspection Rights
  54
6.11 Compliance with ERISA
  54
6.12 Use of Proceeds
  54
6.13 Material Agreements
  55
6.14 Guaranties
  55
6.15 Further Assurances; Additional Collateral
  55
6.16 Fiscal Year
  56
 
   
ARTICLE VII. NEGATIVE COVENANTS
  56
7.01 Liens
  56
7.02 Investments
  59
7.03 Hedging Agreements
  59
7.04 Indebtedness
  60
7.05 Lease Obligations
  60
7.06 Fundamental Changes
  61
 
    ii


 



--------------------------------------------------------------------------------



 



        Page
7.07 Dispositions
  61
7.08 Restricted Payments; Distributions and Redemptions
  61
7.09 ERISA
  62
7.10 Nature of Business; Capital Expenditures; Risk Management
  62
7.11 Transactions with Affiliates
  62
7.12 Burdensome Agreements
  62
7.13 Use of Proceeds
  62
7.14 Material Agreements
  62
7.15 Financial Covenants
  63
 
   
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
  63
8.01 Events of Default
  63
8.02 Remedies Upon Event of Default
  66
8.03 Application of Funds
  66
 
   
ARTICLE IX. ADMINISTRATIVE AGENT
  67
9.01 Appointment and Authorization of Agents; Lender Hedging Agreements
  67
9.02 Delegation of Duties
  67
9.03 Default; Collateral
  68
9.04 Liability of Agents
  69
9.05 Reliance by Administrative Agent
  70
9.06 Notice of Default
  70
9.07 Credit Decision; Disclosure of Information by Administrative Agent
  70
9.08 Indemnification of Agents
  71
9.09 Administrative Agent in its Individual Capacity
  71
9.10 Successor Administrative Agent and Collateral Agent
  72
9.11 Other Agents; Arranger
  72
9.12 Administrative Agent May File Proofs of Claim
  73
9.13 Hedging Agreements
  73
 
   
ARTICLE X. MISCELLANEOUS
  73
10.01 Amendments, Release of Collateral, Etc.
  74
10.02 Notices and Other Communications; Facsimile Copies
  76
10.03 No Waiver; Cumulative Remedies
  77
10.04 Attorney Costs; Expenses and Taxes
  77
10.05 Indemnification
  77
10.06 Payments Set Aside
  78
10.07 Successors and Assigns
  79
10.08 Confidentiality
  81
10.09 Set-off
  82
10.10 Interest Rate Limitation
  82
10.11 Counterparts
  82
10.12 Integration
  82
10.13 Survival of Representations and Warranties
  83
10.14 Severability
  83
 
    iii


 



--------------------------------------------------------------------------------



 



        Page
10.15 Replacement of Lenders
  83
10.16 Governing Law
  83
10.17 Waiver of Right to Trial by Jury, Etc.
  84
10.18 Time of the Essence
  85
10.19 ENTIRE AGREEMENT
  85
 
    iv


 



--------------------------------------------------------------------------------



 



     
SCHEDULES
   
 
   
2.01
  Revolving Commitments
5.13
  Subsidiaries and Equity Investments
7.01
  Existing Liens
7.04
  Indebtedness
7.11
  Transactions With Affiliates
10.02
  Addresses for Notices to Borrower, Guarantors and Administrative Agent
 
   
EXHIBITS
   
 
    Exhibit: Form of:
 
   
A-l
  Borrowing Notice
A-2
  Conversion/Continuation Notice
A-3
  Repayment Notice
B
  Revolving Note
C
  Compliance Certificate pursuant to Section 6.02(a)
D
  Assignment and Assumption
 
    v


 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT is entered into as of November 15, 2007, among QUEST
RESOURCE CORPORATION a Nevada corporation (the “Borrower”), each lender from
time to time party hereto (collectively, the “Lenders” and individually,
“Lender”), ROYAL BANK OF CANADA, as Administrative Agent and Collateral Agent.
     The Borrower has requested that the Lenders provide a secured revolving
credit facility and the Lenders are willing to do so on the terms and conditions
set forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms.
     As used in this Agreement, the terms defined in the introductory paragraph
hereof shall have the meanings therein indicated and the following terms shall
have the meanings set forth below:
     Administrative Agent means Royal Bank of Canada in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     Administrative Agent’s Office means the Administrative Agent’s address and,
as appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
     Administrative Details Form means the Administrative Details Reply Form
furnished by a Lender to the Administrative Agent in connection with this
Agreement.
     Affiliate means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person. A Person shall be deemed to be controlled by any other Person if
such other Person possesses, directly or indirectly, power to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise.
     Agent/Arranger Fee Letter has the meaning specified in Section 2.08(b).
     Agent-Related Persons means the Administrative Agent (including any
successor administrative agent), the Collateral Agent (including any successor
collateral agent) and their respective Affiliates (including the officers,
directors, employees, agents and attorneys-in-fact of such Person).
     Aggregate Revolving Commitment means collectively the Revolving Commitments
of all the Lenders which Revolving Commitment collectively for all Lenders shall
be an amount (subject to increase, reduction or cancellation as herein provided)
equal to $50,000,000.
     Agreement means this Credit Agreement.
     Quest Resource
Credit Agreement

1



--------------------------------------------------------------------------------



 



     “Applicable Rate” means, from time to time, the following percentages per
annum, based upon the Leverage Ratio;

                                          Applicable Rate Pricing   Leverage  
Letters of   Eurodollar           Commitment Level   Ratio   Credit   Rate +  
Base Rate +   Fee
1
    <1.5x       2.50 %     2.50 %     1.50 %     0.50 %
2
  ³ 1.5x but < 2.5x     2.75 %     2.75 %     1.75 %     0.50 %
3
    ³ 2.5x       3.00 %     3.00 %     2,00 %     0.50 %

     Any increase or decrease in the Applicable Rate resulting from a change in
the Leverage Ratio shall become effective as of the first day of the fiscal
quarter of the Borrower immediately following the date of a Compliance
Certificate delivered pursuant to Section 6.02(a); provided, however, that if no
Compliance Certificate is delivered during a fiscal quarter when due in
accordance with such Section, Pricing Level 3 shall apply as of the first day of
such following fiscal quarter. The Applicable Rate in effect from the Closing
Date through March 31, 2008 shall be based upon Pricing Level 3.
     Approved Fund means any Fund that is administered or managed by a Lender,
an Affiliate of a Lender, or an entity or an Affiliate of an entity that
administers or manages a Lender.
     Arranger means RBC Capital Markets in its capacity as lead arranger and
sole bookrunner.
     Assignment and Assumption means an Assignment and Assumption substantially
in the form of Exhibit D.
     Attorney Costs means and includes the reasonable fees and disbursements of
any law firm or other external counsel and the reasonable allocated cost of
internal legal services and disbursements of internal counsel.
     Attributable Indebtedness means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
     Authorizations means all filings, recordings, and registrations with, and
all validations or exemptions, approvals, orders, authorizations, consents,
franchises, licenses, certificates, and permits from, any Governmental
Authority.
     Base Rate means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate.” Such rate is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.
Quest Resource
Credit Agreement

2



--------------------------------------------------------------------------------



 



     Base Rate Loan means a Revolving Loan that bears interest based on the Base
Rate.
     Board means the Board of Governors of the Federal Reserve System of the
United States.
     Borrower has the meaning specified in the introductory paragraph hereto.
     Borrower Affiliate means each of the QRC Subsidiaries.
     Borrowing means a borrowing consisting of simultaneous Revolving Loans of
the same Type and having the same Interest Period made by each of the Lenders
pursuant to Section 2.01.
     Borrowing Base has the meaning set forth in Section 2.02(a).
     Borrowing Base Deficiency means the Total Outstandings at any time exceed
the lesser of Aggregate Revolving Commitments then in effect and the Borrowing
Base then in effect.
     Borrowing Notice means a notice of (a) a Borrowing, (b) a conversion of
Revolving Loans from one Type to the other, or (c) a continuation of Revolving
Loans as the same Type, pursuant to Section 2.03 (a), which, if in writing,
shall be substantially in the form of Exhibit A-1 or A-2, as applicable.
     Business Day means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of New York, or
are in fact closed and, if such day relates to any Eurodollar Rate Loan, means
any such day on which dealings in Dollar deposits are conducted by and between
banks in the applicable offshore Dollar interbank market.
     Capital Expenditure by a Person means an expenditure (determined in
accordance with GAAP) for any fixed asset owned by such Person for use in the
operations of such Person having a useful life of more than one year, or any
improvements or additions thereto.
     Capital Lease means any capital lease or sublease which should be
capitalized on a balance sheet in accordance with GAAP.
     Cash Collateralize means to pledge and deposit with or deliver to the
Administrative Agent or Collateral Agent, for the benefit of the L/C Issuer and
the Lenders and their Affiliates, as collateral for the L/C Obligations, cash
and deposit account balances pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the L/C Issuer (which
documents hereby are consented to by the Lenders).
     Cash Equivalents means:
          (a) United States Dollars;
          (b) direct general obligations, or obligations of, or obligations
fully and unconditionally guaranteed as to the timely payment of principal and
interest by, the United States or any agency or instrumentality thereof having
remaining maturities of not more than thirteen (13) months, but excluding any
such securities whose terms do not provide for payment of a fixed dollar amount
upon maturity or call for redemptions;
     Quest Resource
Credit Agreement

3



--------------------------------------------------------------------------------



 



          (c) certificates of deposit and eurodollar-time deposits with
remaining maturities of thirteen (13) months or less, bankers acceptances with
remaining maturities not exceeding one hundred eighty (180) days, overnight bank
deposits and other similar short term instruments, in each case with any
domestic commercial bank having capital and surplus in excess of $250,000,000
and having a rating of at least “A2” by Moody’s or at least “A” by S&P;
          (d) repurchase obligations with a remaining term of not more than
thirteen (13) months for underlying securities of the types described in (b) and
(c) above entered into with any financial institution meeting the qualifications
in (c) above;
          (e) commercial paper (having remaining maturities of not more than two
hundred seventy (270) days) of any Person rated “P-l” or better by Moody’s or
“A-l” or the equivalent by S&P;
          (f) money market funds that (i) comply with the criteria set forth in
SEC Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii) are
rated AAA by S&P or Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000; and
          (g) money market mutual or similar funds having assets in excess of
$100,000,000, at least 95% of the assets of which are comprised of assets
specified in clause (a) through (f) above, except that with respect to the
maturities of the assets included in such funds the requirements of clauses
(a) through (f) shall not be applied to the individual assets included in such
funds but to the weighted-average maturity of all assets included in such funds.
     Change of Control means the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 50% or more of the outstanding shares of Voting Stock
of Borrower; provided, however, that a merger of Borrower into another entity in
which the other entity is the survivor shall not be deemed a Change of Control
if Borrower’s stockholders of record as constituted immediately prior to such
acquisition hold more than 50% of the outstanding shares of Voting Stock of the
surviving entity.
     Change in Law means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the L/C Issuer
(or, for purposes of Section 3.04(b), by any Lending Office of such Lender or by
such Lender’s or the L/C Issuer’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
     Closing Date means the first date all the conditions precedent in
Section 4.01 and Section 4.02 are satisfied or waived (or, in the case of
Sections 4.01(h) and (h), waived by the Person entitled to receive the
applicable payment).
     Code means the Internal Revenue Code of 1986.
     Collateral means all property and interests in property and proceeds
thereof now owned or hereafter acquired by the Borrower, and its Subsidiaries
(other than the Excluded MLP Entities) in or upon which a Lien now or hereafter
exists in favor of the Secured Parties, or the Administrative Agent or
Collateral Agent on behalf of the Secured Parties, including whether under this
Agreement, the Collateral
     Quest Resource
Credit Agreement

4



--------------------------------------------------------------------------------



 



Documents, or under any other document executed by any Borrower Affiliate (other
than the Excluded MLP Entities) and delivered to the Administrative Agent,
Collateral Agent or any Secured Party.
     Collateral Agent means Royal Bank of Canada in its capacity as collateral
agent under any of the Loan Documents, or any successor collateral agent.
     Collateral Documents means (a) each Guaranty and Security Agreement, and
all other security agreements, deeds of trust, mortgages, chattel mortgages,
assignments, pledges, guaranties, extension agreements and other similar
agreements or instruments executed by the Borrower, or any other Loan Party for
the benefit of the Secured Parties now or hereafter delivered to the Secured
Parties, the Administrative Agent or the Collateral Agent pursuant to or in
connection with the transactions contemplated hereby, and all financing
statements (or comparable documents now or hereafter filed in accordance with
the Uniform Commercial Code or comparable Law) against the Borrower or any QRC
Subsidiary as debtor in favor of the Secured Parties, the Administrative Agent
or the Collateral Agent for the benefit of the Secured Parties, as secured
party, to secure or guarantee the payment of any part of the Obligations or the
performance of any other duties and obligations of Borrower under the Loan
Documents or the Lender Hedging Agreements, whenever made or delivered, and
(b) any amendments, supplements, modifications, renewals, replacements,
consolidations, substitutions, restatements, continuations, and extensions of
any of the foregoing.
     Compensation Period has the meaning set forth in Section 2.11(e)(ii).
     Compliance Certificate means a certificate substantially in the form of
Exhibit C.
     Consolidated Annualized EBITDA means, for the Borrower and the QRC
Subsidiaries on a consolidated basis (a) for the fiscal quarter ended March 31,
2008, Consolidated EBITDA for the three month period ended March 31, 2008
multiplied by 4, (b) for the fiscal quarter ended June 30, 2008, Consolidated
EBITDA for the six month period ended June 30, 2008 multiplied by 2, (c) for the
fiscal quarter ended September 30, 2008, Consolidated EBITDA for the nine month
period ended September 30, 2008 multiplied by 1.33, and (d) for the fiscal
quarter ended December 31, 2008, Consolidated EBITDA for the twelve month period
ended December 31,2008.
     Consolidated Annualized Interest Charges means, for the Borrower and the
QRC Subsidiaries on a consolidated basis (a) for the fiscal quarter ended
March 31, 2008, Consolidated Interest Charges for the three month period ended
March 31, 2008 multiplied by 4, (b) for the fiscal quarter ended June 30, 2008,
Consolidated Interest Charges for the six month period ended June 30, 2008
multiplied by 2, (c) for the fiscal quarter ended September 30, 2008,
Consolidated Interest Charges for the nine month period ended September 30, 2008
multiplied by 1.33, and (d) for the fiscal quarter ended December 31, 2008,
Consolidated Interest Charges for the twelve month period ended December 31,
2008.
     Consolidated EBITDA means, for any period, for the Borrower and the QRC
Subsidiaries on a consolidated basis, an amount equal to the sum of
(i) Consolidated Net Income, (ii) Consolidated Interest Charges, (iii) the
amount of taxes, based on or measured by income, used or included in the
determination of such Consolidated Net Income, (iv) the amount of depreciation,
depletion and amortization expense deducted in determining such Consolidated Net
Income, and (v) other non-cash charges and expenses deducted in the
determination of such Consolidated Net Income, including, without limitation,
non-cash charges and expenses relating to Swap Contracts or resulting from
accounting convention changes, of the Borrower and the QRC Subsidiaries on a
consolidated basis, all determined in accordance with GAAP.
     Quest Resource
Credit Agreement

5



--------------------------------------------------------------------------------



 



     Consolidated Interest Charges means, for any period, for the Borrower and
the QRC Subsidiaries on a consolidated basis, the sum of (a) all interest,
premium payments, fees, charges and related expenses of the Borrower and the QRC
Subsidiaries in connection with Indebtedness (net of interest rate Swap Contract
settlements) (including capitalized interest), in each case to the extent
treated as interest in accordance with GAAP, and (b) the portion of rent expense
of the Borrower and the QRC Subsidiaries with respect to such period under
Capital Leases that is treated as interest in accordance with GAAP.
     Consolidated Net Income means, for any period, for the Borrower and the QRC
Subsidiaries on a consolidated basis, the net income or net loss of the Borrower
and the QRC Subsidiaries from continuing operations, provided that there shall
be excluded from such net income (to the extent otherwise included therein):
(a) the income (or loss) of any entity other than a QRC Subsidiary in which the
Borrower or a QRC Subsidiary has an ownership interest, except to the extent
that any such income has been actually received by the Borrower or such QRC
Subsidiary in the form of cash dividends or similar cash distributions
(including cash distributions actually received by Borrower or any QRC
Subsidiary from QMLP and QELP in respect of general partner interest, limited
partner interest and incentive distribution rights); (b) net extraordinary gains
and losses (other than, in the case of losses, losses resulting from charges
against net income to establish or increase reserves for potential environmental
liabilities), (c) any gains or losses attributable to non-cash write-ups or
write-downs of assets, (d) proceeds of any insurance on property, plant or
equipment other than business interruption insurance, (e) any gain or loss, net
of taxes, on the sale, retirement or other disposition of assets (including the
capital stock or other equity ownership of any other Person, but excluding the
sale of inventories in the ordinary course of business), and (f) the cumulative
effect of a change in accounting principles.
     Consolidated Funded Debt means, as of any date of determination, for the
Borrower and the QRC Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations and liabilities, whether current
or long-term, for borrowed money (including Obligations hereunder), (b) all
reimbursement obligations relating to letters of credit that have been drawn and
remain unreimbursed, (c) Attributable Indebtedness pertaining to Capital Leases,
(d) Attributable Indebtedness pertaining to Synthetic Lease Obligations, and
(e) without duplication, all Guaranty Obligations with respect to Indebtedness
of the type specified in subsections (a) through (d) above.
     Contractual Obligation means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     Credit Extension means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     Debtor Relief Laws means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
     Default means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.
     Default Rate means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any
     Quest Resource
Credit Agreement

6



--------------------------------------------------------------------------------



 



Applicable Rate) otherwise applicable to such Eurodollar Rate Loan plus 2% per
annum, in each case to the fullest extent permitted by applicable Laws.
     Defaulting Lender means any Lender that (a) has failed to fund any portion
of the Revolving Loans or participations in L/C Obligations required to be
funded by it under this Agreement within one Business Day of the date required
to be funded by it under this Agreement, (b) has otherwise failed to pay over to
Administrative Agent or any other Lender any other amount required to be paid by
it under this Agreement within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.
     Disposition or Dispose means the sale, transfer, license or other
disposition (including any sale and leaseback transaction) of any property
(including stock, partnership and other equity interests but excluding sale of
inventory in the ordinary course of business) by any Person of property owned by
such Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith. For the avoidance of doubt, a Restricted Payment is not a
Disposition.
     Dollar and $ means lawful money of the United States.
     Eligible Assignee means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural Person) approved
by the Administrative Agent and, unless an Event of Default has occurred and is
continuing, the Borrower (the Borrower’s approval not to be unreasonably
withheld, conditioned or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower, or any of its Affiliates or
Subsidiaries.
     Environmental Law means any applicable Law that relates to (a) the
condition or protection of air, groundwater, surface water, soil, or other
environmental media, (b) the environment, including natural resources or any
activity which affects the environment, (c) the regulation of any pollutants,
contaminants, wastes, substances, and Hazardous Substances, including, without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. §9601 et seq.) (“CERCLA”), the Clean Air Act (42 U.S.C.
§ 7401 et seq.), the Federal Water Pollution Control Act, as amended by the
Clean Water Act (33 U.S.C. § 1251 et seq.), the Federal Insecticide, Fungicide,
and Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning and
Community Right to Know Act of 1986 (42 U.S.C. § 1100 1 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801 et seq.), the National
Environmental Policy Act of 1969 (42 U.S.C. § 4321 et seq.), the Oil Pollution
Act (33 U.S.C. § 2701 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Rivers and Harbors Act (33 U.S.C. §401 et seq.), the
Safe Drinking Water Act (42 U.S.C, § 201 and § 300f et seq.), the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976
and the Hazardous and Solid Waste Amendments of 1984 (42 U.S.C. § 6901 et seq.),
the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), and analogous state
and local Laws, as any of the foregoing may have been and may be amended or
supplemented from time to time, and any analogous enacted or adopted Law, or
(d) the Release or threatened Release of Hazardous Substances.
     ERISA means the Employee Retirement Income Security Act of 1974 and any
regulations issued pursuant thereto.
     ERISA Affiliate means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m)
     Quest Resource
Credit Agreement

7



--------------------------------------------------------------------------------



 



and (o) of the Code for purposes of provisions of this Agreement relating to
obligations imposed under Section 412 of the Code).
     ERISA Event means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001 (a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.
     Eurodollar Rate means for any Interest Period with respect to any
Eurodollar Rate Loan:
          (a) the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page of the
LDBOR I screen (or any successor thereto) that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or
          (b) if the rate referenced in the preceding subsection (a) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate on such other page or other service that displays
an average British Bankers Association Interest Settlement Rate for deposits in
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
or
          (c) if the rates referenced in the preceding subsections (a) and
(b) are not available, the rate per annum determined by the Administrative Agent
as the rate of interest (rounded upward to the next 1/100th of 1%) at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by the Administrative Agent and with a term equivalent to
such Interest Period would be offered by the Administrative Agent’s London
Branch to major banks in the offshore Dollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period.
     Eurodollar Rate Loan means a Revolving Loan that bears interest at a rate
based on the Eurodollar Rate.
     Event of Default means any of the events or circumstances specified in
Article VIII.
     Evergreen Letter of Credit has the meaning specified in Section
2.14(b)(iii).
     Quest Resource
Credit Agreement

8



--------------------------------------------------------------------------------



 



     Excluded Assets means any contracts, agreements or permits as to which the
granting of a security interest in same would cause a default, termination or
penalty thereunder or under any applicable requirement of a Governmental
Authority.
     Excluded MLP Entities means collectively QMLPGP, QMLP and each of their
Subsidiaries, QELPGP, QELP and each of their Subsidiaries.
     Facility means the revolving credit facility as described in and subject to
the limitations set forth in Section 2.01.
     Federal Funds Rate means, for any day, the rate per annum (rounded upwards
to the nearest 1/100 of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to the Administrative Agent on such day on
such transactions as determined by the Administrative Agent.
     Foreign Lender means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     Fund means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     GAAP means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board and the Public Company Accounting
Oversights Board or such other principles as may be approved by a significant
segment of the accounting profession, that are applicable to the circumstances
as of the date of determination, consistently applied.
     Governmental Authority means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other legal
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
     Guarantors means any Person and every present and future Subsidiary of
Borrower (other than the Excluded MLP Entities) which undertakes to be liable
for all or any part of the Obligations by execution of a Guaranty, or otherwise.
     Guaranty means a Guaranty now or hereafter made by any Guarantor in favor
of the Administrative Agent on behalf of the Lenders, including any Subsidiary
Guaranty, each in form and substance acceptable to the Administrative Agent.
     Quest Resource
Credit Agreement

9



--------------------------------------------------------------------------------



 



     Guaranty Obligation means, as to any Person, (a) any obligation, contingent
or otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other payment obligation of another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other payment obligation, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
or other payment obligation of the payment of such Indebtedness or other payment
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other payment obligation,
or (iv) entered into for the purpose of assuring in any other manner the
obligees in respect of such Indebtedness or other payment obligation of the
payment thereof or to protect such obligees against loss in respect thereof (in
whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other payment obligation of any other Person, whether or not
such Indebtedness or other payment obligation is assumed by such Person;
provided, however, that the term “Guaranty Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business, The amount of any Guaranty Obligation shall be deemed to be the lesser
of (a) an amount equal to the stated or determinable outstanding amount of the
related primary obligation and (b) the maximum amount for which such
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty Obligation, unless the outstanding amount of such
primary obligation and the maximum amount for which such guaranteeing Person may
be liable are not stated or determinable, in which case the amount of such
Guaranty Obligation shall be the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.
     Hazardous Substance means any substance that poses a threat to, or is
regulated to protect, human health, safety, public welfare, or the environment,
including without limitation: (a) any “hazardous substance,” “pollutant” or
“contaminant,” and any “petroleum” or “natural gas liquids” as those terms are
defined or used under Section 101 of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended ( 42 U.S.C. §§ 9601 et seq.)
(CERCLA), (b) “solid waste” as defined by the federal Solid Waste Disposal Act
(42 U.S.C. § § 6901 et seq.), (c) asbestos or a material containing asbestos,
(d) any material that contains lead or lead-based paint, (e) any item or
equipment that contains or is contaminated by polychlorinated biphenyls, (f) any
radioactive material, (g) urea formaldehyde, (h) putrescible materials,
(i) infectious materials, (j) toxic microorganisms, including mold, or (k) any
substance the presence or Release of which requires reporting, investigation or
remediation under any Environmental Law.
     Honor Date has the meaning set forth in Section 2.14(c)(i).
     Hydrocarbons means crude oil, condensate, natural gas, natural gas liquids,
coal bed methane and other hydrocarbons and all products refined or separated
therefrom.
     Increase Effective Date has the meaning set forth in Section 2.15 (d).
     Indebtedness means, as to any Person at a particular time, all of the
following:
          (a) all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
     Quest Resource
Credit Agreement

10



--------------------------------------------------------------------------------



 



          (b) the face amount of all letters of credit (including standby and
commercial), banker’s acceptances, surety bonds, and similar instruments issued
for the account of such Person, and, without duplication, all drafts drawn and
unpaid thereunder;
          (c) whether or not so included as liabilities in accordance with GAAP,
all obligations of such Person to pay the deferred purchase price of property or
services, other than trade accounts payable in the ordinary course of business
not overdue by more than 90 days, and Indebtedness of others (excluding prepaid
interest thereon) secured by a Lien on property owned or being purchased by such
Person, whether or not such Indebtedness shall have been assumed by such Person
or is limited in recourse;
          (d) all obligations of such Person under conditional sales or other
title retention agreements relating to property acquired by such Person;
          (e) Capital Leases and Synthetic Lease Obligations of such Person; and
          (f) all Guaranty Obligations of such Person in respect of any of the
foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner, unless such Indebtedness is expressly made non-recourse to such
Person except for customary exceptions acceptable to the Required Lenders. The
amount of any Capital Lease or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date. In addition, the determination of Indebtedness of the Borrower and/or
the QRC Subsidiaries shall be made on a consolidated basis without taking into
account any Indebtedness owed by any such Person to any other such Person.
     Indemnified Liabilities has the meaning set forth in Section 10.05.
     Indemnitees has the meaning set forth in Section 10.05.
     Insurance Payment means any payment by an insurance company or other surety
on account of property damage or casualty loss to any property of the Borrower
or any QRC Subsidiary.
     Interest Coverage Ratio means for any relevant period and as of any
determination date, as calculated based on the quarterly compliance certificate
most recently delivered pursuant to Section 6.02(a) for the Borrower and the QRC
Subsidiaries, the ratio of (a) Consolidated EBITDA for the four (4) fiscal
quarters ending on the applicable determination date (or Consolidated Annualized
EBITDA for periods ending on or before December 31, 2008) to (b) Consolidated
Interest Charges for the four (4) fiscal quarters ending on the applicable
determination date (or Consolidated Annualized Interest Charges for periods
ending on or before December 31,2008).
     Interest Payment Date means, (a) as to any Revolving Loan other than a Base
Rate Loan, the last day of each Interest Period applicable to such Revolving
Loan; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.
     Quest Resource
Credit Agreement

11



--------------------------------------------------------------------------------



 



     Interest Period means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Borrowing Notice;
provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
     (ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.
     Investment means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of capital
stock or other securities of another Person, (b) a loan, advance or capital
contribution to, guaranty of Indebtedness of, or purchase or other acquisition
of any other Indebtedness or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit.
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, less all returns of principal or
equity thereon, and shall, if made by the transfer or exchange of property other
than cash be deemed to have been made in an amount equal to the fair market
value of such property.
     IRS means the United States Internal Revenue Service.
     ISDA means the International Swaps and Derivatives Association, Inc.
     Laws means, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, licenses, authorizations and permits of, any
Governmental Authority.
     L/C Advance means, with respect to each Lender, such Lender’s participation
in any L/C Borrowing in accordance with its Pro Rata Share.
     L/C Borrowing means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.
     L/C Credit Extension means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.
     L/C Issuer means Royal Bank of Canada in its capacity as issuer of Letters
of Credit hereunder, or any successor issuer of Letters of Credit hereunder
which is a Lender or an Affiliate of a Lender.
Quest Resource
Credit Agreement

12



--------------------------------------------------------------------------------



 



     L/C Obligations means, as at any date of determination, the aggregate
undrawn face amount of all outstanding Letters of Credit plus the aggregate of
all Unreimbursed Amounts, including all L/C Borrowings.
     Lender has the meaning specified in the introductory paragraph hereto and,
as the context requires, includes the L/C Issuer.
     Lender Hedging Agreement means a Swap Contract between the Borrower and any
of the QRC Subsidiaries and a Lender or an Affiliate of a Lender.
     Lending Office means, as to any Lender, the office or offices of such
Lender set forth on its Administrative Details Form, or such other office or
offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
     Letter of Credit means any standby letter of credit issued hereunder.
     Letter of Credit Application means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.
     Letter of Credit Expiration Date means the fifth Business Day prior to the
Maturity Date.
     Letter of Credit Sublimit means an amount equal to the lesser of (i) the
Aggregate Revolving Commitment and (ii) $10,000,000.
     Leverage Ratio means, for the Borrower and the QRC Subsidiaries on a
consolidated basis, the ratio, as calculated based on the quarterly compliance
certificate most recently delivered pursuant to Section 6.02(a), of
(a) Consolidated Funded Debt as of the determination date to (b) Consolidated
EBITDA for the four (4) fiscal quarters ending on the applicable determination
date (or Consolidated Annualized EBITDA for periods ending on or before
December 31, 2008).
     Lien means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever to secure or provide for payment of any obligation of any
Person (including any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable Laws of any jurisdiction, other than any financing
statement filed as a notice filing), including the interest of a purchaser of
accounts receivable.
     Loan Documents means this Agreement, each Revolving Note, each of the
Collateral Documents, the Agent/Arranger Fee Letter, each Borrowing Notice, each
Compliance Certificate, the Guaranties, each Letter of Credit Application, and
each other agreement, document or instrument delivered by any Loan Party from
time to time in connection with this Agreement and the Revolving Notes.
     Loan Party means each of the Borrower, each Guarantor, and each other
entity that is an Affiliate of the Borrower that executes one or more Loan
Documents, but specifically excluding the Excluded MLP Entities.
Quest Resource
Credit Agreement

13



--------------------------------------------------------------------------------



 



     Margin Regulations means Regulations U, T and X of the Board.
     Material Adverse Effect means: (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties or financial
condition of the Borrower and the QRC Subsidiaries taken as a whole; (b) a
material adverse effect on the ability of any Loan Party to perform its
obligations under the Loan Documents to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrower or any other Loan Party of any Loan Documents.
     Material Acquisition means any acquisition of property or series of related
acquisitions of property that involves the payment of consideration (including,
without limitation, the issuance of equity) by the Borrower and the QRC
Subsidiaries in excess of ten percent (10%) of the then current Borrowing Base.
     Material Agreements means the following: (i) Omnibus Agreement (QMLP) and
(ii) Omnibus Agreement (QELP) and any agreement or agreements entered into in
replacement or substitution of any of the forgoing. “Material Agreement” means
each of such Material Agreements.
     Material Disposition means any sale, transfer or other disposition of
property or series of related sales, transfers or other dispositions of
properties that yields gross proceeds to the Borrower or any QRC Subsidiary in
excess of five percent (5%) of the then current Borrowing Base.
     Maturity Date means (a) November 15, 2010, or (b) such earlier effective
date of any other termination, cancellation, or acceleration of the Aggregate
Revolving Commitment under this Agreement.
     Maximum Amount and Maximum Rate respectively mean, for each Lender, the
maximum non-usurious amount and the maximum non-usurious rate of interest which,
under applicable Law, such Lender is permitted to contract for, charge, take,
reserve, or receive on the Obligations.
     Midstream Businesses means gathering, transportation, fractionation,
processing, marketing, and storage of natural gas, crude oil, natural gas
liquids and other liquid and gaseous hydrocarbons and businesses closely related
to the foregoing.
     MLP Units means collectively QELP Units and QMLP Units.
     Moody’s means Moody’s Investors Service, Inc.
     Multiemployer Plan means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding three calendar
years, has made or been obligated to make contributions.
     Net Cash Proceeds means (a) any Insurance Payment and (b) with respect to
any Disposition, cash (including any cash received by way of deferred payment as
and when received) received by the Borrower or any of the QRC Subsidiaries in
connection with and as consideration therefor, on or after the date of
consummation of such transaction, after (i) deduction of Taxes payable in
connection with or as a result of such transaction, and (ii) payment of all
usual and customary brokerage commissions and all
Quest Resource
Credit Agreement

14



--------------------------------------------------------------------------------



 



other reasonable fees and expenses related to such transaction (including,
without limitation, reasonable attorneys’ fees and closing costs incurred in
connection with such transaction)
     Nonrenewal Notice Date has the meaning specified in Section 2.14(b)(iii).
     Obligations means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest that accrues after the commencement by or against any Loan
Party of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding. In addition, all references to the “Obligations” in
the Collateral Documents and in Sections 2.13 and 10.09 of this Agreement shall,
in addition to the foregoing, also include all present and future indebtedness,
liabilities, and obligations (and all renewals and extensions thereof or any
part thereof) now or hereafter owed to any Lender or any Affiliate of a Lender
arising pursuant to any Lender Hedging Agreement.
     Obligor means the Borrower or any other Person (other than the
Administrative Agent, Collateral Agent or any Lender) obligated under any Loan
Document.
     Oil and Gas Properties means fee, leasehold or other interests in or under
mineral estates or Hydrocarbon leases with respect to properties situated in the
United States, including overriding royalty and royalty interests, leasehold
estate interests, net profits interests, production payment interests and
mineral fee interests, together with contracts executed in connection therewith
and all tenements, hereditaments, appurtenances and properties, real or
personal, appertaining, belonging, affixed or incidental thereto.
     Omnibus Agreement (QMLP) means the Omnibus Agreement dated as of
December 22, 2006 among the Borrower, QMLPGP, QMLP and Bluestem Pipeline, LLC.
     Omnibus Agreement (QELP) means the Omnibus Agreement dated as of
November 15, 2007 among the Borrower, QELPGP and QELP.
     Organization Documents means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.
     Other Taxes has the meaning specified in Section 3.01(b).
     Outstanding Amount on any date (i) with respect to Revolving Loans, means
the aggregate principal amount thereof after giving effect to any Borrowings and
prepayments or repayments occurring on such date, (ii) with respect to any L/C
Obligations, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date, and (iii) for purposes of Section 2.11(d)
Quest Resource
Credit Agreement

15



--------------------------------------------------------------------------------



 



with respect to Obligations under a Lender Hedging Agreement, means the amount
then due and payable under such Lender Hedging Agreement.
     Participant has the meaning specified in Section 10.07(d).
     PBGC means the Pension Benefit Guaranty Corporation.
     Pension Plan means any “employee pension benefit plan” (as such term is
defined in Section 3(2)(A) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer plan
(as described in Section 4064(a) of ERISA) has made contributions at any time
during the immediately preceding five plan years.
     Permitted Liens means Liens permitted under Section 7.01 as described in
such Section.
     Person means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.
     Plan means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or any ERISA Affiliate.
     Pledged Collateral Market Value means for MLP Units, (i) if such MLP Units
are publicly traded and quotations are available, the closing sale price of the
MLP Units on the preceding Business Day or if there is no closing sale price,
any reasonable estimate of the market value of the MLP Units as of the close of
business on the preceding Business Day based on the most recent trade price for
such MLP Units and (ii) if such MLP Units are not publicly traded and quotations
are not available (such as subordinated MLP Units or unregistered MLP Units)
such MLP Units will be valued at 85% of the current market value of similar
publicly traded MLP Units).
     Prior First Lien Credit Agreement means that certain Amended and Restated
Senior Credit Agreement dated February 7, 2006, as amended, among Borrower,
Quest Cherokee, LLC, Guggenheim Corporate Funding, LLC, as administrative agent
and the other lenders party thereto.
     Prior Second Lien Credit Agreement means that certain Amended and Restated
Second Lien Term Loan Agreement dated June 9, 2006, as amended, among Borrower,
Quest Cherokee, LLC, Guggenheim Corporate Funding, LLC, as administrative agent
and the other lenders party thereto.
     Prior Third Lien Credit Agreement means that certain Third Lien Term Loan
Agreement dated June 9, 2006, as amended, among Borrower, Quest Cherokee, LLC,
Guggenheim Corporate Funding, LLC, as administrative agent and the other lenders
party thereto.
     Pro Rata Share with respect to each Lender, at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Revolving Commitment of such Lender at
such time and the denominator of which is the amount of the Aggregate Revolving
Commitments at such time; provided that if the Revolving Commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, then the Pro Rata
Share of each Lender shall be determined based on the Pro
Quest Resource
Credit Agreement

16



--------------------------------------------------------------------------------



 



Rata Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to Section 10.07. The initial
Pro Rata Share of each Lender is set out opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
     Quest Cherokee Credit Agreement means that certain Amended and Restated
Credit Agreement dated November 15, 2007 among the Borrower, an initial
co-borrower, Quest Cherokee, LLC, as borrower, QELP, as guarantor, Royal Bank of
Canada, as administrative agent and collateral agent, and the lenders party
thereto.
     QELP means Quest Energy Partners, L.P., a Delaware limited partnership.
     QELPGP means Quest Energy GP, LLC, a Delaware limited liability company,
and the sole general partner of QELP.
     QELP IPO has the meaning set forth in Section 4.01(a).
     QELP Units means common or subordinated units of limited partnership in
QELP which may be registered or unregistered under state or federal securities
Laws.
     QMLP means Quest Midstream Partners, L.P., a Delaware limited partnership.
     QMLPGP means Quest Midstream GP, LLC, a Delaware limited liability company,
and the sole general partner of QMLP.
     QMLP Units means common or subordinated units of limited partnership in
QMLP which may be registered or unregistered under state or federal securities
Laws.
     QRC Subsidiary means any Subsidiary of the Borrower other than the Excluded
MLP Entities.
     Reduction Amount has the meaning set forth in the definition of “Triggering
Sale”.
     Reference Period has the meaning set forth in Section 7.15.
     Register has the meaning set forth in Section 10.07(c).
     Reinvested means used for Capital Expenditures or acquisitions in
connection with the business of the Borrower or any of the QRC Subsidiaries.
     Reinvestment Certificate means with respect to any Triggering Sale, a
certificate of a Responsible Officer of the Borrower delivered pursuant to
Section 6.02(e) detailing how the Reduction Amount corresponding to such
Triggering Sale has been Reinvested and the portion of such Reduction Amount
which has not been Reinvested.
     Related Parties means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliate.
Quest Resource
Credit Agreement

17



--------------------------------------------------------------------------------



 



     Release means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposal, deposit,
dispersal, migrating, or other movement into the air, ground, or surface water,
or soil.
     Reportable Event means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     Request for Credit Extension means (a) with respect to a Borrowing,
conversion or continuation of Revolving Loans, a Borrowing Notice, and (b) with
respect to an L/C Extension, a Letter of Credit Application.
     Required Lenders means, as of any date of determination, Lenders having
more than 66+2/3% of the Aggregate Revolving Commitments or, if the Revolving
Commitment of each Lender to make Revolving Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, Lenders holding in the aggregate more than 66+2/3% of the Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations being deemed “held” by such Lender for
purposes of this definition); provided that the Revolving Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
     Repayment Notice means a notice of repayment of a Borrowing pursuant to
Section 2.04(a), which, if in writing, shall be substantially in the form of
Exhibit A-3.
     Responsible Officer means the president, chief executive officer, executive
vice president, senior vice president, vice president, chief financial officer,
controller, treasurer or assistant treasurer of a Person. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership, limited liability company, and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.
     Restricted Payment by a Person means any dividend or other distribution
(whether in cash, securities or other property) with respect to any equity
interest in such Person, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interest or of any option, warrant or other right to acquire any
such equity interest.
     Revolving Commitment means, as to each Lender, its obligation to (a) make
Revolving Loans to Borrower pursuant to Section 2.01, and (b) purchase
participations in L/C Obligations, in an aggregate principal amount at any one
time outstanding not to exceed the lesser of (i) the amount set out opposite
such Lender’s name on Schedule 2.01 (which amount is subject to increase,
reduction or cancellation as herein provided), or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement and (ii) such Lender’s Pro Rata Share of the Borrowing Base then in
effect.
     Revolving Loan means an extension of revolving credit by a Lender to the
Borrower pursuant to Section 2.01.
     Revolving Note means a revolving promissory note of Borrower in
substantially the form of Exhibit B, evidencing the obligation of Borrower to
repay the Revolving Loans and all renewals and
Quest Resource
Credit Agreement

18



--------------------------------------------------------------------------------



 



extensions of all or any part thereof and “Revolving Notes” collectively means
all of such promissory notes.
     Rights means rights, remedies, powers, privileges, and benefits.
     S&P means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.
     Secured Parties means the Lenders party to this Agreement and the Lenders
and/or any Affiliate of a Lender party to a Lender Hedging Agreement. The term
“Secured Parties” shall include a former Lender or an Affiliate of a former
Lender that is party to a Swap Contract with any Loan Party; provided that such
former Lender or Affiliate was a Lender or an Affiliate of a Lender at the time
it entered into such Swap Contract.
     Security Agreements means, collectively, the security agreements, or
similar instruments, executed by any of the Loan Parties in favor of the
Administrative Agent or the Collateral Agent for the benefit of the Secured
Parties, in form and substance acceptable to the Administrative Agent, and all
supplements, assignments, amendments, and restatements thereto (or any agreement
in substitution therefor), and “Security Agreement” means each of such Security
Agreements.
     Subsidiary of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower (excluding the Excluded MLP Entities).
     Subsidiary Guaranty means any Guaranty made by a Subsidiary of the Borrower
in favor of the Administrative Agent on behalf of the Lenders, in form and
substance acceptable to the Administrative Agent.
     Swap Contract means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     Swap Termination Value means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s)
Quest Resource
Credit Agreement

19



--------------------------------------------------------------------------------



 



determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a) the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender).
     Synthetic Lease Obligation means the monetary obligation of a Person under
(a) a so-called synthetic or tax retention lease, or (b) an agreement for the
use or possession of property creating obligations that do not appear on the
balance sheet of such Person but which are depreciated for tax purposes by such
Person.
     Taxes has the meaning set forth in Section 3.01(a).
     Threshold Amount at any time means an amount equal to ten (10%) of the
Borrower’s consolidated assets (excluding the value of QMLP and QELP and their
respective Subsidiaries) measured as of the close of the then most recent fiscal
quarter end.
     Total Outstandings means the aggregate Outstanding Amount of all Revolving
Loans and all L/C Obligations.
     Triggering Sale means receipt by any Loan Party of any Insurance Payment
and any Disposition (including sales of stock or other equity interests of QRC
Subsidiaries (other than a Disposition permitted by Section 7.07(a) or (b)) by
any Loan Party to any other Person (other than to the Borrower or to a
Wholly-Owned QRC Subsidiary of the Borrower) with respect to which the Net Cash
Proceeds realized by any Loan Party for such Disposition and from any Insurance
Payments, when aggregated with the Net Cash Proceeds from all such other
Dispositions by the Borrower and the other Loan Parties occurring since the
Closing Date and all Insurance Payments received by the Borrower and the other
Loan Parties since the Closing Date, equals or exceeds the Threshold Amount. The
portion of the Net Cash Proceeds in excess of the Threshold Amount is herein
called the “Reduction Amount.”
     Triggering Sale Certificate means with respect to any Triggering Sale, a
certificate of a Responsible Officer of the Borrower delivered pursuant to
Section 6.02(d) identifying such Triggering Sale and specifying the date of
receipt by the Borrower or another Loan Party of Net Cash Proceeds realized by
any Loan Party from a Disposition or from any Insurance Payment and specifying
the amount thereof and the Reduction Amount, if any.
     Type means, with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
     Unfunded Pension Liability means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     United States or U.S. means the United States of America, its fifty states
and the District of Columbia.
     Unreimbursed Amount has the meaning set forth in Section 2.14(c)(i).
Quest Resource
Credit Agreement

20



--------------------------------------------------------------------------------



 



     Voting Stock means the capital stock (or equivalent thereof) of any class
or kind, of a Person, the holders of which are entitled to vote for the election
of directors, managers, or other voting members of the governing body of such
Person.
     Wholly-Owned when used in connection with a Person means any Subsidiary of
such Person of which all of the issued and outstanding equity interests (except
shares required as directors’ qualifying shares) shall be owned by such Person
or one or more of its Wholly-Owned Subsidiaries.
     1.02 Other Interpretive Provisions.
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
     (b) (i) The words “herein” and “hereunder” and words of similar import when
used in any Loan Document shall refer to such Loan Document as a whole and not
to any particular provision thereof.
          (ii) Unless otherwise specified herein, Article, Section, Exhibit and
Schedule references are to this Agreement.
          (iii) The term “including” is by way of example and not limitation.
     (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced.
     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (d) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms.
     (a) All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the audited financial statements,
except as otherwise specifically prescribed herein.
     (b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a
Quest Resource
Credit Agreement

21



--------------------------------------------------------------------------------



 



reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.
     1.4 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.5 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; and (b) references
to any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.
ARTICLE II.
THE REVOLVING COMMITMENTS AND BORROWINGS
     2.01 Revolving Loans. Subject to and in reliance upon the terms,
conditions, representations, and warranties in the Loan Documents, each Lender
severally, but not jointly, agrees to make revolving loans (each such revolving
loan a “Revolving Loan”) to Borrower from time to time on any Business Day
during the period from the Closing Date to the Maturity Date, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Commitment as set forth on Schedule 2.01; provided that, that after
giving effect to any Borrowing, (a) the Total Outstandings shall not exceed the
lesser of (i) Aggregate Revolving Commitments and (ii) the Borrowing Base, and
(b) the aggregate Outstanding Amount of the Revolving Loans of any Lender, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations
shall not exceed such Lender’s Revolving Commitment. Within the limits of each
Lender’s Revolving Commitment, and subject to the other terms and conditions
hereof, Borrower may borrow under this Section 2.01, prepay under Section 2.04,
and reborrow under this Section 2.01. Revolving Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
     2.02 Borrowing Base Determinations
     (a) The Borrowing Base (the “Borrowing Base”) shall be equal to 50% of the
Pledged Collateral Market Value. The Borrowing Base shall be redetermined each
quarter by reference to the most recent Compliance Certificate delivered to the
Administrative Agent which shall be effective as of the date such Compliance
Certificate is required to be delivered pursuant to Section 6.02(a).
     (b) During the period from the date hereof to the first redetermination of
the Borrowing Base pursuant to Section 2.02(a), the Borrowing Base shall be
determined based on the Borrowing Base Report delivered pursuant to
Section 4.01(c)(vi).
     2.03 Borrowings, Conversions and Continuations of Loans.
     (a) Each Borrowing, each conversion of Revolving Loans from one Type to the
other, and each continuation of Revolving Loans as the same Type shall be made
upon the Borrower’s irrevocable
Quest Resource
Credit Agreement

22



--------------------------------------------------------------------------------



 



notice to the Administrative Agent, which may be given by telephone. Each such
notice must be received by the Administrative Agent not later than noon, New
York time, (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans, and (ii) one
Business Day prior to the conversion of Eurodollar Rate Loans to Base Rate
Loans, or the requested date of any Borrowing of Base Rate Loans. Each such
telephonic notice must be confirmed promptly by delivery to the Administrative
Agent of a written Borrowing Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $1,000,000
or a whole multiple of $1,000,000 in excess thereof; provided that any Base Rate
Loan may be in an aggregate amount that is equal to the entire unused balance of
the Aggregate Revolving Commitment or that is required to finance the
Unreimbursed Amount as provided in Section 2.14(c)(i). Each Borrowing Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Revolving Loans from one Type to the
other, or a continuation of Revolving Loans as the same Type, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Revolving Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Revolving Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Revolving Loan in a Borrowing Notice or if the Borrower fails
to give a timely notice requesting a conversion or continuation, then the
applicable Revolving Loans shall be made or continued as, or converted to, Base
Rate Loans. Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Borrowing
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.
     (b) Following receipt of a Borrowing Notice, the Administrative Agent shall
promptly notify each Lender of its Pro Rata Share of the applicable Borrowing,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Revolving Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than noon, New York time,
on the Business Day specified in the applicable Borrowing Notice. Upon
satisfaction of the applicable conditions set forth in Sections 4.01 and 4.02,
as applicable, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to the
Administrative Agent by the Borrower; provided, however, that if, on the date of
the Borrowing there are L/C Borrowings outstanding, then the proceeds of such
Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings, and second, to the Borrower as provided above.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan, During the existence of an Event of Default, no Revolving
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders, and the Required Lenders may demand
that any or all of the then outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans. The Administrative Agent shall promptly notify
the Borrower and the Lenders of the interest rate applicable to
Quest Resource
Credit Agreement

23



--------------------------------------------------------------------------------



 



any Eurodollar Rate Loan upon determination of such interest rate, The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.
     (e) After giving effect to all Borrowings, all conversions of Revolving
Loans from one Type to the other, and all continuations of Revolving Loans as
the same Type, there shall not be more than six (6) Interest Periods in effect
at any given time with respect to Revolving Loans.

     2.04 Prepayments.
     (a) Optional Prepayments. The Borrower may, upon delivery of a Repayment
Notice to the Administrative Agent, at any time or from time to time voluntarily
prepay in whole or in part Revolving Loans outstanding under the Facility
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than noon, New York time, (A) three Business
Days prior to any date of prepayment of Eurodollar Rate Loans, and (B) the date
of prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof. Each such notice shall specify the date and amount of such prepayment
and the Type(s) of Revolving Loans to be prepaid. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of such
Lender’s Pro Rata Share of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Revolving Loans of
the Lenders in accordance with their respective Pro Rata Shares.
     Unless a Default or Event of Default has occurred and is continuing or
would arise as a result thereof, any payment or prepayment of the Revolving
Loans may be reborrowed by Borrower, subject to the terms and conditions hereof.
     (b) Mandatory Frepayments-Borrowing Base Deficiency. If for any reason
(including a redetermination of the Borrowing Base) a Borrowing Base Deficiency
exists, Borrower shall notify Administrative Agent in writing of such Borrowing
Base Deficiency within five (5) Business Days after becoming aware of such
Borrowing Base Deficiency and indicate in such written notice Borrower’s plan to
cure such Borrowing Base Deficiency. The Borrowing Base Deficiency must be cured
on or before the thirtieth (30) day after Borrower becomes aware of such
Borrowing Base Deficiency. To cure such Borrowing Base Deficiency, Borrower may
elect to do one or more of the following:
     (i) prepay Revolving Loans and/or Cash Collateralize the L/C Obligations in
an aggregate amount equal to such Borrowing Base Deficiency within such thirty
(30) day cure period, and
     (ii) pledge additional MLP Units owned by the Borrower or another Loan
Party having sufficient Pledged Collateral Market Value, as of the date of such
pledge, to increase the Borrowing Base to equal or exceed the Total
Outstandings.
     (c) Mandatory Prepayments from Net Cash Proceeds.
Quest Resource
Credit Agreement

24



--------------------------------------------------------------------------------



 



     (i) If any portion of the Reduction Amount from any Triggering Sale
(including any deferred purchase price therefor) has not been Reinvested within
one hundred eighty (180) days from the receipt by Borrower or any other Loan
Party of such Reduction Amount (including receipt of any deferred payments for
any such Triggering Sale or portion thereof, if and when received), then on the
Business Day following such one hundred eightieth (180th) day the Revolving
Loans shall be prepaid in an amount equal to the portion of the Reduction Amount
that is not so Reinvested, as provided in Section 2.04(c)(iii). Net Cash
Proceeds from Insurance Payments and Dispositions that equal, when aggregated
with Net Cash Proceeds from all Insurance Payments and Dispositions since the
Closing Date, an amount less than the Threshold Amount shall not be required to
be used for mandatory prepayments of the Revolving Loans pursuant to this
Section 2.04(c)(i)).
     (ii) Upon receipt by any Loan Party of any Reduction Amount, the Borrower
shall deliver a Triggering Sale Certificate to the Administrative Agent and each
Lender pursuant to Section 6.02(e).
     (iii) The prepayments provided for in Sections 2.04(b) and (c) shall be
applied as follows, unless an Event of Default has occurred and is continuing or
would arise as a result thereof (whereupon the provisions of Section 2.11(d)
shall apply): (A) first, as a repayment of any L/C Borrowing, (B) second as a
repayment of the Revolving Loan, until paid in full; provided that such
repayment of the Revolving Loan will not result in or require a corresponding
reduction in the Aggregate Revolving Commitment.
     (d) Prepayments: Interest/Consequential Loss. All prepayments under this
Section 2.04 shall be made together with accrued interest to the date of such
prepayment on the principal amount prepaid and any amounts due under
Section 3.05.
     2.05 Reduction or Termination of Revolving Commitments. The Borrower may,
upon notice to the Administrative Agent, terminate the Aggregate Revolving
Commitment or permanently reduce the Aggregate Revolving Commitment to an amount
not less than the sum of the Outstanding Amount of the then existing (i) unpaid
principal balance of the Revolving Loans and (ii) L/C Obligations; provided that
(i) any such notice shall be received by the Administrative Agent not later than
noon, three Business Days prior to (or if all the outstanding Borrowings are
Base Rate Loans, no later than noon on) the date of termination or reduction,
and (ii) any such partial reduction shall be in an aggregate amount of $500,000
or any whole multiple of $500,000 in excess thereof. The Administrative Agent
shall promptly notify the Lenders of any such notice of reduction or
termination. Once reduced in accordance with this Section, the Aggregate
Revolving Commitment may not be increased. Any reduction of the Aggregate
Revolving Commitment shall be applied to the Revolving Commitment of each Lender
according to its Pro Rata Share. Except in connection with a termination or
reduction of the entire Aggregate Revolving Commitment, all commitment fees on
the portion of the Aggregate Revolving Commitment so reduced which have accrued
to the effective date of any reduction of the Aggregate Revolving Commitment
shall at Administrative Agent’s option either be paid on the effective date of
such reduction or on the date when such commitment fee would otherwise be due.
     2.06 Repayment of Revolving Loans. The Borrower shall repay to the Lenders
on the Maturity Date the aggregate principal amount of Revolving Loans
outstanding on such date,together with all accrued and unpaid interest and fees.
Quest Resource
Credit Agreement

25



--------------------------------------------------------------------------------



 



     2.07 Interest. (a) Subject to the provisions of subsection (b) below,
(i) each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate and (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate.
     (b) If any amount payable by Borrower under any Loan Document is not paid
when due (after giving effect to any applicable grace periods), whether at
stated maturity by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
while any Event of Default exists or after acceleration (i) the Borrower shall
pay interest on the principal amount of all outstanding Obligations at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Law, and (ii) accrued and unpaid
interest on past due amounts (including interest on past due interest, to the
extent allowed by Law) shall be due and payable upon demand.
     (c) Interest on each Revolving Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     (d) If the designated rate applicable to any Borrowing exceeds the Maximum
Rate, the rate of interest on such Borrowing shall be limited to the Maximum
Rate, but any subsequent reductions in such designated rate shall not reduce the
rate of interest thereon below the Maximum Rate until the total amount of
interest accrued thereon equals the amount of interest which would have accrued
thereon if such designated rate had at all times been in effect. In the event
that at maturity (stated or by acceleration), or at final payment of the
Outstanding Amount of any Revolving Loans or L/C Obligations, the total amount
of interest paid or accrued is less than the amount of interest which would have
accrued if such designated rates had at all times been in effect, then, at such
time and to the extent permitted by Law, the Borrower shall pay an amount equal
to the difference between (a) the lesser of the amount of interest which would
have accrued if such designated rates had at all times been in effect and the
amount of interest which would have accrued if the Maximum Rate had at all times
been in effect, and (b) the amount of interest actually paid or accrued on such
Outstanding Amount.
     2.08 Fees. (a) Commitment Fee. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Pro Rata Share, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the lesser of (i) the Aggregate Revolving Commitment (subject to reduction
pursuant to Sections 2.04 and 2.05) and (ii) the Borrowing Base exceeds the sum
of (1) the Outstanding Amount of Revolving Loans plus (2) the Outstanding Amount
of L/C Obligations. The commitment fee shall accrue at all times from the
Closing Date until the Maturity Date and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date. The commitment fee shall be calculated quarterly in arrears, and
if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect. The
commitment fee shall accrue at all times, including at any time during which one
or more of the conditions in Article IV is ot met.
Quest Resource
Credit Agreement

26



--------------------------------------------------------------------------------



 



     (b) Arranger’s and Administrative Agent’s Fees. On the Closing Date, the
Borrower shall pay certain fees to the Arranger and Administrative Agent to be
shared among them and the Borrower shall pay certain fees to the Administrative
Agent for the Administrative Agent’s own account as an administrative agency
fee, in the amounts and at the times specified in the letter agreement dated
October 19, 2007 (the “Agent/Arranger Fee Letter”), between the Borrower and
Royal Bank of Canada. Such fees shall be fully earned when paid and shall be
nonrefundable for any reason whatsoever. Additionally, Borrower shall pay to the
Administrative Agent for the Administrative Agent’s own account the fees in the
amounts and on the dates specified in the Agent/Arranger Fee Letter.
     2.09 Computation of Interest and Fees. Computation of interest on Base Rate
Loans and all fees shall be calculated on the basis of a year of 365 or
366 days, as the case may be, and the actual number of days elapsed. Computation
of interest on Eurodollar Rate Loans shall be calculated on the basis of a year
of 360 days and the actual number of days elapsed, which results in a higher
yield to the payee thereof than a method based on a year of 365 or 366 days.
Interest shall accrue on each Revolving Loan for the day on which the Revolving
Loan is made, and shall not accrue on a Revolving Loan, or any portion thereof,
for the day on which the Revolving Loan or such portion is paid; provided that
any Revolving Loan that is repaid on the same day on which it is made shall bear
interest for one day.
     2.10 Evidence of Debt. (a) The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Revolving Loans made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
so to record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Revolving Loans or the L/C Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of such Lender shall control absent manifest error. Upon
the request of any Lender made through the Administrative Agent, such Lender’s
Revolving Loans may be evidenced by one or more Revolving Notes. Each Lender may
attach schedules to its Revolving Note(s) and endorse thereon the date, Type (if
applicable), amount and maturity of the applicable Revolving Loans and payments
with respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control.
     2.11 Payments Generally.
     (a) All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than noon, New York time,
on the date specified herein. The Administrative Agent will promptly distribute
to each Lender its Pro Rata Share (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending
Quest Resource
Credit Agreement

27



--------------------------------------------------------------------------------



 



Office. All payments received by the Administrative Agent after noon, New York
time, shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.
     (b) Subject to the definition of “Interest Period,” if any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
     (c) If no Event of Default exists and if no order of application is
otherwise specified in the Loan Documents, payments and prepayments of the
Obligations shall be applied first to fees, second to accrued interest then due
and payable on the Outstanding Amount of Revolving Loans and L/C Obligations,
and then to the remaining Obligations in the order and manner as Borrower may
direct.
     (d) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully the Obligations, or if an Event of Default
exists, any payment or prepayment shall be applied in the following order:
(i) to the payment of enforcement expenses incurred by the Administrative Agent,
including Attorney Costs; (ii) to the ratable payment of all other fees,
expenses, indemnities and other amounts (including amounts payable under
Article III) for which the Administrative Agent or Lenders have not been paid or
reimbursed in accordance with the Loan Documents (as used in this
Section 2.11(d)(ii), a “ratable payment” for any Lender or the Administrative
Agent shall be, on any date of determination, that proportion which the portion
of the total fees, expenses, indemnities and other amounts owed to such Lender
or the Administrative Agent bears to the total aggregate fees, expenses and
indemnities owed to all Lenders and the Administrative Agent on such date of
determination); (iii) to the ratable payment of accrued and unpaid Letter of
Credit fees and accrued and unpaid interest on the Outstanding Amount of
Revolving Loans and the Outstanding Amount of Obligations under Lender Hedging
Agreements (it being understood that for purposes of this clause (iii) the
Outstanding Amount of Obligations under Lender Hedging Agreements refers only to
payments owing pursuant to Section 2(a) of the 2002 Master Agreement form
promulgated by the ISDA (or equivalent type payment obligation if some other
form of Swap Contract is in effect)(as used in this Section 2.11(d)(iii),
“ratable payment” means, for any Lender (or Lender Affiliate, in the case of
Lender Hedging Agreements), on any date of determination, that proportion which
the accrued and unpaid Letter of Credit fees and accrued and unpaid interest on
the Outstanding Amount of Revolving Loans and the Outstanding Amount of
Obligations under Lender Hedging Agreements owed to such Lender (or Lender
Affiliate, in the case of Lender Hedging Agreements) bears to the total accrued
and unpaid Letter of Credit fees and accrued and unpaid interest on the
Outstanding Amount of Revolving Loans and the Outstanding Amount of Obligations
under Lender Hedging Agreements owed to all Lenders (and Affiliates, in the case
of Lender Hedging Agreements)); (iv) to the ratable payment of the Outstanding
Amount of L/C Borrowings and Revolving Loans and the Outstanding Amount of
Obligations under Lender Hedging Agreements (it being understood that for
purposes of this clause (iv) the Outstanding Amount of Obligations under Lender
Hedging Agreements refers to payments owing in connection with an Early
Termination Date as defined in the 2002 Master Agreement form promulgated by the
ISDA (or equivalent type payment obligation if some other form of Swap Contract
is in effect)(as used in this Section 2.11(d)(iv), “ratable payment” means for
any Lender (or Lender Affiliate, in the case of Lender Hedging Agreements), on
any date of determination, that proportion which the Outstanding Amount of L/C
Borrowings and Revolving Loans and the Outstanding Amount of Obligations under
Lender Hedging Agreements owed to such Lender (or Lender Affiliate, in the case
of Lender Hedging Agreements) bears to the Outstanding Amount of L/C Borrowings
and Revolving Loans and the Outstanding Amount of Obligations under Lender
Hedging Agreements owed to all Lenders)(and Affiliates, in the case of Lender
Hedging Agreements)); (v) to Cash
Quest Resource
Credit Agreement

28



--------------------------------------------------------------------------------



 



Collateralize the Letters of Credit; and (vi) to the payment of the remaining
Obligations, if any, in the order and manner the Required Lenders deem
appropriate. Subject to Section 2.14(g), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause (v) above shall
be applied to satisfy drawings under such Letters of Credit as they occur. If
any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
     (e) Unless the Borrower or any Lender has notified the Administrative Agent
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:
     (i) if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds, at the Federal Funds Rate from time to time in
effect; and
     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Revolving Loan, included in the
applicable Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand there for upon the Borrower, and the Borrower shall pay such amount to
the Administrative Agent, together with interest thereon for the Compensation
Period at a rate per annum equal to the rate of interest applicable to the
applicable Borrowing. Nothing herein shall be deemed to relieve any Lender from
its obligation to fulfill its Revolving Commitment or to prejudice any rights
which the Administrative Agent or the Borrower may have against any Lender as a
result of any default by such Lender hereunder.

     A notice of the Administrative Agent to any Lender with respect to any
amount owing under this subsection (e) shall be conclusive, absent manifest
error.
     (f) If any Lender makes available to the Administrative Agent funds for any
Revolving Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and the conditions to the applicable Borrowing set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
     (g) The obligations of the Lenders hereunder to make Revolving Loans are
several and not joint. The failure of any Lender to make any Revolving Loan on
any date required hereunder shall not
Quest Resource
Credit Agreement

29



--------------------------------------------------------------------------------



 



relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Revolving Loan or purchase its participation.
     (h) Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Revolving Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Revolving Loan in any particular place or manner.
     2.12 Sharing of Payments. If. other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Revolving Loans made by it, or
the participations in the L/C Obligations, any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Administrative Agent, of such fact,
and (b) purchase from the other Lenders such participations in the Revolving
Loans made by them, and/or such sub participations in the participations in L/C
Obligations held by them, as shall be necessary to cause such purchasing Lender
to share the excess payment in respect of such Revolving Loan or such
participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender, such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid there for, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another .Lender may,
to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section and will in each case notify the
Lenders following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
     2.13 Pari Passu Lien Securing Lender Hedging Obligations. All Obligations
arising under the Loan Documents, including, without limitation, Obligations
under this Agreement and Obligations under any Lender Hedging Agreement (but not
Indebtedness of any Loan Party owing to any non-Lender or non-Lender Affiliate
which enters into a Swap Contract with the Borrower or any other Loan Party),
shall be secured pan passu by the Collateral. No Lender or any Affiliate of a
Lender shall have any voting rights under any Loan Document as a result of the
existence of obligations owed to it under any such Lender Hedging Agreement.
     2.14 Letters of Credit. (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.14, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrower (and such Letters of Credit
may be issued for the benefit of the Borrower or any of the QRC Subsidiaries),
and to
Quest Resource
Credit Agreement

30



--------------------------------------------------------------------------------



 



amend or renew Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drafts under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower; provided that the L/C Issuer shall not be obligated
to make any L/C Credit Extension with respect to any Letter of Credit, and no
Lender shall be obligated to participate in any Letter of Credit, if as of the
date of such L/C Credit Extension, (x) the Total Outstandings would exceed the
Aggregate Revolving Commitment, (y) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations would exceed such Lender’s Revolving
Commitment, or (z) the Outstanding Amount of the L/C Obligations would exceed
the Letter of Credit Sublimit. Within the foregoing limits, and subject to the
terms and conditions hereof, the Borrower’s ability to obtain Letters of Credit
shall be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.
(ii) The L/C Issuer shall be under no obligation to issue any Letter of Credit
if;
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it; provided, however,
if any of the forgoing occur, then the Borrower may, at its sole expense and
effort, upon notice to L/C Issuer and Administrative Agent, require the L/C
Issuer to resign as L/C Issuer and a new replacement L/C Issuer be appointed,
which new replacement L/C Issuer shall be reasonably acceptable to the
Administrative Agent;
     (B) subject to Section 2.14(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless the Required Lenders have approved such expiry date;
     (C) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;
     (D) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer generally applicable to all borrowers; or
     (E) such Letter of Credit is in a face amount less than $100,000 (unless
upon Borrower’s request the L/C Issuer agrees to issue a Letter of Credit for a
lesser amount), or is to be used for a purpose other than as described in
Section 6.12 or is denominated in a currency other than Dollars.
     (iii) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended
Quest Resource
Credit Agreement

31



--------------------------------------------------------------------------------



 



form under the terms hereof, or (B) the beneficiary of such Letter of Credit
does not accept the proposed amendment to such Letter of Credit.
     (iv) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and L/C Issuer documents pertaining to such Letters
of Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
     (b) Procedures for Issuance and Amendment of Letters of Credit; Evergreen
Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than noon, New York time, at least two Business
Days (or such later date and time as the L/C Issuer may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail reasonably satisfactory to the L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the L/C Issuer
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as the L/C Issuer may require.
     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a participation in such
Letter of Credit in an amount equal to the product of such Lender’s Pro Rata
Share times the amount of such Letter of Credit.
Quest Resource
Credit Agreement

32



--------------------------------------------------------------------------------



 



     (iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Evergreen Letter of Credit”); provided that any such Evergreen Letter of Credit
must permit the L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such renewal. Once an Evergreen Letter of Credit has been
issued, the L/C Issuer shall permit the renewal of such Letter of Credit unless
the L/C Issuer has received notice on or before the Business Day immediately
preceding the Nonrenewal Notice Date from any Lender stating that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied or the
L/C Issuer would not then be required to issue a replacement Letter of Credit
pursuant to this Section 2.14.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon any drawing under any Letter of Credit, the L/C Issuer shall
notify the Borrower and the Administrative Agent thereof. Not later than noon,
New York time, on the date of any payment by the L/C Issuer under a Letter of
Credit (each such date, an “Honor Date”), the Borrower shall reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and such
Lender’s Pro Rata Share thereof. In such event, the Borrower shall be deemed to
have requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.03 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Revolving
Commitment and the conditions set forth in Section 4.02 (other than the delivery
of a Borrowing Notice) and the failure of the Borrower to so reimburse the
Administrative Agent shall not be deemed a Default or an Event of Default. Any
notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.14(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
     (ii) Each Lender (including the Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 2.14(c)(i) make funds available to the Administrative
Agent for the account of the L/C Issuer at the Administrative Agent’s Office in
an amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
11:00 a.m., New York time, on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.14(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the L/C Issuer.
Quest Resource
Credit Agreement

33



--------------------------------------------------------------------------------



 



     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.14(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.14.
     (iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to
this Section 2.14(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of the L/C Issuer.
     (v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.14(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing. Any such reimbursement shall not relieve or otherwise impair
the obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.14(c) by the time
specified in Section 2.14(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the Federal Funds Rate from time to time in
effect. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
     (d) Repayment of Participations.
      (i) At any time after the L/C Issuer has made a payment under any Letter
of Credit and has received from any Lender such Lender’s L/C Advance in respect
of such payment in accordance with Section 2.14(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise, including proceeds of
cash Collateral applied thereto by the Administrative Agent), or any payment of
interest thereon, the Administrative Agent will distribute to such Lender its
Pro Rata Share thereof in the same funds as those received by the Administrative
Agent.
      (ii) If any payment received by the Administrative Agent for the account
of the L/C Issuer pursuant to Section 2.14(c)(i) is required to be returned,
each Lender shall pay to the
Quest Resource
Credit Agreement

34



--------------------------------------------------------------------------------



 



Administrative Agent for the account of the L/C Issuer its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.
     (e) Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit, and to repay each L/C
Borrowing and each drawing under a Letter of Credit that is refinanced by a
Borrowing of Revolving Loans, shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
     (ii) the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, that might otherwise constitute a defense available to,
or a discharge of, the Borrower.
     The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
     (f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. No Agent-Related Person
nor any of the respective correspondents,
Quest Resource
Credit Agreement

35



--------------------------------------------------------------------------------



 



Participants or assignees of the L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable, (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. No Agent-Related Person, nor any of the respective correspondents,
Participants or assignees of the L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (v) of Section 2.14(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
     (g) Cash Collateral. Upon the request of the Administrative Agent, (i) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of
the Letter of Credit Expiration Date, any Letter of Credit may for any reason
remain outstanding and partially or wholly undrawn, the Borrower shall
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations (in an amount equal to such Outstanding Amount). The Borrower hereby
grants the Administrative Agent, for the benefit of the L/C Issuer and the
Lenders, a Lien on all such cash and deposit accounts at any Lender.
     (h) Applicability of ISP98. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Letter of Credit.
     (i) Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Pro Rata Share a
Letter of Credit fee for each Letter of Credit issued equal to the Applicable
Rate times the actual daily undrawn amount under each Letter of Credit. Such fee
for each Letter of Credit shall be due and payable on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, and on the Letter of Credit
Expiration Date. If there is any change in the Applicable Rate during any
quarter, the actual amount of each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee in an amount with respect
Quest Resource
Credit Agreement

36



--------------------------------------------------------------------------------



 



to each Letter of Credit issued equal to the greater of (i) $500 and (ii) 1/4 of
1% (25 basis points) calculated on the face amount thereof. In addition, the
Borrower shall pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such fees and charges are due and payable on demand and are
nonrefundable.
     (k) Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.
     (1) Letters of Credit Issued for Borrower or QRC Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, the Borrower or any of
the QRC Subsidiaries, the Borrower shall be obligated to reimburse the L/C
Issuer hereunder for any and all drawings under such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit in support
of any obligation of, or for the account of the Borrower or any of the QRC
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of the QRC
Subsidiaries.
     2.15 Revolving Commitment Increase
     (a) Request for Increase. Upon notice to the Administrative Agent, the
Borrower may request from time to time an increase in the Aggregate Revolving
Commitment by an amount in the aggregate not exceeding $30,000,000; provided
that such increased Aggregate Revolving Commitment shall be secured pari passu
with the Obligations. At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender that is invited to participate in the increased Facility is
requested to respond (which shall in no event be less than 15 Business Days from
the date of delivery of such notice). The Borrower may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel. Each Lender
and such additional Eligible Assignees to be approved by the Administrative
Agent (such approval not to be unreasonably withheld, conditioned or delayed).
     (b) Elections to Increase. Each Lender and additional Eligible Assignee
invited to participate shall notify the Administrative Agent within such time
period whether or not it agrees to participate in the increase in the Aggregate
Revolving Commitment (such election to be at the sole discretion of each Lender
and additional Eligible Assignee) and, if so, by what amount. Any Lender or
additional Eligible Assignee not responding within such time period shall be
deemed to have declined to participate in the increase in the Aggregate
Revolving Commitment.
     (c) Notification by Administrative Agent. The Administrative Agent shall
notify the Borrower, each Lender and each additional Eligible Assignee of the
responses to the request made hereunder to increase the Aggregate Revolving
Commitment.
     (d) Effective Date and Allocations. If the Aggregate Revolving Commitment
is increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower, Lenders and additional Eligible Assignees of the final
allocation of such increase and the Increase Effective Date.
     (e) Conditions to Effectiveness of Increase. As conditions precedent to
such increase, the terms and documentation in respect thereof shall be
reasonably satisfactory to the Administrative Agent and the Borrower shall
deliver to the Administrative Agent a certificate of each Loan Party dated as of
the
Quest Resource
Credit Agreement

37



--------------------------------------------------------------------------------



 



Increase Effective Date signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) no Default
or Event of Default exists or would exist immediately after giving effect to the
increase in the Aggregate Revolving Commitment, (B) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in subsection (a) of
Section 5.05 shall be deemed to refer to the most recent financial statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01, and
(C) all financial covenants in Section 7.15 would be satisfied on a pro forma
basis as of the most recent testing date after giving effect to actual Credit
Extensions on the Increase Effective Date.
     (f) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.12 or 10.01 to the contrary.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto; excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its net
income (including any franchise taxes imposed on or measured by its net income),
by the jurisdiction (or any political subdivision thereof) under the Laws of
which the Administrative Agent or such Lender, as the case may be, is organized
or maintains its Lending Office (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”). If the Borrower shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to the Administrative Agent or any Lender, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section), each of the Administrative Agent and such Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable Laws.
     (b) In addition, the Borrower agrees to pay any and all present or future
stamp, mortgage, court or documentary taxes and any other excise or property
taxes or charges or similar levies which arise from any payment made under any
Loan Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).
     (c) If the Borrower shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent (for the account of such Lender) or to such Lender, at the
time interest is paid, such additional amount that such Lender specifies as
necessary to preserve the
Quest Resource
Credit Agreement

38



--------------------------------------------------------------------------------



 



after-tax yield (after factoring in all taxes, including taxes imposed on or
measured by net income) such Lender would have received if such Taxes or Other
Taxes had not been imposed.
     (d) The Borrower agrees to indemnify the Administrative Agent and each
Lender for (i) the fall amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section) paid by the Administrative Agent and such Lender, and (ii) amounts
payable under Section 3.01(c) and (iii) any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto, except to the
extent such sums are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of the Administrative Agent, the L/C Issuer or such Lender,
as applicable. Neither the Administrative Agent, the L/C Issuer nor any Lender
shall be entitled to receive any payment with respect to any indemnity claim
under this Section 3.01 with respect to Taxes or Other Taxes that are incurred
or accrued more than 180 days prior to the date such party gives notice and
demand with respect thereto to the Borrower. Payment under this subsection
(d) shall be made within 30 days after the date the Lender or the Administrative
Agent makes a demand therefor.
     (e) As soon as practicable after any payment of indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (f) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the Law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable Law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law, or reasonably requested by Borrower, as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.
     Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party;
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI;
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10
Quest Resource
Credit Agreement

39



--------------------------------------------------------------------------------



 



percent shareholder” of the Borrower within the meaning of section 88l(c)(3)(B)
of the Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) duly completed copies of Internal Revenue
Service Form W-8BEN; or
     (iv) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.
     (f) If the Administrative Agent, any Lender or the L/C Issuer determines,
in its sole discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent, such Lender or the L/C Issuer, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
L/C Issuer in the event the Administrative Agent, such Lender or the L/C Issuer
is required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.
     3.02 Illegality. If any Lender determines that any Change in Law has made
it unlawful for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or materially restricts the authority of such Lender
to purchase or sell, or to take deposits of, Dollars in the applicable offshore
Dollar market, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period thereof, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay interest on
the amount so prepaid or converted and all amounts due under Section 3.05 in
accordance with the terms thereof due to such prepayment or conversion. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the reasonable judgment of such
Lender, otherwise be materially disadvantageous to such Lender.
     3.03 Inability to Determine Rates. If the Administrative Agent determines
in connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the applicable offshore Dollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, or adequate and reasonable means do not
exist for determining the Eurodollar Rate for such Eurodollar Rate Loan, or
(b) if the Required Lenders determine
Quest Resource
Credit Agreement

40



--------------------------------------------------------------------------------



 



and notify the Administrative Agent that the Eurodollar Rate for such Eurodollar
Rate Loan does not adequately and fairly reflect the cost to the Lenders of
funding such Eurodollar Rate Loan, then the Administrative Agent will promptly
notify the Borrower and all Lenders. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing, conversion or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.
     3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.
     (a) If any Lender or the L/C Issuer determines that as a result of a Change
in Law, or such Lender’s or L/C Issuer’s compliance therewith, there shall be
any increase in the cost to such Lender or L/C Issuer of agreeing to make or
making, funding or maintaining Eurodollar Rate Loans or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit, or a reduction in the amount received or receivable by such
Lender or L/C Issuer in connection with any of the foregoing (excluding for
purposes of this subsection (a) any such increased costs or reduction in amount
resulting from (i) Taxes or Other Taxes (as to which Section 3.01 shall govern),
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender or L/C Issuer
is organized or has its Lending Office, and (iii) reserve requirements
contemplated by Section 3.04(c) utilized, as to Eurodollar Rate Loans, in the
determination of the Eurodollar Rate), then from time to time upon demand of
such Lender or L/C Issuer (with a copy of such demand to the Administrative
Agent), the Borrower shall pay to such Lender or L/C Issuer, as the case may be,
such additional amounts as will compensate such Lender or L/C Issuer for such
increased cost or reduction.
     (b) If any Lender determines a Change in Law has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
reduction.
     (c) The Borrower shall pay to each Lender, as long as such Lender shall be
required under regulations of the Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional costs on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves, allocated to such Revolving Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Revolving
Loan; provided the Borrower shall have received at least 15 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice 15 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 15 days from
receipt of such notice.
     (d) Failure or delay on the part of any Lender or the L/C Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to
Quest Resource
Credit Agreement

41



--------------------------------------------------------------------------------



 



the date that such Lender or the L/C Issuer, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the L/C Issuer’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Revolving
Loan other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Revolving Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Revolving Loan) to prepay, borrow, continue or convert any
Revolving Loan other than a Base Rate Loan on the date or in the amount notified
by the Borrower; including any loss of anticipated profits and any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Revolving Loan or from fees payable to terminate the deposits from
which such funds were obtained. The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
     For purposes of calculating amounts payable by the Borrower to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Revolving Loan
by a matching deposit or other borrowing in the applicable offshore Dollar
interbank market for a comparable amount and for a comparable period, whether or
not such Eurodollar Rate Loan was in fact so funded.
     3.06 Matters Applicable to all Requests for Compensation. A certificate of
the Administrative Agent or any Lender claiming compensation under this
Article III and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. In determining
such amount, the Administrative Agent or such Lender may use any reasonable
averaging and attribution methods.
     3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Revolving Commitment and payment in
full of all the other Obligations.
     3.08 Mitigation Obligations. If any Lender or L/C Issuer requests
compensation under Section 3.04, or if the Borrower is required to pay any
additional amount to any Lender, L/C Issuer or any Governmental Authority for
the account of any Lender or L/C Issuer, as applicable, pursuant to
Section 3.01, then such Lender or L/C Issuer shall use reasonable efforts to
designate a different lending office for funding or booking its Revolving Loans
or issuing Letters of Credit hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or L/C Issuer, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or Section 3.04, as the case
may be, in the future and (ii) would not subject such Lender or L/C Issuer to
any un-reimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or L/C Issuer. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or L/C Issuer in connection with any
such designation or assignment.
Quest Resource
Credit Agreement

42



--------------------------------------------------------------------------------



 



ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSION
     4.01 Conditions Precedent to Initial Credit Extension. The obligation of
the L/C Issuer and each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:
     (a) Evidence satisfactory to the Arranger that a minimum of $150,000,000 of
net proceeds have been received by QELP from a public offering of QELP common
units representing limited partnership interests in QELP (the “QELP IPO”).
     (b) Evidence satisfactory to the Administrative Agent that (i) the
Indebtedness of Borrower and Quest Cherokee, LLC under the Prior First Lien
Credit Agreement, Prior Second Lien Credit Agreement, and Prior Third Lien
Credit Agreement has been assigned to the lenders party to the Quest Cherokee
Credit Agreement and (ii) the Borrower and each other Loan Party have been
released from any and all further liability (other than contingent indemnity
obligations) in connection with the Prior First Lien Credit Agreement, Prior
Second Lien Credit Agreement, Prior Third Lien Credit Agreement and the Quest
Cherokee Credit Agreement and all Liens granted by Borrower or any Loan Party in
connection therewith have been released and discharged substantially
contemporaneously with the initial Credit Extension under this Agreement and the
utilization of a portion of such Credit Extension to reduce the amount
outstanding under the Quest Cherokee Credit Agreement to $75,000,000.
     (c) The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) and unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party or other Person party thereto, each dated the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date), and each in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:
     (i) executed counterparts dated as of the Closing Date of this Agreement,
the Subsidiary Guaranty, and the other Collateral Documents including, without
limitation, the Collateral Documents covering substantially all assets of each
Loan Party (other than Excluded Assets) and all other Loan Documents sufficient
in number for distribution to the Administrative Agent each Lender and Borrower;
     (ii) Revolving Notes executed by the Borrower in favor of each Lender
requesting a Revolving Note, each Revolving Note in a principal amount equal to
such Lender’s Revolving Commitment, and each Revolving Note dated as of the
Closing Date;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of officers of each Loan Party as the
Administrative Agent may require to establish the identities of and verify the
authority and capacity of each officer thereof authorized to act in connection
with this Agreement and the other Loan Documents to which such Loan Party is a
party;
     (iv) such evidence as the Administrative Agent may reasonably require to
verify that each Loan Party is duly organized or formed, validly existing, and
in good standing in the jurisdiction of its organization and is qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification;
Quest Resource
Credit Agreement

43



--------------------------------------------------------------------------------



 



     (v) a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the representations and warranties contained in Article V
are true and correct in all respects on and as of the Closing Date, (B) that no
default or event of default had occurred and was continuing under the Prior
First Lien Credit Agreement, Prior Second Lien Credit Agreement or Prior Third
Lien Credit Agreement as of the Closing Date and all indebtedness thereunder,
including principal, interest, fees and expenses, has been assigned to the
lenders party to the Quest Cherokee Credit Agreement and all Liens on the assets
of the Borrower and the Loan Parties have been released or assigned to the
administrative agent and/or collateral agent for the benefit of the lenders
party to the Quest Cherokee Credit Agreement, (C) no Default or Event of Default
will exist immediately after closing and the initial Credit Extension under this
Agreement, (D) since December 31, 2006 there has occurred no material adverse
change in (x) the business, assets, liabilities (actual or contingent),
operations or financial condition of the Borrower and Guarantors, taken as a
whole, or (y) any of the businesses, assets or liabilities acquired or assumed
or being acquired or assumed by the Borrower, (E) that as of the Closing Date
there are no environmental or legal issues affecting any Loan Party or any of
the Collateral which could reasonably be expected to have a Material Adverse
Effect, (F) all material governmental and third party approvals necessary or, in
the discretion of the Administrative Agent, advisable in connection with the
financing contemplated by this Agreement and the continuing operation of the
Borrower and the QRC Subsidiaries has been obtained and is in full force and
effect, and (G) no action, suit, investigation or proceeding is pending or, to
the knowledge of such Responsible Officer, threatened in any court or before any
arbitrator or governmental authority by or against the Borrower, any Guarantor,
or any of their respective properties, that (x) could reasonably be expected to
materially and adversely affect the Borrower and the Guarantors, taken as a
whole, or (z) seeks to affect or pertains to any transaction contemplated hereby
or the ability of the Borrower or any Guarantor to perform its obligations under
the Loan Documents;
     (vi) a Compliance Certificate of a Responsible Officer of the Borrower
demonstrating compliance with all financial covenants specified in Section 7.15
with Consolidated EBITDA and Consolidated Interest Charges estimated for the
quarter ending December 31, 2007, annualized; and for purposes of calculating
the Borrowing Base utilizing the market price of the QELP Units established at
the QELP IPO and using $20.00 per common unit for the QMLP Units;
     (vii) a certificate of a Responsible Officer of the Borrower (a) as to the
satisfaction of all conditions specified in this Section 4.01 and Section 4.02,
(b) providing a three-year financial forecast for the Borrower and the QRC
Subsidiaries on a consolidated basis, and (c) providing such other financial
information as the Administrative Agent may reasonably request;
     (viii) a certificate of a Responsible Officer of the Borrower certifying
that to the Responsible Officer’s knowledge the Borrower and the QRC
Subsidiaries on a consolidated basis are not “insolvent” as such term is used
and defined in (i) the United States Bankruptcy Code or (ii) the New York
Uniform Fraudulent Transfer Act; and
     (ix) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent reasonably may require.
Quest Resource
Credit Agreement

44



--------------------------------------------------------------------------------



 



     (d) The Arranger’s receipt, in form and substance reasonably satisfactory
to the Arranger, of a pro forma opening balance sheet as of September 30, 2007
of the Borrower and the QRC Subsidiaries reflecting the initial public offering
of MLP Units of QELP.
     (e) After giving effect to all proposed Credit Extensions on the Closing
Date, the Borrower shall have a minimum of 10% availability under the Borrowing
Base.
     (f) An opinion from counsel to each Loan Party, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
     (g) Any fees due and payable at the Closing Date shall have been paid
including, without limitation, payment of fees and expenses pursuant to the
Agent/Arranger Fee Letter.
     (h) The Borrower shall have paid Attorney Costs of the Administrative Agent
to the extent invoiced prior to, or on, the Closing Date.
     (i) The Administrative Agent’s receipt of Collateral Documents, executed by
each Loan Party that has assets or conducts business, in appropriate form for
recording, where necessary, together with:
     (i) such Lien searches as the Administrative Agent shall have reasonably
requested, and such termination statements or other documents as may be
necessary to confirm that the Collateral is subject to no other Liens (other
than Permitted Liens) in favor of any Persons;
     (ii) funds sufficient to pay any filing or recording tax or fee in
connection with any and all UCC-1 financing statements;
     (iii) evidence that the Administrative Agent has been named as loss payee
or additional insured under all policies of casualty insurance pertaining to the
Collateral and all general liability policies;
     (iv) certificates evidencing all of the issued and outstanding shares of
capital stock, partnership interests, or membership interests pledged pursuant
thereto, which certificates shall in each case be accompanied by undated stock
powers duly executed in blank, or, if any securities pledged pursuant thereto
are uncertificated securities, confirmation and evidence satisfactory to the
Administrative Agent that the security interest in such uncertificated
securities has been transferred to and perfected by the Administrative Agent for
the benefit of the Lenders in accordance with the Uniform Commercial Code; and
     (v) evidence that all other actions reasonably necessary or, in the opinion
of the Administrative Agent or the Lenders, desirable to perfect and protect the
first priority Lien created by the Collateral Documents (except to the extent
otherwise permitted hereunder), and to enhance the Administrative Agent’s
ability to preserve and protect its interests in and access to the Collateral,
have been taken.
     (j) The Administrative Agent’s receipt (with sufficient copies for all
Lenders) of the certificate of incorporation of the Borrower, together with all
amendments, certified by an appropriate governmental officer in its jurisdiction
of organization, as well as any other information required by
Quest Resource
Credit Agreement

45



--------------------------------------------------------------------------------



 



Section 326 of the USA Patriot Act or necessary for the Administrative Agent or
any Lender to verify the identity of Borrower as required by Section 326 of the
USA Patriot Act.
     The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date (which shall occur no later than December 31, 2007), and such
notice shall be conclusive and binding.
     4.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Borrowing Notice for a Credit Extension and the obligation of the L/C
Issuer to issue any Letter of Credit is subject to the following conditions
precedent:
     (a) The representations and warranties of the Loan Parties contained in
Article V (including, without limitation, Sections 5.05(b) and 5.06), or which
are contained in any document furnished at any time under or in connection
herewith, including, but not limited to the Collateral Documents, shall be true
and correct in all material respects on and as of the date such Revolving Loan
is made or such Letter of Credit is issued except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.
     (b) No Default or Event of Default shall exist or would result from such
proposed Revolving Loan or L/C Credit Extension.
     (c) The Administrative Agent and, if applicable, the L/C Issuer, shall have
received a Request for Credit Extension and, if applicable, a Letter of Credit
Application in accordance with the requirements hereof.
     (d) The Administrative Agent shall have received, in form and substance
reasonably satisfactory to it, such other assurances, certificates, documents or
consents related to the foregoing as the Administrative Agent or the Required
Lenders reasonably may require.
     Each Request for Credit Extension submitted by the Borrower shall be deemed
to be a representation and warranty that the conditions specified in
Section 4.02(b) have been satisfied on and as of the date of the applicable
Credit Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Administrative Agent and the
Lenders that:
     5.01 Existence; Qualification and Power; Compliance with Laws. The Borrower
and each other Loan Party (a) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all governmental licenses, authorizations,
consents and approvals to own its assets, carry on its business and to execute,
deliver, and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and is licensed and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license, except in
each case referred to in clause (a), (b) or (c), to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect, (d) is
not a Person (I) whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed.
Quest Resource
Credit Agreement

46



--------------------------------------------------------------------------------



 



Reg. 49079 (2001)), or (II) who engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such Person in any manner violative of Section 2, or (III) on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order, and (f) is in compliance, in all
material respects, with (A) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (B) the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of the
Revolving Loans or L/C Credit Extensions will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not: (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, any material
Contractual Obligation (other than the Liens created under the Loan Documents)
to which such Person is a party or any order, injunction, writ or decree of any
Governmental Authority to which such Person or its property is subject; or
(c) violate any Law except in each case referred to in clause (b) or (c), to the
extent that any such conflict, breach, contravention, creation or violation
could not reasonably be expected to have a Material Adverse Effect.
     5.03 Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority, except for the filings in connection with the granting
or continuation of security interests pursuant to the Collateral Documents or
filings to maintain the existence, foreign qualification and good standing of
the Borrower and the Loan Parties, is necessary or required in connection with
the execution, delivery or performance by any Loan Party of this Agreement or
any other Loan Document.
     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at Law.
     5.05 Financial Statements; No Material Adverse Effect.
     (a) The financial statements delivered to the Lenders pursuant to
Sections 6.01(a) and (b) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein. Such financial statements will: (i) fairly present in all
material respects the financial condition of the entities named therein and
their respective Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance in all material respects
with GAAP consistently applied throughout the period covered thereby, except as
Quest Resource
Credit Agreement

47



--------------------------------------------------------------------------------



 



otherwise expressly noted therein, subject in the case of quarterly financial
statements delivered pursuant to Section 6.01 (b) to year-end audit adjustments
and the absence of footnotes; and (ii) show all material indebtedness and other
liabilities of the entities named therein and their respective Subsidiaries as
of the date thereof required to be reflected therein in accordance with GAAP
consistently applied throughout the period covered thereby.
     (b) Since December 31, 2006, there has been no event or circumstance that
has or could reasonably be expected to have a Material Adverse Effect.
     5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened or
contemplated in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any Borrower Affiliate or
against any of their properties or revenues which (a) seek to affect or pertain
to this Agreement or any other Loan Document, the borrowing of Revolving Loans,
the use of the proceeds thereof, or the issuance of Letters of Credit hereunder,
or (b) could reasonably be expected to have a Material Adverse Effect.
     5.07 No Default. Neither the Borrower nor any Borrower Affiliate is in
default under or with respect to any Contractual Obligation which could be
reasonably expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
There is no default under any Material Agreement, which could reasonably be
expected to have a Material Adverse Effect.
     5.08 Ownership of Property; Liens. Each Loan Party has good title to, or
valid leasehold interests in, all its real and personal property necessary or
used in the ordinary conduct of its business, except for such defects in title
as would not, individually or in the aggregate, have a Material Adverse Effect,
and (b) the property of the Borrower and Loan Parties is subject to no Liens,
other than Permitted Liens.
     5.09 Environmental Compliance. The Borrower has reasonably concluded that
(a) there are no claims alleging potential liability under or responsibility for
violation of any Environmental Law except any such claims that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (b) there is no environmental condition or circumstance, such as
the presence or Release of any Hazardous Substance, on any property owned,
operated or used by the Borrower or any Borrower Affiliate that could reasonably
be expected to have a Material Adverse Effect, and (c) there is no violation by
the Borrower or any Borrower Affiliate of any Environmental Law, except for such
violations as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
     5.10 Insurance. The properties of the Borrower and the Borrower Affiliates
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are consistent with past practice.
     5.11 Taxes. The Borrower and the Borrower Affiliates have filed all
federal, state and other material tax returns and reports required to be filed,
and have paid all federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP or to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse
Quest Resource
Credit Agreement

48



--------------------------------------------------------------------------------



 



Effect. To the knowledge of the Borrower, there is no proposed tax assessment
against any Borrower Affiliate or any of their respective Subsidiaries that
would, if made, have a Material Adverse Effect.
     5.12 ERISA Compliance. The representations and warranties set forth in this
Section 5.12 shall apply only if the Borrower or an ERISA Affiliate establishes
a Plan.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws except to the
extent that noncompliance could not reasonably be expected to have a Material
Adverse Effect. Each Plan that is intended to qualify under Section 401 (a) of
the Code has received a favorable determination letter from the IRS, an
application for such a letter is currently being processed by the IRS with
respect thereto or the Plan utilizes a prototype form plan document and the
prototype plan’s sponsor has received a favorable opinion or advisory letter
from the IRS upon which the Borrower may rely, and, to the knowledge of the
Borrower, nothing has occurred which would prevent, or cause the loss of, such
qualification, except to the extent that nonqualification could not reasonably
be expected to have a Material Adverse Effect. The Borrower and each ERISA
Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan, except to the extent that nonpayment could not
reasonably be expected to have a Material Adverse Effect.
     (b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any ERISA Affiliate has engaged in or knowingly
permitted to occur and, to the Borrower’s knowledge, no other party has engaged
in or permitted to occur any prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur that
could reasonably be expected to have a Material Adverse Effect; (ii) no Pension
Plan has any Unfunded Pension Liability that (when aggregated with any other
Unfunded Pension Liability) has resulted or could reasonably be expected to
result in a Material Adverse Effect; and (iii) neither the Borrower nor any
ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA that could reasonably be expected to have a
Material Adverse Effect.
     5.13 Subsidiaries and other Investments. Set forth on Schedule 5.13, are
the Subsidiaries of the Borrower and each equity Investment in any other Person
as of the Closing Date.
     5.14 Margin Regulations; Investment Company Act; Use of Proceeds.
     (a) Neither the Borrower nor any Borrower Affiliate is engaged nor will it
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Board), or extending credit for the purpose of purchasing or carrying
margin stock.
     (b) Neither the Borrower nor any Borrower Affiliate, no Person controlling
the Borrower or any Borrower Affiliate, or any Subsidiary thereof is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.
Quest Resource
Credit Agreement

49



--------------------------------------------------------------------------------



 



     (c) The Borrower will use all proceeds of Credit Extension in the manner
set forth in Section 6.12.
     5.15 Disclosure; No Material Misstatements. All material factual
information hereto furnished by or on behalf of the Borrower in writing to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement or any transaction contemplated hereby, as modified or supplemented by
other information so furnished, is true and accurate in all material respects,
and such information is not, or shall not be, as the case may be, incomplete by
omitting to state any material fact necessary to make such information, in light
of the circumstances under which it was made, not misleading. All estimates and
projections delivered to the Administrative Agent or any Lender were based upon
information that was available at the time such estimates or projections were
prepared and believed to be correct and upon assumptions believed to be
reasonable at that time; however, the Borrower does not warrant that such
estimates and projections will ultimately prove to have been accurate.
     5.16 Location of Business and Offices. Each Loan Party’s (i) jurisdiction
of organization, (ii) organizational identification number, (iii) correct legal
name, and (iv) principal place of business and chief executive offices are as
set forth in the Security Agreement from such Loan Party.
     5.17 Compliance with Laws. Except with respect to Environmental Laws and
Laws relating to taxes and employee benefits (which are covered by
Sections 5.09, 5.11 and 5.12, respectively), neither the Borrower nor any
Borrower Affiliate is in violation of any Laws, other than such violations which
could not, individually or collectively, reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any Borrower Affiliate has
received notice alleging any noncompliance with any Laws, except for such
noncompliance which no longer exists, or which non-compliance could not
reasonably be expected to have a Material Adverse Effect.
     5.18 Third Party Approvals. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any party that is not a party
to this Agreement is necessary or required in connection with the execution,
delivery or performance by any Loan Party of this Agreement or any other Loan
Document except where obtained or where the failure to receive such approval,
consent, exemption, authorization, or the failure to do such other action by, or
provide such notice could not reasonably be expected to have a Material Adverse
Effect; and provided, however, that the transfer of rights in certain Collateral
consisting of rights under contracts to a foreclosure purchaser may, in some
instances, require the consent of third parties who have rights in such
Collateral.
     5.19 Solvency. The Borrower and the QRC Subsidiaries on a consolidated
basis are not “insolvent” as such term is used and defined in (i) the United
States Bankruptcy Code or (ii) the New York Uniform Fraudulent Transfer Act.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Revolving Commitment hereunder, or any
Revolving Loan or other Obligation (other than contingent indemnity obligations
and obligations under Lender Hedging Agreements) shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (unless such
Letter of Credit has been Cash Collateralized), the Borrower shall, and shall
cause the QRC Subsidiaries to:
Quest Resource
Credit Agreement

50



--------------------------------------------------------------------------------



 



     6.01 Financial Statements. Deliver to the Administrative Agent, in form and
detail reasonably satisfactory to the Administrative Agent and the Required
Lenders (and the Administrative Agent shall deliver to the Lenders):
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower (beginning with the 2007 fiscal year), stand
alone balance sheets of the Borrower as at the end of such fiscal year, and the
related statements of income and cash flows for such fiscal year (provided, that
if the Borrower is a public company, such financial statements shall be required
to be furnished no later than the date that the Borrower is required to timely
file its annual report on Form 10-K or Form 10-KSB with the Securities Exchange
Commission (taking into account any extension of time available under
Rule 12b-25 under the Securities Exchange Act of 1934)), setting forth in each
case in comparative form the figures for the previous fiscal year of the
Borrower, if any, all in reasonable detail, audited and accompanied by a report
and opinion of Murrell, Hall, Mclntosh & Co., PLLP, or other independent
certified public accountants reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with GAAP (except as
otherwise noted herein) and shall not be subject to any qualifications or
exceptions as to the scope of the audit nor to any qualifications and exceptions
not reasonably acceptable to the Required Lenders;
     (b) as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, an
unaudited stand alone balance sheet of the Borrower as at the end of such fiscal
quarter, and the related statements of income and cash flows for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended (provided,
that if the Borrower is a public company, such financial statements shall be
required to be furnished no later than the date that the Borrower is required to
timely file its quarterly report on Form 10-Q or Form 10-QSB with the Securities
Exchange Commission (taking into account any extension of time available under
Rule 12b-25 under the Securities Exchange Act of 1934)), setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year of the Borrower and the corresponding portion of the
previous fiscal year of the Borrower, if any, all in reasonable detail and
certified by a Responsible Officer of the Borrower, as fairly presenting in all
material respects the financial condition, results of operations and cash flows
of the Borrower in accordance with GAAP (except as otherwise noted herein),
subject only to normal year-end audit adjustments and the absence of footnotes;
and
     (c) within 45 days after the end of each fiscal year, Borrower shall
deliver a one year projection/budget for the Borrower for the year following
such fiscal year.
     6.02 Certificates; Other Information. Deliver to the Administrative Agent,
in form and detail reasonably satisfactory to the Administrative Agent and the
Required Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate in form of
Exhibit C signed by a Responsible Officer of the Borrower;
     (b) promptly upon request, copies of each annual report, proxy or financial
statement or other report or written communication sent to the equity owners of
the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the Securities and Exchange Commission under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto;
Quest Resource
Credit Agreement

51



--------------------------------------------------------------------------------



 



     (c) copies of Material Agreements and any material amendment thereto;
     (d) no later than ten (10) days after any Loan Party’s receipt of any
Reduction Amount resulting from a Triggering Sale, a Triggering Sale Certificate
relating to such Triggering Sale;
     (e) no later than one hundred eighty (180) days after any Loan Party’s
receipt of any Reduction Amount resulting from a Triggering Sale, a Reinvestment
Certificate relating to such Triggering Sale; and
     (f) promptly, such additional information (that is in the possession of the
Borrower or that may be readily produced by the Borrower without undue effort or
expense) regarding the business, financial or corporate affairs of any Loan
Party as the Administrative Agent, at the request of any Lender, may from time
to time reasonably request, which information may include copies of any detailed
audit reports, if any, management letters or recommendations submitted to the
board of directors or managers (or the audit committee of the board of directors
or managers) of the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any of the QRC Subsidiaries, or any audit
of any of them.
     6.03 Notices. Promptly notify the Administrative Agent:
     (a) of the occurrence of any Default or Event of Default, as soon as
possible but in any event within ten (10) days after Borrower has knowledge
thereof;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including any of the following events if
such has resulted or could reasonably be expected to result in a Material
Adverse Effect: (i) breach or non-performance of, or any default under, a
Contractual Obligation of any Loan Party; (ii) any litigation, investigation by
or required by a Governmental Authority, proceeding or suspension of licenses or
permits between any Loan Party and any Governmental Authority; and (iii) any
dispute, litigation, investigation or proceeding involving any Loan Party
related to any Environmental Law;
     (c) of any litigation, investigation or proceeding known to and affecting
the Borrower or any Borrower Affiliate in which (i) the amount involved exceeds
(individually or collectively) $1,000,000, or (ii) injunctive relief or other
relief is sought, which could be reasonably expected to have a Material Adverse
Effect;
     (d) of any material change in accounting policies or financial reporting
practices by the Borrower; and
     (e) written notice at least ten (10) days before any proposed
(A) relocation of any Loan Party’s principal place of business or chief
executive office, (B) change of any Loan Party’s name, identity, or corporate,
partnership or limited liability company structure, (C) relocation of the place
where the books and records concerning a Loan Party’s accounts are kept,
(D) relocation of any Loan Party’s Collateral (other than delivery of inventory
in the ordinary course of business to third party contractors for processing and
sales of inventory in the ordinary course of business or as permitted by any
Loan Document) to a location not described on Annex A to the Security Agreement
to which such Loan Party is a party, and (E) change of any Loan Party’s
jurisdiction of organization or organizational identification number, as
applicable.
Quest Resource
Credit Agreement

52



--------------------------------------------------------------------------------



 



     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement or other
Loan Document that have been breached.
     6.04 Payment of Obligations. Pay and discharge as the same shall become due
and payable (a) the Obligations, (b) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets and (c) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
except, in the case of clause (b) or (c), where (x) the validity thereof are
being contested in good faith by appropriate proceedings and (y) adequate
reserves in accordance with GAAP are being maintained by the appropriate Loan
Party.
     6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization, except in a transaction permitted by
Sections 7.06 and 7.07, and (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises material to the conduct of
its business, except in a transaction permitted by Sections 7.06 and 7.07,
except where the failure to do so in each case could not reasonably be expected
to have a Material Adverse Effect.
     6.06 Maintenance of Assets and Business. (a) Keep all property material to
the conduct of its business in good working order and condition (ordinary wear
and tear excepted) and make all necessary repairs thereto and replacements
thereof; (b) do all things necessary to obtain, renew, extend, and continue in
effect all Authorizations which may at any time and from time to time be
necessary for the operation of its business in compliance with applicable Law,
except where the failure to so maintain, renew, extend, or continue in effect
could not reasonably be expected to have a Material Adverse Effect; and (c) use
the standard of care typical in the industry in the operation and maintenance of
its facilities.
     6.07 Maintenance of Insurance. (a) Maintain with responsible insurance
companies insurance with respect to its properties and business (including
business interruption insurance) against such casualties and contingencies and
of such types and in such amounts as is customary in the case of similar
businesses and which is reasonably acceptable to the Administrative Agent and
will (i) furnish to the Administrative Agent on each anniversary of the Closing
Date a certificate or certificates of insurance from the applicable insurance
company evidencing the existence of insurance required to be maintained by this
Agreement and the other Loan Documents and evidencing that Administrative Agent
is listed as loss payee on property insurance (except as to properties owned by
the Excluded MLP Entities) and the Administrative Agent and Lenders are
additional insureds on liability insurance, and (ii) upon request of the
Administrative Agent, furnish to each Lender at reasonable intervals a
certificate of an Authorized Officer of the Borrower setting forth the nature
and extent of all insurance maintained in accordance with this Section.
     (b) (i) Except as the Administrative Agent may otherwise consent to in
writing, Borrower will, and will cause each of the QRC Subsidiaries to,
forthwith upon receipt, transmit and deliver to the Administrative Agent, in the
form received, all cash, checks, drafts, chattel paper and other instruments or
writings for the payment of money (properly endorsed, where required, so that
such items may be collected by the Administrative Agent) which may be received
by the Borrower at any time in full or partial payment of amounts due under any
insurance policy in an amount in excess of $1,000,000. Except as the
Administrative Agent may otherwise consent in writing, any such items which may
be received by
Quest Resource
Credit Agreement

53



--------------------------------------------------------------------------------



 



the Borrower in excess of $1,000,000 will not be commingled with any other of
its funds or property, but will be held separate and apart from its own funds or
property and upon express trust for the Administrative Agent until delivery is
made to the Administrative Agent.
     6.08 Compliance with Laws and Contractual Obligations. (a) Comply in all
material respects with the requirements of all Laws (including Environmental
Laws) applicable to it or to its business or property, except in such instances
in which (i) such requirement of Law is being contested in good faith or a bona
fide dispute exists with respect thereto, or (ii) the failure to comply
therewith could not be reasonably expected to have a Material Adverse Effect;
and (b) comply with all Contractual Obligations, except if the failure to comply
therewith could not be reasonably expected to have a Material Adverse Effect.
     6.09 Books and Records. Maintain (a) proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied (except as otherwise noted herein) shall be made of all financial
transactions and matters involving its assets and business, and (b) maintain
such books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
it.
     6.10 Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers and independent public accountants, at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided, however, that
when an Event of Default exists the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice. Additionally, Administrative Agent may, at the
request of the Required Lenders, conduct or cause to be conducted a commercial
field examination of the Borrower’s and the QRC Subsidiaries’ financial and
accounting records and Borrower shall pay the cost of such commercial field
examination; provided so long as no Event of Default shall exist and be
continuing, no more than one such commercial field examination shall be
undertaken at the Borrower’s expense during any period of twelve consecutive
months and the Borrower shall not be obligated to pay more than $20,000 for any
such annual commercial field examination.
     6.11 Compliance with ERISA. With respect to each Plan maintained by the
Borrower, do each of the following: (a) maintain each Plan in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
federal or state Laws, (b) cause each Plan which is qualified under
Section 401(a) of the Code to maintain such qualification; and (c) make all
required contributions to any Plan subject to Section 412 of the Code, except to
the extent that noncompliance, with respect to each event listed above, could
not be reasonably expected to have a Material Adverse Effect
     6.12 Use of Proceeds. Use proceeds of the Facility to (i) repay a portion
of the indebtedness owing under the Prior First Lien Credit Agreement, Prior
Second Lien Credit Agreement and Prior Third Lien Credit Agreement, (ii) finance
acquisitions and capital expenditures, (iii) finance capital contributions to
QMLPGP and QELPGP for them to maintain their 2% general partner interest in QMLP
and QELP, respectively, subject to the limitations set forth in Section 7.08,
(iv) finance working capital and general corporate purposes of the Borrower and
the QRC Subsidiaries, (v) issue Letters of Credit, and (vi) pay fees, costs and
expenses owed pursuant to this Agreement.
Quest Resource
Credit Agreement

54



--------------------------------------------------------------------------------



 



     6.13 Material Agreements. Enforce the obligations of parties to the
Material Agreements, except where such failure could not reasonably be expected
to have a Material Adverse Effect.
     6.14 Guaranties. As an inducement to the Administrative Agent and Lenders
to enter into this Agreement, cause each Subsidiary of the Borrower (other than
an Excluded MLP Entity) to execute and deliver to Administrative Agent a
Guaranty in form and substance reasonably satisfactory to the Administrative
Agent, providing for the guaranty of payment and performance of the Obligations.
In addition, within thirty (30) days after the formation or acquisition of any
Subsidiary of the Borrower (other than an Excluded MLP Entity), cause such
Subsidiary to execute and deliver to the Administrative Agent (a) a Guaranty in
form and substance reasonably satisfactory to the Administrative Agent,
providing for the guaranty of payment and performance of the Obligations, (b)
Collateral Documents in form and substance reasonably satisfactory to the
Administrative Agent creating Liens in substantially all of the assets and
properties of such Subsidiary and in the equity interests in such Subsidiary
(other than Excluded Assets), subject to Permitted Liens, (c) certified copies
of such Subsidiary’s Organization Documents and opinions of counsel with respect
to such Subsidiary and such Guaranty, and (d) such other documents and
instruments as may be required with respect to such Subsidiary pursuant to
Section 6.15.
     6.15 Further Assurances; Additional Collateral. (a) The Borrower shall and
shall cause each Subsidiary of the Borrower (other than the Excluded MLP
Entities) to take such actions and to execute and deliver such documents and
instruments as the Administrative Agent shall reasonably require to ensure that
the Administrative Agent or Collateral Agent on behalf of the Secured Parties
shall, at all times, have received currently effective duly executed Loan
Documents granting Liens and security interests in substantially all of the
assets of the Borrower and each Subsidiary of the Borrower (other than the
Excluded MLP Entities)(other than Excluded Assets), including all capital stock,
partnership, joint venture, membership interests, or other equity interests
except for (i) any motor vehicle or other equipment that has a certificate of
title and a fair market value of less than $50,000, and (ii) those properties
and assets as to which the Administrative Agent shall determine in its sole
discretion (in consultation with the Borrower) that the costs of obtaining such
security interest are excessive in relation to the value of the security to be
afforded thereby. Without limiting the foregoing, the Borrower shall and shall
cause each Subsidiary of the Borrower to subject any of their deposit accounts
to a control agreement in form and substance reasonably satisfactory to the
Administrative Agent within 30 days of Administrative Agent’s request therefor.
     (b) In connection with the actions required pursuant to the foregoing
subsection (a), the Borrower shall and shall cause each Subsidiary of the
Borrower (other than the Excluded MLP Entities) to execute and deliver such
stock certificates, blank stock powers, evidence of corporate authorization,
opinions of counsel, current valuations, evidence of title, and other documents,
and shall use commercially reasonable efforts to obtain third party consents, as
shall be reasonably requested by the Administrative Agent, in each case in form
and substance reasonably satisfactory to the Administrative Agent.
     (c) The Liens required by this Section 6.15 shall be first priority Liens
in favor of the Administrative Agent or Collateral Agent for the benefit of the
Secured Parties, subject to no other Liens except Permitted Liens of the type
described in Section 7.01. The Liens required by this Section 6.15 shall be
perfected Liens in favor of the Administrative Agent or Collateral Agent for the
benefit of the Secured Parties in all collateral to the extent perfection has or
will occur by (i) the filing of a Uniform Commercial Code financing statement in
the relevant jurisdiction, (ii) possession or control or (iii) the
Quest Resource
Credit Agreement

55



--------------------------------------------------------------------------------



 



notation on a certificate of title. If the Administrative Agent shall determine
that, as of any date, the Borrower shall have failed to comply with this
Section 6.15, the Administrative Agent may (and at the direction of the Required
Lenders, shall) notify the Borrower in writing of such failure and, within
30 days from and after receipt of such written notice by the Borrower, the
Borrower shall execute and deliver to the Administrative Agent supplemental or
additional Loan Documents, in form and substance reasonably satisfactory to the
Administrative Agent and its counsel, securing payment of the Revolving Notes
and the other Obligations and covering additional assets and properties not then
encumbered by any Loan Documents (together with such other information, as may
be requested by the Administrative Agent, each of which shall be in form and
substance reasonably satisfactory to the Administrative Agent) such that the
Administrative Agent shall have received currently effective duly executed and
perfected Collateral Documents encumbering substantially all of the assets of
the Borrower and the QRC Subsidiaries as required by Section 6.15(a).
     6.16 Fiscal Year. The Borrower shall maintain its December 31 fiscal year
end.
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Revolving Commitment hereunder, or any
Revolving Loan or other Obligations (other than contingent indemnity obligations
and obligations under Lender Hedging Agreements) shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (unless such
Letter of Credit has been Cash Collateralized), the Borrower agrees that it
shall not, nor shall it permit any of the QRC Subsidiaries to, directly or
indirectly:
     7.01 Liens. Create, incur, assume or suffer to exist, any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
     (a) Liens pursuant to any Loan Document;
     (b) Liens existing on the Closing Date and listed on Schedule 7.01 to this
Agreement and any renewals or extensions thereof; provided that the property
covered thereby is not increased, the amount of the Indebtedness secured thereby
is not increased, and any renewal or extension of the obligations secured or
benefited thereby is permitted under this Agreement;
     (c) Liens for taxes, assessments, or other governmental charges or levies
not yet due or which are being contested in good faith and by appropriate
proceedings, if adequate reserves with respect thereto are maintained on the
books of the applicable Person in accordance with GAAP;
     (d) landlord’s, royalty owner’s, supplier’s, constructor’s, operator’s
vendor’s, carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business or which are
incident to the exploration, development, operation and maintenance of Oil and
Gas Properties not overdue for a period of more than 30 days or which are being
contested in good faith and by appropriate proceedings, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation;
Quest Resource
Credit Agreement

56



--------------------------------------------------------------------------------



 



     (f) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case incurred
in the ordinary course of business;
     (g) easements, rights-of-way, restrictions, and other encumbrances,
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
     (h) judgment Liens not giving rise to an Event of Default;
     (i) any Lien existing on any asset (other than stock or other equity
interests of a QRC Subsidiary) prior to acquisition thereof by the Borrower or
any other Loan Party; provided that (i) no such Lien shall be extended to cover
property other than the asset being acquired, and (ii) such Lien was not created
in contemplation of or in connection with such acquisition;
     (j) Liens securing Capital Lease obligations; provided that the
Indebtedness in respect of such Capital Lease obligations is permitted under
Section 7.04(e);
     (k) purchase money Liens upon or in any property acquired, constructed or
improved by Borrower or any other Loan Party (placed on such property at the
time of such acquisition or the completion of the construction or improvement or
within 90 days thereafter) to secure the deferred portion of the purchase price
of such property or to secure Indebtedness incurred to finance the acquisition,
construction or improvement of such property; provided that (i) no such Lien
shall be extended to cover property other than the property being acquired,
constructed or improved and (ii) the Indebtedness thereby secured is permitted
by Section 7.04(d);
     (l) Liens reserved in or exercisable under any lease or sublease to which
the Borrower or any other Loan Party is a lessee which secure the payment of
rent or compliance with the terms of such lease or sublease; provided, that the
rent under such lease or sublease is not then overdue and the Borrower or any
other Loan Party is in material compliance with the terms and conditions
thereof;
     (m) any interest or title of a lessor under any lease entered into by the
Borrower or any other Loan Party in the ordinary course of its business and
covering only the assets so leased, and any interest of a landowner in the case
of easements entered into by the Borrower or any other Loan Party in the
ordinary course of its business and covering only the property subject to the
easement;
     (n) Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of the Borrower and
the other Loan Parties;
     (o) licenses of patents, trademarks and other intellectual property rights
granted by the Borrower or any of the QRC Subsidiaries in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of the business of the Borrower and the QRC Subsidiaries;
     (p) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution;
Quest Resource
Credit Agreement

57



--------------------------------------------------------------------------------



 



     (q) Liens on any additions, improvements, replacements, repairs, fixtures,
appurtenances or component parts thereof attaching to or required to be attached
to property or assets pursuant to the terms of any mortgage, pledge agreement,
security agreement or other similar instrument, creating a Lien upon such
property or asset otherwise permitted under this Section;
     (r) Liens securing an obligation of a third party neither created, assumed
nor Guaranteed by the Borrower or any QRC Subsidiary upon lands over which
easements or similar rights are acquired by the Borrower or any QRC Subsidiary
in the ordinary course of business of the Borrower or any QRC Subsidiary;
     (s) any Liens arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any Lien permitted by any of the
foregoing clauses of this Section, provided that such Indebtedness is not
increased except for increases in an amount equal to a reasonable premium or
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such extension, renewal, refinancing, or replacement and in an
amount equal to any existing commitments unutilized thereunder, and is not
secured by any additional assets;
     (t) intentionally deleted;
     (u) contractual Liens which arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for sale, purchase, transportation or exchange of oil or natural gas,
unitization and pooling declarations and agreements, area of mutual interest
agreements, royalty and overriding royalty agreements, marketing agreements,
processing agreements, net profits agreements, development agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements which are usual and
customary in the oil and gas business and are for claims which are not
delinquent;
     (v) Rights reserved to or vested in a Governmental Authority having
jurisdiction to control or regulate any Oil and Gas Property in any manner
whatsoever and all laws of such Governmental Authorities, so long as the
Borrower and the QRC Subsidiaries are in compliance with all such laws, except
for any non-compliance that would not result in a Material Adverse Effect;
     (w) consents to assignment and similar contractual provisions affecting an
Oil and Gas Property to the extent, and only to the extent, such consents are
not affected by or required for the execution, delivery, performance and
enforcement of any Loan Document;
     (x) preferential rights to purchase and similar contractual provisions
affecting an Oil and Gas Property to the extent, and only to the extent, such
consents are not affected by delivery of any Loan Document or, if affected, have
been waived; and
     (y) all defects and irregularities affecting title to an Oil and Gas
Property that could not operate to reduce the net revenue interest of the
Borrower and the QRC Subsidiaries for such Oil and Gas Property (if any),
increase the working interest of the Borrower and the QRC Subsidiaries for such
Oil and Gas Property (if any) without a corresponding increase in the
corresponding net revenue interest, otherwise interfere materially with the
operation, value or use of such Oil and Gas Property or cause a Material Adverse
Effect.
Quest Resource
Credit Agreement

58



--------------------------------------------------------------------------------



 



     7.02 Investments. Make or own any Investments, except:
     (a) Investments existing on the Closing Date and listed in Section (b) of
Schedule 5.13;
     (b) Cash Equivalents;
     (c) Investments constituting Indebtedness permitted under Section 7.04(b);
     (d) Investments by the Borrower and the QRC Subsidiaries in any Subsidiary
of the Borrower that, prior to such Investment, is a Guarantor and Investments
by Subsidiaries in the Borrower and Investments by the Borrower in QMLPGP and
QELPGP to maintain QMLPGP’s and QELPGP’s 2% general partner interest in QMLP and
QELP, respectively;
     (e) Guarantees of Indebtedness permitted under Section 7.04;
     (f) Swap Contracts permitted under Section 7.03;
     (g) Investments consisting of extensions of credit, including without
limitation, in the nature of accounts receivable, arising from the grant of
trade credit or prepayments or similar transactions entered into in the ordinary
course of business and investments by the Borrower or any QRC Subsidiary in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to prevent or limit financial loss;
     (h) endorsements for collection or deposit in the ordinary course of
business;
     (i) Investments in Oil and Gas Properties or assets used in the Midstream
Business or Persons whose primary assets consist of Oil and Gas Properties or
whose primary business is the Midstream Business;
     (i) Investments not otherwise permitted by this Section 7.02 in an
aggregate amount not to exceed $500,000 at anytime outstanding.
     7.03 Hedging Agreements.
     (a) Enter into any Swap Contracts other than in the ordinary course of
business for the purpose of protecting against fluctuations in interest rates,
commodity prices, or foreign exchange rates and not for purposes of speculation;
provided:
          (i) that the Swap Contract shall not contain any provision
(a) exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party and (b) requiring the Borrower
or any QRC Subsidiary at any time or under any circumstance to post any cash
collateral or letter of credit or grant a Lien of any collateral to secure
Borrower’s or any QRC Subsidiary’s obligations under such Swap Contract (except
for Lender Hedging Agreements which shall be secured by a pari passu Lien on the
Collateral as provided in Section 2.13 but which shall not be secured by any
other or additional collateral);
          (ii) if the Swap Contract relates to Hydrocarbons, Borrower enters
into such Swap Contract with or through a counterparty that has a credit rating
of at least “A-” by S&P and “A3” by Moody’s;
Quest Resource
Credit Agreement

59



--------------------------------------------------------------------------------



 



          (iii) such Swap Contracts relating to Hydrocarbons cover monthly
notional volumes of Hydrocarbons that do not exceed an amount mutually agreeable
to Borrower and Administrative Agent.
7.04 Indebtedness.
     Create, incur, or assume any Indebtedness except:
     (a) Indebtedness incurred pursuant to the Loan Documents;
     (b) Indebtedness owed by a Subsidiary to the Borrower or to a Wholly-Owned
Subsidiary or by the Borrower to a Wholly-Owned Subsidiary of the Borrower;
provided, that, in each such case such Indebtedness is evidenced by a promissory
note which has been pledged to secure the Obligations and is in the possession
of the Administrative Agent or Collateral Agent;
     (c) obligations (contingent or otherwise) of the Borrower or any other Loan
Party existing or arising under any Swap Contract to the extent permitted by
Section 7.03;
     (d) Indebtedness of the Borrower and any other Loan Party in respect of
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.01(k); provided, however, that the aggregate amount of
such Indebtedness at any one time outstanding shall not exceed $500,000;
     (e) Indebtedness of the Borrower or any other Loan Party in respect of
Capital Lease obligations; provided that, such Capital Lease obligations will
not require the payment of an aggregate amount in excess of $500,000 annually;
provided that any Capital Lease obligation relating to compressors or
compression equipment shall be excluded from this subsection and dealt with in
Section 7.05;
     (f) Indebtedness consisting of surety bonds that the Borrower or any other
Loan Party is required to obtain in order to comply with applicable Law or the
requirements of any Governmental Authority;
     (g) Indebtedness secured by any Lien permitted under Section 7.01(i);
provided, however, that the aggregate amount of such Indebtedness at any one
time outstanding shall not exceed $500,000; and
     (h) other Indebtedness of the Borrower and any other Loan Party not to
exceed $500,000 in the aggregate principal amount outstanding at any time;
provided, that if any Indebtedness is incurred pursuant to this Section 7.04,
immediately after such Indebtedness is created, incurred or assumed, no Default
or Event of Default shall exist.
     7.05 Lease Obligations. Create or suffer to exist any obligations for the
payment of rent for any property under operating leases or agreements to lease,
except for (i) operating leases (or Capital Lease obligations) for compressors
and compression equipment and services for which no dollar limitation shall be
applicable and (ii) operating leases (or Capital Lease obligations) entered into
or assumed by the Borrower or any other Loan Party prior to the date hereof or
after the date hereof in the ordinary course of business; provided that, such
other operating leases (or Capital Lease Obligations) will
Quest Resource
Credit Agreement

60



--------------------------------------------------------------------------------



 



not require the payment of an aggregate amount of payments in excess of
(excluding escalations resulting from a rise in the consumer price or similar
index) $2,000,000 annually, exclusive of expenses for maintenance, repairs,
insurance, taxes, assessments and similar changes, net of any reimbursement of
such amounts by QELP or QMLP.
     7.06 Fundamental Changes. Merge, dissolve, liquidate or consolidate with or
into, or convey, transfer, lease or otherwise Dispose of (whether in one
transaction or in a series of related transactions) all or substantially all of
its assets (whether now owned or hereafter acquired) to or in favor of any
Person; except that, so long as no Default or Event of Default exists or would
result therefrom:
     (a) any Person may merge, dissolve or liquidate into the Borrower; provided
that in the case of a merger the Borrower is the surviving entity;
     (b) any other Loan Party may dissolve or liquidate or merge with (i) the
Borrower; provided that in the case of a merger the Borrower shall be the
continuing or surviving Person, or (ii) any one or more Loan Parties;
     (c) any Loan Party may sell all or substantially all of its assets (upon
voluntary liquidation or otherwise), to the Borrower or to another Loan Party;
and
     (d) any Person (other than the Borrower or any other Loan Party) may merge
into any Loan Party; provided that such Loan Party is the surviving entity.
     7.07 Dispositions.
     Make any Disposition or enter into any agreement to make any Disposition,
except:
     (a) Dispositions of property by any Loan Party to the Borrower, or by the
Borrower to a Wholly-Owned Subsidiary that is a Guarantor;
     (b) Dispositions of equipment or real property for fair market value to the
extent that (i) such property is exchanged for credit against the purchase price
of similar replacement property, or (ii) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property;
     (c) other Dispositions for fair market value; provided no Default or Event
of Default then exists or arises as a result thereof; and provided that if the
Disposition is for cash and a prepayment is required by Section 2.04(c)(i), the
Borrower shall make such prepayment in accordance with such Section;
     (d) Dispositions of property that is no longer commercially viable to
maintain or is obsolete, surplus or worn-out property; or
     (e) Dispositions permitted under Section 7.06.
     7.08 Restricted Payments; Distributions and Redemptions. Declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that (i) each Subsidiary may make
Restricted Payments to the Borrower and to Wholly-Owned Subsidiaries of the
Borrower and (ii) the Borrower may make Restricted Payments to QMLPGP and QELPGP
to
Quest Resource
Credit Agreement

61



--------------------------------------------------------------------------------



 



maintain QMLPGP’s and QELPGP’s 2% general partner interest in QMLP and QELP,
respectively; provided, that at the time a Restricted Payment described in
clause (ii) above is made no Default or Event of Default exists or would result
therefrom.
     7.09 ERISA. At any time engage in a transaction which could be subject to
Section 4069 or 4212(c) of ERISA, or knowingly permit any Plan maintained by the
Borrower to: (a) engage in any non-exempt “prohibited transaction” (as defined
in Section 4975 of the Code); (b) fail to comply with ERISA or any other
applicable Laws; or (c) incur any material “accumulated funding deficiency” (as
defined in Section 302 of ERISA), which, with respect to each event listed
above, could be reasonably expected to have a Material Adverse Effect.
     7.10 Nature of Business; Risk Management. Engage in any line of business
substantially different from those lines of business conducted by the Borrower
and the QRC Subsidiaries on the Closing Date or lines of business associated
with the acquisition of Oil and Gas Properties or the Midstream Business to be
Disposed of by the Borrower or any of the QRC Subsidiaries to QMLP or QELP for
development. Without the written approval of the Administrative Agent, neither
the Borrower nor any other Loan Party may materially change its risk management
policy.
     7.11 Transactions with Affiliates. Sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (i) transactions between or among the Borrower and any other
Loan Party not involving any other Affiliate, (ii) the transactions under the
agreements listed on Schedule 7.11, (iii) any Restricted Payment permitted by
Section 7.08, and (iv) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such other Loan Party, as
applicable, than could be obtained on an arm’s length basis from unrelated third
parties.
     7.12 Burdensome Agreements. Enter into any Contractual Obligation that
limits the ability of any Subsidiary to make Restricted Payments to the Borrower
or to otherwise transfer property to the Borrower; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by applicable
Law or by this Agreement, (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
and (iii) the foregoing shall not apply to restrictions and conditions contained
in the documentation evidencing any Indebtedness permitted hereunder.
Notwithstanding the foregoing, (i) documents governing a Capitalized Lease or a
purchase money Lien permitted by Sections 7.01(j) and (k) may prohibit other
Liens on the asset encumbered by such Lien.
     7.13 Use of Proceeds. Use the proceeds of any Revolving Loan for purposes
other than those permitted by Section 6.12, or use the proceeds of any Revolving
Loan, whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.
     7.14 Material Agreements. Permit (a) any amendment to any Borrower
Organization Document or any Material Agreement, if such amendment could
reasonably be expected to (y) have a Material Adverse Effect on the ability of
the Borrower or any Guarantor to perform its obligations under the Loan
Documents to which it is a party or (z) otherwise materially adversely affect
the Lenders, or (b) any assignment of any Material Agreement if such assignment
could reasonably be expected to materially
Quest Resource
Credit Agreement

62



--------------------------------------------------------------------------------



 



adversely affect the Lenders or have a Material Adverse Effect on the ability of
the Borrower or any other Loan Party to perform its obligations under the Loan
Documents to which it is a party.
     7.15 Financial Covenants.
     (a) Interest Coverage Ratio. Permit the Interest Coverage Ratio at any
fiscal quarter-end, commencing with the quarter-ended March 31, 2008, to be less
than 3.0 to 1.0.
     (b) Leverage Ratio. Permit the Leverage Ratio at any fiscal quarter-end,
commencing with the quarter-ended March 31, 2008, to be greater than 3.0 to 1.0.
     (c) For the purposes of calculating Consolidated EBITDA (and Consolidated
Annualized EBITDA) for any period of four consecutive fiscal quarters (each, a
“Reference Period”) pursuant to any determination of the covenants set forth in
this Section 7.15 (which calculation shall, in all respects, be acceptable to,
and approved by the Administrative Agent), (i) if at any time after the first
day of such Reference Period the Borrower or any QRC Subsidiary shall have made
any Material Disposition, the Consolidated EBITDA (or Consolidated Annualized
EBITDA, if applicable) for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) (or Consolidated Annualized
EBITDA, if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period and (ii) if at any time after the
first day of such Reference Period the Borrower or any QRC Subsidiary shall have
made a Material Acquisition, Consolidated EBITDA (or Consolidated Annualized
EBITDA) for such Reference Period shall be calculated after giving pro forma
effect thereto as if such Material Acquisition occurred on the first day of such
Reference Period.
     (d) Except as otherwise indicated, the ratios set out above shall be
calculated at the end of each reporting period for which this Agreement requires
Borrower to deliver financial statements pursuant to Sections 6.01(a) and
6.01(b), using the results of the twelve-month period ending with that reporting
period, except as otherwise provided herein.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default;
     (a) Non-Payment. The Borrower fails to pay (i) when and as required to be
paid herein, any amount of principal of any Revolving Loan or any L/C Obligation
or (ii) within three Business Days after the same becomes due, any interest on
any Revolving Loan, any L/C Obligation, any commitment or other fee due
hereunder, or any other amount payable hereunder or under any other Loan
Document; or
     (b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05 (with respect to
the Borrower’s existence), 6.10, 6.12, or Article VII; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the date notice has been given to the Borrower by
the Administrative Agent or a Lender; or
Quest Resource
Credit Agreement

63



--------------------------------------------------------------------------------



 



     (d) Representations and Warranties. Any representation or warranty made or
deemed made by the Borrower or any other Loan Party herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith
proves to have been incorrect in any material respect when made or deemed made;
or
     (e) Cross-Default. (i) The Borrower, any Borrower Affiliate, QMLP or QELP
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guaranty Obligation in respect of Indebtedness (other than Indebtedness under
Swap Contracts) having an aggregate principal amount (or, in the case of a
Capitalized Lease or a Synthetic Lease Obligation, Attributable Indebtedness)
(including undrawn or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
(individually or collectively) $1,000,000, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guaranty
Obligation in respect of Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness, the lessor under such Synthetic Lease
Obligation or the beneficiary or beneficiaries of such Guaranty Obligation (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased or redeemed
(automatically or otherwise) prior to its stated maturity, or such Guaranty
Obligation to become payable or cash collateral in respect thereof to be
demanded; provided that this clause (e)(i)(B) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness; or (ii) (A) there occurs
under any Swap Contract an Early Termination Date (as defined in such Swap
Contract) resulting from any event of default under such Swap Contract as to
which the Borrower or any Borrower Affiliate is the Defaulting Party (as defined
in such Swap Contract) and the Swap Termination Value owed by the Borrower or
any Borrower Affiliate as a result thereof is greater than (individually or
collectively) $1,000,000, or (B) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Borrower Affiliate is an Affected Party (as so defined) and the
Early Termination Amount owed by the Borrower and Borrower Affiliate as a result
thereof is greater than (individually or collectively) $1,000,000 and such
amount is not paid when due under such Swap Contract; or
     (f) Insolvency Proceedings, Etc. (i) The Borrower, any Borrower Affiliate,
QMLP or QELP institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property or takes any action to effect any of the
foregoing; or (ii) any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or (iii) any proceeding under any Debtor Relief Law relating to
any such Person or to all or any part of its property is instituted without the
consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) The Borrower, any Borrower
Affiliate, QMLP or QELP becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against
Quest Resource
Credit Agreement

64



--------------------------------------------------------------------------------



 



property which is a material part of the property of the Borrower and the QRC
Subsidiaries taken as a whole, and is not released, vacated or fully bonded
within 45 days after its issue or levy; or
     (h) Judgments. There is entered against the Borrower or any other Loan
Party (i) a final non-appealable judgment or order for the payment of money in
an aggregate amount exceeding (individually or collectively) $1,000,000 (to the
extent not covered by third-party insurance as to which the insurer does not
dispute coverage), or (ii) any non-monetary final non-appealable judgment that
has or could reasonably be expected to have a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order and is not released, vacated or fully bonded within 60 days
after its attachment or levy; or (B) there is a period of 60 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
     (i) ERISA. (i) If the Borrower, any Borrower Affiliate or any of their
ERISA Affiliates maintains any Pension Plan or any Multiemployer Plan, an ERISA
Event occurs with respect to a Pension Plan or Multiemployer Plan which has
resulted or could reasonably be expected to result in liability of the Borrower
or any Borrower Affiliate under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $1,000,000,
or (ii) if there is any Multiemployer Plan, the Borrower, any Borrower Affiliate
or any ERISA Affiliate thereof fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $1,000,000; or
     (j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than the agreement of all the
Lenders or termination of all Revolving Commitments and satisfaction in full of
all the Obligations, ceases to be in full force and effect, or is declared by a
court of competent jurisdiction to be null and void, invalid or unenforceable in
any material respect; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; provided, however, that the foregoing
shall not apply to the Guaranty and other Collateral Documents of any Loan Party
that is Disposed of by the Borrower in accordance with the provisions of this
Agreement; or
     (k) Change of Control. There occurs any Change of Control; or
     (l) Dissolution. The Borrower or any other Loan Party shall dissolve,
liquidate, or otherwise terminate its existence, except as permitted in
Section 7.06; or
     (m) Material Agreements. (i) Termination of any Material Agreement, or any
material provision of any of the foregoing if such termination could reasonably
be expected to have a Material Adverse Effect and such agreement or provision is
not replaced (prior to such cessation) in a manner satisfactory to the
Administrative Agent; or (ii) default by any Person in the performance or
observance of any material term of any Material Agreement which is not cured
within the applicable cure period specified in such Material Agreement, if such
default could reasonably be expected to have a Material Adverse Effect;
     (n) Collateral; Impairment of Security,_etc. (i) Any provision of any Loan
Document shall for any reason cease to be valid and binding on or enforceable
against a Loan Party or any Loan Party shall so state in writing or bring an
action to limit its obligations or liabilities thereunder; or (ii) any
Collateral Document shall for any reason (other than pursuant to the terms
thereof) cease to create a valid
Quest Resource
Credit Agreement

65



--------------------------------------------------------------------------------



 



security interest in the Collateral purported to be covered thereby or such
security interest shall for any reason (other than as permitted herein or in any
Collateral Document) cease to be a perfected and first priority security
interest subject to Permitted Liens; provided, however, that the foregoing shall
not apply to the Guaranty and other Collateral Documents of any Loan Party that
is Disposed of by the Borrower in accordance with the provisions of this
Agreement; or
     (o) Borrowing Base Deficiency. Any Borrowing Base Deficiency is not cured
within the time limit specified in Section 2.04(b).
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders:
     (a) declare the Revolving Commitment of each Lender to make Revolving Loans
and any obligation of the L/C Issuer to make L/C Credit Extensions to be
terminated, whereupon such Revolving Commitments and obligations shall be
terminated;
     (b) declare the unpaid principal amount of all outstanding Revolving Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby expressly
waived by the Borrower;
     (c) declare that an amount equal to the then Outstanding Amount of all L/C
Obligations be immediately due and payable by the Borrower, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of which are hereby expressly waived by the Borrower,
and require that the Borrower deliver such payments to the Administrative Agent
to Cash Collateralize the L/C Obligations (in an amount equal to the then
Outstanding Amount thereof); and
     (d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided, however, that upon the occurrence of any event specified in subsection
(f) of Section 8.01, the obligation of each Lender to make Revolving Loans and
any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding
Revolving Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and an amount equal to the then
Outstanding Amount of all L/C Obligations shall be deemed to be forthwith due
and owing by the Borrower to the L/C Issuer and the Lenders as of the date of
such occurrence and the Borrower’s obligation to pay such amounts shall be
absolute and unconditional, without regard to whether any beneficiary of any
such Letter of Credit has attempted to draw down all or a portion of such amount
under the terms of a Letter of Credit and, to the fullest extent permitted by
applicable Law, shall not be subject to any defense or be affected by a right of
set-off, counterclaim or recoupment which the Borrower may now or hereafter have
against any such beneficiary, the L/C Issuer, the Administrative Agent, the
Lenders or any other Person for any reason whatsoever. Such payments shall be
delivered to and held by the Administrative Agent as cash collateral securing
the L/C Obligations.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Revolving Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to
Quest Resource
Credit Agreement

66



--------------------------------------------------------------------------------



 



Section 8.02), any amounts received on account of the Obligations shall be
applied by the Administrative Agent as set forth in Section 2.11(d).
ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01 Appointment and Authorization of Agents; Lender Hedging Agreements.
(a) Each Lender hereby irrevocably (subject to Section 9.10) appoints,
designates and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or Participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to the Administrative Agent or
Collateral Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.
     (b) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time (and except for so long) as the Administrative Agent may agree at the
request of the Required Lenders to act for the L/C Issuer with respect thereto;
provided, however, that the L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Article IX with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article IX
included the L/C Issuer with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to the L/C Issuer.
     (c) To the extent any Lender or any Affiliate of a Lender is a party to a
Lender Hedging Agreement and accepts the benefits of the Liens in the Collateral
arising pursuant to the Collateral Documents, such Lender (for itself and on
behalf of any such Affiliates) shall be deemed (i) to appoint the Administrative
Agent and Collateral Agent, as its nominee and agent, to act for and on behalf
of such Lender or Affiliate thereof in connection with the Collateral Documents
and (ii) to be bound by the terms of this Article IX.
     9.02 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents
(including the Collateral Agent), employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. Neither the Administrative Agent nor
Collateral Agent shall be responsible for the negligence or misconduct of any
agent or attorney-in-fact that it selects in the absence of gross negligence or
willful misconduct.
Quest Resource
Credit Agreement

67



--------------------------------------------------------------------------------



 



     9.03 Default; Collateral. (a) Upon the occurrence and continuance of a
Default or Event of Default, the Lenders agree to promptly confer in order that
Required Lenders or the Lenders, as the case may be, may agree upon a course of
action for the enforcement of the rights of the Lenders; and the Administrative
Agent shall be entitled to refrain from taking any action (without incurring any
liability to any Person for so refraining) unless and until the Administrative
Agent shall have received instructions from Required Lenders. All rights of
action under the Loan Documents and all right to the Collateral, if any,
hereunder may be enforced by the Administrative Agent (or Collateral Agent) and
any suit or proceeding instituted by the Administrative Agent (or Collateral
Agent) in furtherance of such enforcement shall be brought in its name as the
Administrative Agent (or Collateral Agent) without the necessity of joining as
plaintiffs or defendants any other Lender, and the recovery of any judgment
shall be for the benefit of the Lenders (and, with respect to Lender Hedging
Agreements, Affiliates, if applicable) subject to the expenses of the
Administrative Agent and Collateral Agent. In actions with respect to any
property of the Borrower or any other Obligor, the Administrative Agent (and the
Collateral Agent) is acting for the ratable benefit of each Lender (and, with
respect to Lender Hedging Agreement, Affiliates, if applicable). Any and all
agreements to subordinate (whether made heretofore or hereafter) other
indebtedness or obligations of Borrower to the Obligations shall be construed as
being for the ratable benefit of each Lender (and, with respect to Lender
Hedging Agreement, Affiliates, if applicable).
     (b) Each Lender authorizes and directs the Administrative Agent and the
Collateral Agent to enter into the Collateral Documents on behalf of and for the
benefit of the Lenders (and, with respect to Lender Hedging Agreements,
Affiliates, if applicable)(or if previously entered into, hereby ratifies the
Administrative Agent’s and Collateral Agent’s previously entering into such
agreements and Collateral Documents).
     (c) Except to the extent unanimity (or other percentage set forth in
Section 10.1) is required hereunder, each Lender agrees that any action taken by
the Required Lenders in accordance with the provisions of the Loan Documents,
and the exercise by the Required Lenders of the power set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.
     (d) The Administrative Agent and Collateral Agent are each hereby
authorized on behalf of the Lenders, without the necessity of any notice to or
further consent from any Lender, from time to time to take any action with
respect to any Collateral or Collateral Documents which may be necessary to
perfect and maintain perfected the Liens upon the Collateral granted pursuant to
the Collateral Documents.
     (e) Neither the Administrative Agent nor the Collateral Agent shall have
any obligation whatsoever to any Lender or to any other Person to assure that
the Collateral exists or is owned by any Obligor or is cared for, protected, or
insured or has been encumbered or that the Liens granted to the Administrative
Agent and/or Collateral Agent herein or pursuant thereto have been properly or
sufficiently or lawfully created, perfected, protected, or enforced, or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure, or fidelity, or to continue
exercising, any of the Rights granted or available to the Administrative Agent
or Collateral Agent in this Section 9.03 or in any of the Collateral Documents;
it being understood and agreed that in respect of the Collateral, or any act,
omission, or event related thereto, the Administrative Agent may act in any
manner it may deem appropriate, in its sole discretion, given the Administrative
Agent’s own interest in the Collateral as one of the Lenders and that the
Administrative Agent shall have no duty or
Quest Resource
Credit Agreement

68



--------------------------------------------------------------------------------



 



liability whatsoever to any Lender, other than to act without gross negligence
or willful misconduct and the same shall apply to the Collateral Agent so long
as the Administrative Agent is also the Collateral Agent.
     (f) The Lenders hereby irrevocably authorize the Administrative Agent
and/or Collateral Agent, at its option and in its discretion, to release any
Lien granted to or held by the Administrative Agent or Collateral Agent upon any
Collateral: (i) constituting property in which no Obligor owned an interest at
the time the Lien was granted or at any time thereafter; (ii) constituting
property leased or granted to an Obligor under a lease, easement or right-of-way
which has expired or been terminated in a transaction permitted under the Loan
Document or is about to expire and which has not been, and is not intended by
such Obligor to be, renewed; and (iii) consisting of an instrument evidencing
Indebtedness pledged to the Administrative Agent or Collateral Agent (for the
benefit of the Lenders), if the Indebtedness evidenced thereby has been paid in
full. In addition, the Lenders irrevocably authorize the Administrative Agent
and Collateral Agent to release Liens upon Collateral as contemplated in
Section 10.01(c) or (d), or if approved, authorized, or ratified in writing by
the requisite Lenders, Upon request by the Administrative Agent (or Collateral
Agent) at any time, the Lenders will confirm in writing the Administrative
Agent’s (or Collateral Agent’s) authority to release particular types or items
of Collateral pursuant to this Section 9.03.
     (g) In furtherance of the authorizations set forth in this Section 9.03,
each Lender hereby irrevocably appoints the Administrative Agent and Collateral
Agent its attorney-in-fact, with full power of substitution, for and on behalf
of and in the name of each such Lender (i) to enter into Collateral Documents
(including, without limitation, any appointments of substitute trustees under
any Collateral Documents), (ii) to take action with respect to the Collateral
and Collateral Documents to perfect, maintain, and preserve Lenders’ Liens, and
(iii) to execute instruments of release or to take other action necessary to
release Liens upon any Collateral to the extent authorized in paragraph
(f) hereof. This power of attorney shall be liberally, not restrictively,
construed so as to give the greatest latitude to the Administrative Agent’s and
the Collateral Agent’s power, as attorney, relative to the Collateral matters
described in this Section 9.03. The powers and authorities herein conferred on
the Administrative Agent and Collateral Agent may be exercised by the
Administrative Agent or Collateral Agent through any Person who, at the time of
the execution of a particular instrument, is an officer of the Administrative
Agent or Collateral Agent (or any Person acting on behalf of the Administrative
Agent or Collateral Agent pursuant to a valid power of attorney). The power of
attorney conferred by this Section 9.03(g) to the Administrative Agent and
Collateral Agent is granted for valuable consideration and is coupled with an
interest and is irrevocable so long as the Obligations, or any part thereof,
shall remain unpaid or the Lenders have any Revolving Commitment hereunder.
     9.04 Liability of Agents. No Agent-Related Person shall (a) be liable for
any action taken or omitted to be taken by any of them under or in connection
with this Agreement or any other Loan Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct in connection
with its duties expressly set forth herein), or (b) be responsible in any manner
to any Lender or Participant for any recital, statement, representation or
warranty made by any Loan Party or any officer thereof, contained herein or in
any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Administrative Agent or
Collateral Agent under or in connection with, this Agreement or any other Loan
Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for the creation,
perfection or priority of any Liens purported to be created by any of the Loan
Documents, or the validity, genuineness, enforceability, existence, value or
sufficiency of any
Quest Resource
Credit Agreement

69



--------------------------------------------------------------------------------



 



collateral security, or to make any inquiry respecting the performance by the
Borrower of its obligations hereunder or under any other Loan Document, or for
any failure of any Loan Party or any other party to any Loan Document to perform
its obligations hereunder or thereunder. No Agent-Related Person shall be under
any obligation to any Lender or Participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.
     9.05 Reliance by Administrative Agent. (a) The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, facsimile, electronic mail message or telephone
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any Loan Party), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders or all the Lenders,
if required hereunder, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and Participants. Where
this Agreement expressly permits or prohibits an action unless the Required
Lenders otherwise determine, the Administrative Agent shall, and in all other
instances, the Administrative Agent may, but shall not be required to, initiate
any solicitation for the consent or a vote of the Lenders.
     (b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has funded its Pro Rata Share of the Borrowing(s)
on the Closing Date (or, if there is no Borrowing made on such date, each Lender
other than Lenders who gave written objection to the Administrative Agent prior
to such date) shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter either sent by the
Administrative Agent to such Lender for consent, approval, acceptance or
satisfaction, or required hereunder to be consented to or approved by or
acceptable or satisfactory to a Lender.
     9.06 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the Lenders,
unless the Administrative Agent shall have received written notice from a Lender
or the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default” The Administrative
Agent will notify the Lenders of its receipt of any such notice. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.
     9.07 Credit Decision; Disclosure of Information by Administrative Agent.
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act
Quest Resource
Credit Agreement

70



--------------------------------------------------------------------------------



 



by the Administrative Agent hereafter taken, including any consent to and
acceptance of any assignment or review of the affairs of any Loan Party or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by any Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Lender represents to the Administrative Agent that it has, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their respective
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrower hereunder. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Loan
Parties, Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their respective Affiliates which may come into
the possession of any Agent Related Person.
     9.08 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have been caused primarily by
such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, it being agreed by all Lenders that no action taken in
accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs and costs and expenses in
connection with the use of Intralinks, Inc. or other similar information
transmission systems in connection with this Agreement) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section shall survive termination of the
Revolving Commitments, the payment of all Obligations hereunder and the
resignation or replacement of the Administrative Agent.
     9.09 Administrative Agent in its Individual Capacity. Royal Bank of Canada
and its Affiliates may make loans to, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with each of the Loan Parties and their
respective Affiliates as though Royal Bank of Canada were not the Administrative
Agent, Collateral Agent or the L/C Issuer hereunder and without notice to or
consent of the Lenders. The
Quest Resource
Credit Agreement

71



--------------------------------------------------------------------------------



 



Lenders acknowledge that, pursuant to such activities, Royal Bank of Canada or
its Affiliates may receive information regarding any Loan Party or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the Administrative Agent shall be under no obligation to provide such
information to them. With respect to its Revolving Loans, Royal Bank of Canada
shall have the same rights and powers under this Agreement as any other Lender
and may exercise such rights and powers as though it were not the Administrative
Agent, Collateral Agent or the L/C Issuer, and the terms “Lender” and “Lenders”
include Royal Bank of Canada in its individual capacity.
     9.10 Successor Administrative Agent and Collateral Agent.
     (a) The Administrative Agent may resign as Administrative Agent and
Collateral Agent upon 30 days’ notice to the Lenders with a copy of such notice
to the Borrower, If the Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor administrative
agent and collateral agent for the Lenders which successor administrative agent
shall be consented to by the Borrower at all times other than during the
existence of an Event of Default (which consent of the Borrower shall not be
unreasonably withheld, conditioned or delayed). If no successor administrative
agent is appointed prior to the effective date of the resignation of the
Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Borrower, a successor administrative agent from among
the Lenders who shall also succeed to the role of successor collateral agent.
Upon the acceptance of its appointment as successor administrative agent
hereunder, such successor administrative agent shall succeed to all the rights,
powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor administrative agent and the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article IX and
Sections 10.04 and 10.13 shall inure to its benefit as to any actions taken or
omitted to be, taken by it while it was Administrative Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent and
Collateral Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.
     (b) The Collateral Agent may resign as Collateral Agent upon 30 days’
notice to the Administrative Agent with a copy of such notice to the Borrower.
If the Collateral Agent resigns under this Agreement, the Administrative Agent
shall designate a successor collateral agent. Upon the acceptance of its
appointment as successor collateral agent hereunder, such successor collateral
agent shall succeed to all the rights, powers and duties of the retiring
Collateral Agent and the term “Collateral Agent” shall mean such successor
collateral agent and the retiring Collateral Agent’s appointment, powers and
duties as Collateral Agent shall be terminated. After any retiring Collateral
Agent’s resignation hereunder as Collateral Agent, the provisions of this
Article IX and Sections 10.04 and 10.13 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Collateral Agent under
this Agreement.
     9.11 Other Agents; Arrangers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” as a “documentation agent,” any other type of agent (other
than the Administrative Agent and Collateral Agent), “arranger,” or “bookrunner”
shall have any right, power, obligation, liability, responsibility or duty under
this
Quest Resource
Credit Agreement

72



--------------------------------------------------------------------------------



 



Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, none of the Lenders so identified shall have or be deemed to have
any fiduciary relationship with any Lender. Each Lender acknowledges that it has
not relied, and will not rely, on any of the Lenders so identified in deciding
to enter into this Agreement or in taking or not taking action hereunder.
     9.12 Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Revolving Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
     (i) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Revolving Loans, L/C Obligations and
all other Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.14(i) and (j), 2.08 10.04 and 10.05) allowed in such judicial
proceeding; and
     (ii) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08,
10.04 and 10.05.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.
     9.13 Hedging Agreements. To the extent any Affiliate of a Lender is a party
to a Swap Contract with the Borrower or any Loan Party and thereby becomes a
beneficiary of the Liens pursuant to the Collateral Document, such Affiliate of
a Lender shall be deemed to appoint the Administrative Agent and Collateral
Agent its nominee and agent to act for and on behalf of such Affiliate in
connection with the Collateral Documents and to be bound by the terms of this
Article IX, Section 10.01(e) and the last sentence of Section 2.13,
ARTICLE X.
MISCELLANEOUS
Quest Resource
Credit Agreement

73



--------------------------------------------------------------------------------



 



     10.01 Amendments, Release of Collateral, Etc. (a) No amendment or waiver of
any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Borrower or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall, unless in writing and
signed by each of the Lenders directly affected thereby and by the Borrower (in
the case of the Borrower, only if no Event of Default has occurred and is
continuing), and acknowledged by the Administrative Agent, do any of the
following;
     (i) extend or increase the Revolving Commitment of any Lender (or reinstate
any Revolving Commitment terminated pursuant to Section 8.02);
     (ii) extend the Maturity Date or extend, postpone or delay any date fixed
by this Agreement or any other Loan Document for any payment or mandatory
prepayment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document;
     (iii) reduce the principal of, or the rate of interest specified herein on,
any Revolving Loan or L/C Borrowing or (subject to clause (ii) of the proviso
below) any fees or other amounts payable hereunder or under any other Loan
Document; provided, however, that only the consent of the Required Lenders shall
be necessary to (A) amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (B) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any
Revolving Loan or L/C Borrowing or to reduce any fee payable hereunder;
     (iv) change the amount of the Aggregate Revolving Commitment or of the
aggregate unpaid principal amount of the Revolving Loans and L/C Obligations
which is set forth in the definition of “Required Lenders”;
     (v) change the Pro Rata Share of any Lender (except as otherwise results
from an increase in the Aggregate Revolving Commitment pursuant to Section 2.15
which increase is subject to the provisions of Section 2.15 but is not otherwise
subject to the consent of the Required Lenders or any Lender);
     (vi) release a material amount of Collateral or release any Guarantor from
a Guaranty (except in connection with a Disposition permitted under Section 7.07
or as otherwise permitted under this Section 10.01); or
     (vii) amend this Section, or Section 2.04(b) or 2.12, or any provision
herein providing for unanimous consent or other action by all the Lenders;
and, provided further; (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Required Lenders or all
the Lenders, as the case may be, affect the rights or duties of the L/C Issuer
under this Agreement or any Letter of Credit Application relating to any Letter
of Credit issued or to be issued by it; (ii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Required Lenders or all the Lenders, as the case may be, affect the rights
or duties of the Administrative Agent under this Agreement or any other Loan
Document;
Quest Resource
Credit Agreement

74



--------------------------------------------------------------------------------



 



and (iii) the Agent/Arranger Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, any Lender that has failed to
fund any portion of the Revolving Loans or participation in L/C Obligations
required to be funded by it hereunder shall not have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the Revolving
Commitment and the Pro Rata Share of such Lender may not be increased without
the consent of such Lender.
     (b) Any amendment to any Loan Document which purports to (i) decrease the
amount of any mandatory prepayment or (ii) change this Section 10.01(b), must be
by an instrument in writing executed by Borrower, the Administrative Agent, and
the Required Lenders.
     (c) Upon any sale, transfer, or Disposition of Collateral which is
permitted pursuant to the Loan Documents, and upon 5 Business Days’ prior
written request by the Borrower (which request must be accompanied by (i) true
and correct copies of all material documents of transfer or Disposition,
including any contract of sale, (ii) a preliminary closing statement and
instructions to the title company, if any, (iii) all requested release
instruments in form and substance satisfactory to the Administrative Agent and
(iv) if required, written consent of the requisite Lenders), the Administrative
Agent and/or Collateral Agent shall (and is hereby irrevocably authorized by the
Lenders to) execute such documents as may be necessary to evidence the release
of Liens granted to the Administrative Agent and/or Collateral Agent for the
benefit of the Secured Parties pursuant hereto in such Collateral. Neither the
Administrative Agent nor the Collateral Agent shall be required to execute any
release instruments on terms which, in the Administrative Agent’s (or Collateral
Agent’s) opinion, would expose the Administrative Agent or Collateral Agent to
liability or create any obligation or entail any consequence other than the
release of Liens without recourse or warranty. No such release shall impair the
Administrative Agent’s and/or Collateral Agent’s Lien on the proceeds of sale of
such Collateral.
     (d) If all outstanding Revolving Loans and other Obligations (other than
contingent indemnity obligations) have been indefeasibly paid in full (or, with
respect to L/C Obligations, Cash Collateralized) and the Revolving Commitments
have terminated or have been reduced to zero, and, subject to Section 10.01(e)
all Lender Hedging Agreement have terminated, the Administrative Agent agrees
to, and the Lenders hereby instruct the Administrative Agent and Collateral
Agent to, at the Borrower’s expense, execute and authorize such releases of the
Collateral Documents as the Borrower shall reasonably request and this Agreement
shall be deemed terminated except that such termination shall not relieve the
Borrower of any obligation to make any payments to the Administrative Agent or
any Lender required by any Loan Document to the extent accruing, or relating to
an event occurring, prior to such termination.
     (e) Notwithstanding any provision herein to the contrary, if the Revolving
Commitments have been terminated, and the only outstanding Obligations (other
than contingent indemnity obligations and L/C Obligations that are Cash
Collateralized) are amounts owed pursuant to one or more Lender Hedging
Agreements, the Administrative Agent and/or Collateral Agent will, and is hereby
authorized to, (A) release the Liens created under the Loan Documents and
(B) release all Guaranties of the Guarantors; provided, that contemporaneously
with such release, (i) the Borrower (and, if applicable, any Loan Party that is
a party to such Lender Hedging Agreements) (A) executes a margin agreement in
form and substance acceptable to such Lender(s) (or its Affiliates) that are
parties to such Lender Hedging Agreements (the “Lender Counterparties”) and (B),
if required, provides collateral in the form of cash or a letter of credit
having an aggregate value acceptable to such Lender Counterparties, and (ii) if
such Lender Hedging Agreement is executed by a Loan Party and the Borrower is
not party thereto, the
Quest Resource
Credit Agreement

75



--------------------------------------------------------------------------------



 



Borrower executes a guaranty covering such Loan Party’s obligations thereunder,
such guaranty to be in form and substance satisfactory to the Lender
Counterparties. Any release under this Section 10.01(e) must be in writing and
signed by the Administrative Agent.
     10.02 Notices and Other Communications; Facsimile Copies.
     (a) General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder and under the other Loan Documents
shall be in writing (including by facsimile transmission) and mailed, faxed or
delivered, to the address, facsimile number or (subject to subsection (c) below)
electronic mail address specified for notices on Schedule 10.02 (for the
Borrower, any Guarantor and the Administrative Agent) or on the Administrative
Details Form (for the other Lenders); or, in the case of the Borrower, the
Guarantors, the Administrative Agent, or the L/C Issuer, to such other address
as shall be designated by such party in a notice to the other parties, and in
the case of any other party, to such other address as shall be designated by
such party in a notice to the Borrower, the Administrative Agent and the L/C
Issuer. All such notices and other communications shall be deemed to be given or
made upon the earlier to occur of (i) actual receipt by the intended recipient
and (ii) (A) if delivered by hand or by courier, when signed for by the intended
recipient; (B) if delivered by mail, four Business Days after deposit in the
mails, postage prepaid; (C) if delivered by facsimile, when sent and receipt has
been confirmed by telephone; and (D) if delivered by electronic mail (which form
of delivery is subject to the provisions of subsection (c) below), when
delivered; provided, however, that notices and other communications to the
Administrative Agent or the L/C Issuer pursuant to Article II shall not be
effective until actually received by such Person. Any notice or other
communication permitted to be given, made or confirmed by telephone hereunder
shall be given, made or confirmed by means of a telephone call to the intended
recipient at the number specified in accordance with this Section, it being
understood and agreed that a voicemail message shall in no event be effective as
a notice, communication or confirmation hereunder.
     (b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, the Administrative Agent and the Lenders, The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.
     (c) Limited Use of Electronic Mail. Electronic mail and internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information, and to distribute Loan Documents for
execution by the parties thereto, and shall not be recognized hereunder for any
other purpose.
     (d) Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Borrowing Notices) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other communications with the Administrative Agent may
Quest Resource
Credit Agreement

76



--------------------------------------------------------------------------------



 



be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein or therein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
     10.04 Attorney Costs; Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent and Arranger for all reasonable costs and
expenses incurred in connection with the development, preparation, negotiation,
syndication, administration and execution of this Agreement and the other Loan
Documents, including the filing, recording, refiling or rerecording of any
mortgage, any pledge agreement and any Security Agreement and/or any Uniform
Commercial Code financing statements relating thereto and all amendments,
supplements and modifications to any thereof and any and all other documents or
instruments of further assurance required to be filed or recorded or refiled or
rerecorded by the terms hereof or of any mortgage, any pledge agreement or any
security agreement, and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs
and reasonable costs and expenses in connection with the use of Intralinks, Inc.
or other similar information transmission systems in connection with this
Agreement, and (b) to pay or reimburse the Administrative Agent and each Lender
for all costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any workout or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs. The foregoing costs and expenses shall
include all search, filing, recording, title insurance and appraisal charges and
fees and taxes related thereto, and other out-of-pocket expenses incurred by the
Administrative Agent and the cost of independent public accountants and other
outside experts retained by the Administrative Agent or any Lender. The
agreements in this Section shall survive the termination of the Aggregate
Revolving Commitment and repayment of all the other Obligations.
     10.05 Indemnification. Whether or not the transactions contemplated hereby
are consummated, each of the Borrower and each Guarantor (by execution of a
Guaranty), jointly and severally, agrees to indemnify, save and hold harmless
each Agent-Related Person, the Administrative Agent, the Collateral Agent, the
Arranger, each Lender, the L/C Issuer and their respective Affiliates,
directors, officers, employees, counsel, agents and attorneys-in-fact
(collectively the “Indemnitees”) from and against: (a) any and all claims,
demands, actions or causes of action that are asserted against any Indemnitee by
any Person (other than the Administrative Agent or any Lender) relating directly
or indirectly to a claim, demand, action or cause of action that such Person
asserts or may assert against any Loan Party, any Affiliate of any Loan Party or
any of their respective officers or directors, arising out of or relating to,
the Loan Documents, the Aggregate Revolving Commitment, the use or contemplated
use of the proceeds of any Revolving Loans, or the relationship of any Loan
Party, the Administrative Agent, the Collateral Agent, the Lenders and the L/C
Issuer under this Agreement or any other Loan Document; (b) any and all claims,
demands, actions or causes of action that may at any time (including at any time
following repayment of the Obligations and the resignation of the Administrative
Agent or the
Quest Resource
Credit Agreement

77



--------------------------------------------------------------------------------



 



replacement of any Lender) be asserted or imposed against any Indemnitee by any
Person or by the Borrower or any other Loan Party, arising out of or relating
to, the Loan Documents, the Revolving Commitments, the use or contemplated use
of the proceeds of any Revolving Loans, or the relationship of any Loan Party,
the Administrative Agent, the Collateral Agent, the Lenders and the L/C Issuer
under this Agreement or any other Loan Document; (c) without limiting the
foregoing, any and all claims, demands, actions or causes of action, judgments
and orders, penalties and fines that are asserted or imposed against any
Indemnitee, (i) under the application of any Environmental Law applicable to the
Borrower or any of its Subsidiaries or any of their properties or assets,
including the treatment or disposal of Hazardous Substances on any of their
properties or assets, (ii) as a result of the breach or non-compliance by the
Borrower or any of the QRC Subsidiaries with any Environmental Law applicable to
the Borrower or any of the QRC Subsidiaries, (iii) due to past ownership by the
Borrower or any of the QRC Subsidiaries of any of their properties or assets or
past activity on any of their properties or assets which, though lawful and
fully permissible at the time, could result in present liability, (iv) due to
the presence, use, storage, treatment or disposal of Hazardous Substances on or
under, or the escape, seepage, leakage, spillage, discharge, emission or Release
from, any of the properties owned or operated by the Borrower or any of its
Subsidiaries (including any liability asserted or arising under any
Environmental Law), regardless of whether caused by, or within the control of,
the Borrower or any of its Subsidiaries, or (v) due to any other environmental,
health or safety condition in connection with the Loan Documents; (d) any
administrative or investigative proceeding by any Governmental Authority arising
out of or related to a claim, demand, action or cause of action described in
subsection (a), (b) or (c) above; and (e) any and all liabilities (including
liabilities under indemnities), losses, costs, damages or expenses (including
Attorney Costs and settlement costs) that any Indemnitee suffers or incurs as a
result of the assertion of any foregoing claim, demand, action, cause of action
or proceeding, or as a result of the preparation of any defense in connection
with any foregoing claim, demand, action, cause of action or proceeding, in all
cases, WHETHER OR NOT ARISING OUT OF THE STRICT LIABILITY OR NEGLIGENCE OF AN
INDEMNITEE, and whether or not an Indemnitee is a party to such claim, demand,
action, cause of action or proceeding (all the foregoing, collectively, the
“Indemnified Liabilities”); provided that such indemnity shall not, as to any
Indemnitees, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee. The agreements in this Section shall
survive and continue for the benefit of the Indemnitees at all times after the
Borrower’s acceptance of the Lenders’ Revolving Commitments under this
Agreement, whether or not the Closing Date shall occur and shall survive the
termination of the Revolving Commitments and repayment of all the other
Obligations.
     10.06 Payments Set Aside. To the extent that the Borrower makes a payment
to the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.
Quest Resource
Credit Agreement

78



--------------------------------------------------------------------------------



 



     10.07 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
     (b) Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Revolving Commitment and the Revolving Loans (including for
purposes of this subsection (b), participations in L/C Obligations) at the time
owing to it); provided that:
     except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment and the Revolving Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, the aggregate amount of the
Revolving Commitment (which for this purpose includes Revolving Loans
outstanding thereunder) or, if the applicable Revolving Commitment is not then
in effect, the outstanding principal balance of the Revolving Loan of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $1,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consent (Borrower’s consent not to be
unreasonably withheld, conditioned or delayed);
     (i) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Revolving Loan or the Revolving Commitment
assigned;
     (ii) any assignment of a Revolving Commitment must be approved by the
Administrative Agent and L/C Issuer unless the Person that is the proposed
assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and
     (iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative Details
Form.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the
Quest Resource
Credit Agreement

79



--------------------------------------------------------------------------------



 



extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Sections 3.07, 10.04 and 10.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.
     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitment of, and principal amounts
of the Revolving Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
     (d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Commitment and/or the Revolving Loans (including such Lender’s
participation in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that would (i) postpone any date upon which
any payment of money is scheduled to be paid to such Participant, (ii) reduce
the principal, interest, fees or other amounts payable to such Participant, or
(iii) release any Guarantor from its Guaranty. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided said Participant agrees to be subject to Sections 3.08
and 10.15 as though it were a Lender. To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it
were a Lender; provided such Participant agrees to be subject to Section 2.12 as
though it were a Lender.
     (e) A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
Quest Resource
Credit Agreement

80



--------------------------------------------------------------------------------



 



prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.01 as though
it were a Lender.
     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Revolving
Notes, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
     (g) If the consent of the Borrower to an assignment or to an Eligible
Assignee is required hereunder (including a consent to an assignment which does
not meet the minimum assignment threshold specified in clause (i) of the proviso
to the first sentence of Section 10.07(b)), the Borrower shall be deemed to have
given its consent five Business Days after the date notice thereof has been
delivered by the assigning Lender (through the Administrative Agent) unless such
consent is expressly refused by the Borrower prior to such fifth Business Day.
     (h) Notwithstanding anything to the contrary contained herein, if at any
time Royal Bank of Canada assigns all of its Revolving Commitment and Revolving
Loans pursuant to subsection (b) above, Royal Bank of Canada may, upon 30 days’
notice to the Borrower and the Lenders, resign as L/C Issuer. In the event of
any such resignation as L/C Issuer, the Borrower shall be entitled to appoint
from among the Lenders a successor L/C Issuer hereunder; provided, however, that
no failure by the Borrower to appoint any such successor shall affect the
resignation of Royal Bank of Canada as L/C Issuer. Royal Bank of Canada shall
retain all the rights and obligations of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund participations in
Unreimbursed Amounts pursuant to Section 2.14(c)).
     10.08 Confidentiality. Each Lender agrees that it will not disclose without
the prior consent of the Borrower (other than to directors, officers, employees,
auditors, accountants, counsel or other professional advisors of the
Administrative Agent or any Lender) any information with respect to the Borrower
or any of the QRC Subsidiaries, which is furnished pursuant to this Agreement;
provided that any Lender may disclose any such information (a) as has become
generally available to the public, (b) as may be required or appropriate in any
report, statement or testimony submitted to or required by any municipal, state
or federal regulatory body having or claiming to have jurisdiction over such
Lender or submitted to or required by the Board or the Federal Deposit Insurance
Corporation or similar organizations (whether in the United States or elsewhere)
or their successors, (c) as may be required or appropriate in response to any
summons or subpoena in connection with any litigation, (d) in order to comply
with any law, order, regulation or ruling applicable to such Lender, (e) to any
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Agreement;
provided that such Eligible Assignee or Participant or prospective Eligible
Assignee or Participant executes an agreement containing provisions
substantially similar to those contained in this Section 10.08, (f) in
connection with the exercise of any remedy by such Lender if an Event of Default
pertaining to the Loan Documents has occurred and is continuing, (g) in
connection with any litigation involving such Lender pertaining to the Loan
Documents, (h) to any Lender or the Administrative Agent, or (i) to any
Affiliate of any Lender (it being understood that the Persons to whom
Quest Resource
Credit Agreement

81



--------------------------------------------------------------------------------



 



such disclosure is made will be informed of the confidential nature of such
information and obligated to keep such information confidential).
     10.09 Set-off. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, without
prior notice to the Borrower or any other Loan Party, any such notice being
waived by the Borrower (on its own behalf and on behalf of each Loan Party) to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender to or for the credit or
the account of the respective Loan Parties against any and all Obligations owing
to the Administrative Agent and the Lenders, now or hereafter existing,
irrespective of whether or not the Administrative Agent or such Lender shall
have made demand under this Agreement or any other Loan Document and although
such Obligations may be contingent or unmatured. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.
     10.10 Interest Rate Limitation. Regardless of any provision contained in
any Loan Document, neither the Administrative Agent nor any Lender shall ever be
entitled to contract for, charge, take, reserve, receive, or apply, as interest
on all or any part of the Obligations, any amount in excess of the Maximum Rate,
and, if any Lender ever does so, then such excess shall be deemed a partial
prepayment of principal and treated hereunder as such and any remaining excess
shall be refunded to the Borrower. In determining if the interest paid or
payable exceeds the Maximum Rate, the Borrower and the Lenders shall, to the
maximum extent permitted under applicable Law, (a) treat all Borrowings as but a
single extension of credit (and the Lenders and the Borrower agree that such is
the case and that provision herein for multiple Borrowings is for convenience
only), (b) characterize any nonprincipal payment as an expense, fee, or premium
rather than as interest, (c) exclude voluntary prepayments and the effects
thereof, and (d) amortize, prorate, allocate, and spread the total amount of
interest throughout the entire contemplated term of the Obligations. However, if
the Obligations are paid and performed in full prior to the end of the full
contemplated term thereof, and if the interest received for the actual period of
existence thereof exceeds the Maximum Amount, the Lenders shall refund such
excess, and, in such event, the Lenders shall not, to the extent permitted by
Law, be subject to any penalties provided by any Laws for contracting for,
charging, taking, reserving or receiving interest in excess of the Maximum
Amount.
     10.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     10.12 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.
Quest Resource
Credit Agreement

82



--------------------------------------------------------------------------------



 



     10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Borrowing, and shall continue
in full force and effect as long as any Revolving Loan or any other Obligation
shall remain unpaid or unsatisfied.
     10.14 Severability. Any provision of this Agreement and the other Loan
Documents to which the Borrower is a party that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.15 Replacement of Lenders. If (i) any Lender fails or refuses to consent
to any requested amendment or waiver pursuant to Section 10.01, (ii) any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, (iii) any Lender is in breach of
any of its obligations under this Agreement or (iv) if any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.07), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:
     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.07(b) (iii);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Loans, L/C Advances, L/C Borrowings,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
such payment being at par, with no premium or discount;
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     10.16 Governing Law.
Quest Resource
Credit Agreement

83



--------------------------------------------------------------------------------



 



     (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER UNITED STATES FEDERAL LAW.
     (b) THE BORROWER AND EACH OTHER PARTY HERETO, AND EACH GUARANTOR, BY
EXECUTION OF A GUARANTY, AGREES TO THIS SECTION 10.16(b).ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF NEW
YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK AND APPELLATE
COURTS FROM ANY THEREOF, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE
BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, AND BY EXECUTION OF
A GUARANTY, EACH GUARANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, EACH GUARANTOR,
THE ADMINISTRATIVE AGENT AND EACH LENDER (1) IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO, AND (2) IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID, AT ITS ADDRESS FOR NOTICES DESIGNATED HEREIN. THE BORROWER, EACH
GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.
     10.17 Waiver of Right to Trial by Jury, Etc. EACH PARTY TO THIS AGREEMENT
AND EACH GUARANTOR, BY EXECUTION OF A GUARANTY, HEREBY (a) EXPRESSLY AND
IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES TO THE LOAN DOCUMENTS OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF EACH PARTY TO THIS AGREEMENT AND EACH GUARANTOR TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY; AND (b) EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO
CLAIM OR RECOVER IN ANY SUCH ACTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES;
PROVIDED THAT THE WAIVER CONTAINED IN THIS SECTION 10.17(b) SHALL
Quest Resource
Credit Agreement

84



--------------------------------------------------------------------------------



 



NOT APPLY TO THE EXTENT THAT THE PARTY AGAINST WHOM DAMAGES ARE SOUGHT HAS
ENGAGED IN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
     10.18 Time of the Essence. Time is of the essence of the Loan Documents.
     10.19 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
Quest Resource
Credit Agreement

85



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

            QUEST RESOURCE CORPORATION,
as Borrower
      By:   /s/ Jerry D. Cash         Jerry D. Cash        Chief Executive
Officer     

Quest Resource
Credit Agreement

Signature Page 1



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent
      By:   /s/ Gail Watkin         Name:   Gail Watkin         Title:  
Manager, Agency     

Quest Resource
Credit Agreement

Signature Page 2



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA, as Lender
and L/C Issuer
      By:   /s/ Jason York         Jason York        Authorized Signatory     

Quest Resource
Credit Agreement

Signature Page 3



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS

                       Lender   Revolving Commitment
Royal Bank of Canada
  $ 50,000,000.00  
TOTAL:
  $ 50,000,000.00  

Quest Resource
Credit Agreement
Schedule 2.01





--------------------------------------------------------------------------------



 



SECTION 5.13
SUBSIDIARIES AND EQUITY INVESTMENTS

•   The Borrower owns 100% of the issued and outstanding membership interests in
the following Subsidiaries: Quest Oil & Gas, LLC, a Kansas limited liability
company, and Quest Energy Service, LLC, a Kansas limited liability company. The
Borrower has no other Subsidiaries or equity Investments in any other Person.

Quest Resource
Credit Agreement
Schedule 5.13

 



--------------------------------------------------------------------------------



 



SECTION 7.01
EXISTING LIENS

•   Cash collateral securing reimbursement obligations under on the following
Letters of Credit:

  •   $1,000,000 letter of credit issued by Wells Fargo Bank, N.A. for the
benefit of Devon Energy Production Company and Tall Grass Services, LLC (L/C
#NZS564784) expiring on January 1, 2008.     •   $200,000 letter of credit
issued by Wells Fargo Bank, N.A. for the benefit of Victore Insurance Company
(L/C # NZS564785) expiring on July 7, 2008.

Quest Resource
Credit Agreement
Schedule 7.01

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.04
INDEBTEDNESS

•   Reimbursement Obligations on the following Letters of Credit:

  •   $1,000,000 letter of credit issued by Wells Fargo Bank, N.A. for the
benefit of Devon Energy Production Company and Tall Grass Services, LLC (L/C
#NZS564784) expiring on January 1, 2008.     •   $200,000 letter of credit
issued by Wells Fargo Bank, N.A. for the benefit of Victore Insurance Company
(L/C # NZS564785) expiring on July 7, 2008.     •   $1,000,000 letter of credit
issued by UBS for the benefit of Devon Energy Production Company.

Quest Resource
Credit Agreement
Schedule 7.04

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.11
TRANSACTIONS WITH AFFILIATES

•   Management Services Agreement dated as of November 13, 2007 among Quest
Energy GP, LLC, Quest Energy Partners, L.P., and Quest Energy Service, LLC.

•   Contribution, Conveyance and Assumption Agreement, dated as of December 22,
2006, but effective as of December 1, 2006, among Quest Midstream Partners,
L.P., Quest Cherokee, LLC, Quest Midstream GP, LLC, Quest Resource Corporation,
Bluestem Pipeline, LLC, and other Quest subsidiaries.

•   Amended and Restated Investors’ Rights Agreement, dated as of November 1,
2007, among Quest Midstream Partners, L.P., Quest Midstream GP, LLC, Quest
Resource Corporation and 17 investors.

•   Purchase Agreement, dated as of December 22,2006, among Quest Midstream
Partners, L.P., Quest Midstream GP, LLC, Quest Resource Corporation, Alerian
Opportunity Partners IV, L.P., Swank MLP Convergence Fund, LP, Swank Investment
Partners, LP, The Cushing MLP Opportunity Fund I, LP, The Cushing GP Strategies
Fund, LP, Tortoise Capital Resources Corporation, Huizenga Opportunity Partners,
LP and HCM Energy Holdings, LLC.

•   Purchase Agreement, dated as of October 16,2007, among Quest Midstream
Partners, L.P., Quest Midstream GP, LLC, Quest Resource Corporation, Alerian
Opportunity Partners, IX, L.P., Bel Air MLP Energy Infrastructure Fund, LP,
Tortoise Capital Resources Corporation, Tortoise Gas and Oil Corporation, Dalea
Partners, LP, Hartz Capital MLP, LLC, ZLP Fund, L.P., KED MME Investment
Partners, LP, KED MME Investment Partners, LP, Eagle Income Appreciation
Partners, L.P., Eagle Income Appreciation II, L.P., Citigroup Financial
Products, Inc., and The Northwestern Mutual Life Insurance Company.

•   Second Amended and Restated Agreement of Limited Partnership of Quest
Midstream Partners, L.P., dated as of November 1,2007, among Quest Midstream GP,
LLC, Quest Resource Corporation, and 19 limited partners.

•   Amended and Restated Limited Liability Company Agreement of Quest Midstream
GP, LLC, dated as of December 22,2006, among Quest Resource Corporation, Alerian
Opportunity Partners IV, LP, Swank MLP Convergence Fund, LP, Swank Investment
Partners, LP, The Cushing MLP Opportunity Fund I, LP, and the Cushing GP
Strategies Fund, LP.

Quest Resource
Credit Agreement
Schedule 7.11

 



--------------------------------------------------------------------------------



 



•   Limited Liability Company Agreement of Quest Energy GP, LLC, dated as of
July 12, 2007, by Quest Resource Corporation.

•   Amended and Restated Limited Liability Company Agreement of Quest Energy GP,
LLC, dated as of November 15, 2007, by Quest Resource Corporation.

•   Omnibus Agreement, dated as of December 22, 2006, among Quest Resource
Corporation, Quest Midstream GP, LLC, Bluestem Pipeline, LLC and Quest Midstream
Partners, L.P.

•   Midstream Services and Gas Dedication Agreement, dated as of December 22,
2006, but effective as of December 1, 2006, between Quest Resource Corporation
and Bluestem Pipeline, LLC, as amended by Amendment No. 1 to the Midstream
Services and Gas Dedication Agreement, between Quest Resource Corporation and
Bluestem Pipeline, LLC.

•   Assignment and Assumption Agreement, dated as of November 15, 2007, among
Quest Resource Corporation, Bluestem Pipeline, LLC and Quest Energy Partners,
L.P. (whereby Quest Resource Corporation will assign the Midstream Services and
Gas Dedication Agreement to Quest Energy Partners, L.P., and Quest Energy
Partners, L.P. will assume all of Quest Resource Corporation’s rights and
obligations).

•   Underwriting Agreement, dated as of November 8, 2007, among Quest Energy
Partners, L.P., Quest Energy GP, LLC, Quest Cherokee, LLC, Quest Resource
Corporation, and Wachovia Capital Markets, LLC.

•   Limited Partnership Agreement of Quest Energy Partners, L.P., dated as of
July 12, 2007, between Quest Energy GP, LLC and Quest Resource Corporation.

•   First Amended and Restated Limited Partnership Agreement of Quest Energy
Partners, L.P., dated as of November 15, 2007, between Quest Energy GP, LLC and
Quest Resource Corporation.

•   Contribution, Conveyance and Assumption Agreement, dated as of November 15,
2007, among Quest Resource Corporation, Quest Energy Partners, L.P., Quest
Energy GP, LLC, Quest Cherokee, LLC, Quest Oil & Gas, LLC, and Quest Energy
Service, LLC.

•   Omnibus Agreement, dated as of November 15, 2007, among Quest Energy
Partners, L.P., Quest Energy GP, LLC, and Quest Resource Corporation.

•   Management Services Agreement, dated as of November 15, 2007, among Quest
Energy GP, LLC, Quest Energy Partners, L.P., and Quest Energy Service, LLC.

Quest Resource
Credit Agreement
Schedule 7.11

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
ADDRESSES FOR NOTICES TO BORROWER,
GUARANTORS AND ADMINISTRATIVE AGENT
ADDRESS FOR NOTICES TO BORROWER
QUEST RESOURCE CORPORATION
210 Park Avenue, Suite 2750
Oklahoma City, Oklahoma 73102
Attn: Chief Executive Officer
Telephone: (405) 488-1304
Facsimile: (405) 840-9897
ADDRESS FOR NOTICES TO GUARANTORS
Quest Energy Services, LLC
210 Park Avenue, Suite 2750
Oklahoma City, Oklahoma 73102
Attn: Chief Executive Officer
Telephone: (405) 488-1304
Facsimile: (405) 840-9897
ADDRESSES FOR ROYAL BANK OF CANADA
Royal Bank of Canada’s Lending Office:
Royal Bank of Canada
New York Branch
One Liberty Plaza, 3rd Floor
New York, New York 10006-1404
Attention: Manager, Loans Administration
Telephone: (212) 428-6332
Facsimile: (212) 428-2372
For matters related to letters of credit:
Attention: Manager, Trade Products
Telephone: (212) 428-6235
Facsimile: (212) 428-3015
in each case with a copy to:
Royal Bank of Canada
2800 Post Oak Boulevard
3900 Williams Tower
Houston, Texas 77056
Attention: Jason York
Telephone: (713) 403-5679
Facsimile: (713) 403-5624
Electronic Mail: Jason.York@rbccm.com
Quest Resource
Credit Agreement
Schedule 10.2 Page 2

 



--------------------------------------------------------------------------------



 



Administrative Agent’s Office:
Royal Bank of Canada
Agency Services Group
Royal Bank Plaza
P. O. Box 50, 200 Bay Street
12th Floor, South Tower
Toronto, Ontario M5J 2W7
Attention: Manager Agency
Facsimile: (416) 842-4023
Wiring Instructions:
JPMorgan Chase Bank, New York, New York
ABA 021-000021
For account Royal Bank of Canada, New York
Swift Code: ROYCUS3X
A/C 920-1033363
For further credit to A/C 293-746-4, Transit 1269
Ref: Quest Resource
Attn: Agency Services
Quest Resource
Credit Agreement
Schedule 10.2 Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT A-l
FORM OF BORROWING NOTICE
Date:                                         ,                     
To: Royal Bank of Canada, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of
November 15, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Quest Resource Corporation,
a Nevada corporation (the “Borrower”), Royal Bank of Canada, as Administrative
Agent and Collateral Agent, and the Lenders from time to time party thereto.
     The undersigned hereby requests:
I. FACILITY

                          1.   Status Information for the Facility
 
                            (a)   Amount of Facility: $50,000,000
 
                            (b)   Revolving Loans outstanding prior to the
Borrowing requested herein: $                    
 
                            (c)   Letters of Credit outstanding prior to the
Borrowing requested herein: $                    
 
                            (d)   Principal amount of Revolving Loans available
to be borrowed (l(a) minus the sum of l(b) and l(c)): $                    
 
                        2.   Amount of Borrowing: $                    
 
                        3(a)   Initial Borrowing Base as of Closing Date:
$                    
 
                        3(b)   Borrowing Base as of the day preceding the date
of this Borrowing Notice: $                    
 
                        4.   Requested date of Borrowing:
                                        , 200_; must be prior to Maturity Date.
 
                        5.   Requested Type of Loan and applicable Dollar
amount:
 
                            (a)   Base Rate Loan for $                    
 
                            (b)   Eurodollar Rate Loan with Interest Period of:
 
                   
 
          (i)   one month for   $                    
 
          (ii)   two months for   $                    
 
          (iii)   three months for   $                    
 
          (iv)   six months for   $                    

Exhibit A-l Page 1
Form of Borrowing Notice

 



--------------------------------------------------------------------------------



 



  6.   Purpose of Revolving Loan:

  —   To pay certain indebtedness owing under the Prior First Lien Credit
Agreement, Prior Second Lien Credit Agreement and Prior Third Lien Credit
Agreement     —   To finance acquisitions and capital expenditures     —   To
finance capital contributions to QMLPGP and QELPGP for them to maintain their 2%
general partner interest in QMLP and QELP, respectively     —   To finance
working capital and general company purposes of the Borrower and its
Subsidiaries (other than the Excluded MLP Entities)     —   To pay fees, costs
and expenses owed pursuant to the Agreement

     The undersigned hereby certifies that the following statements will be true
on the date of the proposed Borrowing(s) after giving effect thereto and to the
application of the proceeds therefrom:
               (a) the representations and warranties of the Borrower contained
in Article V of the Agreement are true and correct in all material respects as
though made on and as of such date (except such representations and warranties
which expressly refer to an earlier date, which are true and correct in all
material respects as of such earlier date);
               (b) the amount of the requested Borrowing, when added to
Revolving Loans outstanding prior to the Borrowing and Letters of Credit
outstanding prior to the Borrowing will not exceed the lesser of (i) Borrowing
Base set forth on Line 1.3 (a) or (b), as applicable, and (ii) the Aggregate
Revolving Commitment; and
               (c) no Default or Event of Default has occurred and is
continuing, or would result from such proposed Borrowing(s).
     The Borrowing requested herein complies with Sections 2.01, 2.02 and 2.03
of the Agreement, as applicable.

                  QUEST RESOURCE CORPORATION         a Nevada corporation, as
Borrower    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exhibit A-l Page 2
Form of Borrowing Notice

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
FORM OF CONVERSION/CONTINUATION NOTICE
Date:                                         ,                     
TO: Royal Bank of Canada, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of
November 15, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Quest Resource Corporation,
a Nevada corporation (the “Borrower”), Royal Bank of Canada, as Administrative
Agent and Collateral Agent, and the Lenders from time to time party thereto.
     The undersigned hereby requests:
I. FACILITY

                              1.   Amount of [conversion] [continuation]:
$                    
 
                            2.   Existing rate:   Check applicable blank
 
                                (a)   Base Rate
 
                                (b)   Eurodollar Rate Loan with Interest Period
of:
 
                                    (i)   one month                             
      (ii)   two months                                    (iii)   three months
                                   (iv)   six months                       
 
                            3.   If a Eurodollar Rate Loan, date of the last day
of the Interest Period for such Loan:                                         ,
200_.
 
                            The Revolving Loan described above is to be
[converted] [continued] as follows:
 
                            4.   Requested date of [conversion] [continuation]:
                                        , 200_,
 
                            5.   Requested Type of Loan and applicable Dollar
amount:
 
                                (a)   Base Rate Loan for $                    
 
                                (b)   Eurodollar Rate Loan with Interest Period
of:
 
                       
 
          (i)   one month for       $                    
 
          (ii)   two months for       $                    
 
          (iii)   three months for       $                    
 
          (iv)   six months for       $                    

Exhibit A-2 Page 1
Form of Conversion/Continuation Notice

 



--------------------------------------------------------------------------------



 



     The [conversion] [continuation] requested herein complies with
Sections 2.01 and 2.03 of the Agreement, as applicable.

                  QUEST RESOURCE CORPORATION         a Nevada corporation, as
Borrower    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exhibit A-2 Page 2
Form of Conversion/Continuation Notice

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3
FORM OF REPAYMENT NOTICE
Date:                                         ,                     
To: Royal Bank of Canada, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of
November 15, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Quest Resource Corporation,
a Nevada corporation (the “Borrower”), Royal Bank of Canada, as Administrative
Agent and Collateral Agent, and the Lenders from time to time party thereto.
     The undersigned hereby is repaying the Facility as follows:
I. FACILITY

                          1.   Revolving Loans outstanding prior to the
repayment referred to herein: $                    
 
                        2.   Amount of repayment: $                    
 
                        3.   Date of repayment:                     , 200_.
 
                        4.   Type of Loan and amount to which repayment applies:
 
                            (a)   Base Rate Loan for $                    
 
                            (b)   Eurodollar Rate Loan with Interest Period of:
 
                   
 
          (i)   one month   $                    
 
          (ii)   two months   $                    
 
          (iii)   three months   $                    
 
          (iv)   six months   $                    

     The repayment referred to herein complies with Section 2.04 of the
Agreement,

                  QUEST RESOURCE CORPORATION         a Nevada corporation, as
Borrower    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exhibit A-3 Page 1
Form of Repayment Notice

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF REVOLVING NOTE

      $                                           November ___, 2007

     FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to
pay to the order of                                          (the “Lender”), on
the Maturity Date (as defined in the Credit Agreement referred to below) the
principal amount of                      Dollars ($                    ), or
such lesser principal amount of Revolving Loans made by Lender under the
Facility (both as defined in such Credit Agreement) due and payable by the
Borrower to the Lender on the Maturity Date under that certain Credit Agreement,
dated as of even date herewith (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among the Borrower,
the Lenders from time to time party thereto, and Royal Bank of Canada, as
Administrative Agent and Collateral Agent.
     The Borrower promises to pay interest on the unpaid principal amount of
each Revolving Loan from the date of such Revolving Loan until such principal
amount is paid in full, at such interest rates, and at such times as are
specified in the Credit Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds to the account designated by the Administrative
Agent in the Credit Agreement. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.
     This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and is subject to optional and
mandatory prepayment in whole or in part as provided therein. This Revolving
Note is also entitled to the benefits of each Guaranty and the Collateral
Documents. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Credit Agreement, all amounts then remaining unpaid on
this Revolving Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement. Revolving Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Revolving Note and endorse thereon the date, amount and
maturity of its Revolving Loans and payments with respect thereto.
     This Revolving Note is a Loan Document and is subject to Section 10.10 of
the Credit Agreement, which is incorporated herein by reference the same as if
set forth herein verbatim.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, notice of
intent to accelerate, notice of acceleration, demand, dishonor and non-payment
of this Revolving Note.
Exhibit B Page 1
Form of Revolver Note

 



--------------------------------------------------------------------------------



 



     THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

                  QUEST RESOURCE CORPORATION a Nevada         corporation, as
Borrower    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exhibit B Page 2
Form of Revolver Note

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
(Pursuant to Section 6.02 of the Agreement)
Financial Statement Date:                     ,           
To: Royal Bank of Canada, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of
November 15, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement,” the terms defined
therein being used herein as therein defined), among Quest Resource Corporation,
a Nevada corporation (the “Borrower”), the Lenders from time to time party
thereto, and Royal Bank of Canada, as Administrative Agent and Collateral Agent.
Capitalized terms used herein but not defined herein shall have the meaning set
forth in the Agreement.
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he is the                                          of the Borrower, and
that, as such, he is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:
     [Use the following for fiscal year-end financial statements]
     Attached hereto as Schedule 1 are the year-end audited consolidated
financial statements of the Borrower and its Subsidiaries required by
Section 6.01(a) of the Agreement for the fiscal year of the Borrower ended as of
the above date, together with the report and opinion of an independent certified
public accountant required by such section; and
     [Use the following for fiscal quarter-end financial statements]
     Attached hereto as Schedule 1 are, the unaudited consolidated financial
statements of the Borrower and its Subsidiaries required by Section 6.01(b) of
the Agreement for the fiscal quarter of the Borrower ended as of the above date
and the portion of the Borrower’s fiscal year then ended, together with a
certificate of a Responsible Officer of the Borrower stating that such financial
statements fairly present the financial condition, results of operations and
cash flows of the Borrower and its Subsidiaries in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.
     [Use the following for both fiscal year-end and quarter-end financial
statements]
     1. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.
     2. A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and no Default or Event
Exhibit C Page 1
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



of Default has occurred and is continuing except as follows (list of each such
Default or Event of Default and include the information required by Section 6.03
of the Credit Agreement):
     3. The covenant analyses and information set forth on Schedule 2 attached
hereto are true and accurate on and as of the date of this Certificate.
     4. As of the date of this Certificate, the Borrowing Base is
$                     calculated as follows:
Quest Resource Corporation
Borrowing Base Calculation Worksheet
As of [insert Financial Statement Date]

                                                                               
      QELP   QELP   QELP           QMLP   QMLP   QMLP         # of QELP   common
unit   Market   Pledged Collateral   # of QELP   common unit   Market   Pledged
Collateral         units   market price (a)   Value   Market Value   units  
market price (b)   Value   Market Value   Totals
Common Units Collateral
                                                                       
Common units
                                                                       
Advance rate
                    50.00 %                             50.00 %                
Common units Borrowing Base
                                                                       
 
                                                                       
Subordinated Units
                                                                       
Subordinated units
                                            $20.00                          
Discount
            15.00 %                             15.00 %                        
Adjusted price
                                                                       
Adjusted price
                                                                       
Advance rate
                    50.00 %                             50.00 %                
Subordinated units Borrowing Base
                                                                       
 
                                                                       
Total Available Borrowing Base (1)
                                                                       
 
                                                                       
Current Aggregate Revolving Commitment
                                                                  $50,000,000  
Less: current Loans outstanding
                                                                       
Current Balance of Unborrowed Facility (2)
                                                                       
 
                                                                       
Available to Advance [lessor of (1) or (2)]
                                                                       

 

(a)  QELP common unit market price as of xx/xx/xxxx, which was the last trading
day of the quarterly period   (b)  QMLP common unit market price is set at
$20.00 by Administrative Agent until a public offering is completed which will
set the new common unit market price

     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,                     .

              QUEST RESOURCE CORPORATION     a Nevada corporation, as Borrower
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Exhibit C Page 2
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



For the Quarter/Year ended
                                         (“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
I. Section 7.15(a) - Interest Coverage Ratio.

                  A.   Consolidated Annualized EBITDA (for use for Statement
Dates prior to March 31, 2009)    
 
    1.     Consolidated EBITDA for the 3-month period ended March 31, 2008
multiplied by 4 (including pro forma adjustments for Material Dispositions and
Material Acquisitions):   $                    
 
    2.     Consolidated EBITDA for the 6-month period ended June 30, 2008
multiplied by 2 (including pro forma adjustments for Material Dispositions and
Material Acquisitions):   $                    
 
    3.     Consolidated EBITDA for the 9-month period ended September 30, 2008
multiplied by 1.33 (including pro forma adjustments for Material Dispositions
and Material Acquisitions):   $                    
 
    4.     Consolidated EBITDA for the 12-month period ended December 31, 2008
(including pro forma adjustments for Material Dispositions and Material
Acquisitions):   $                    
 
    5.     Interest Coverage Ratio: (Line I.C.3) divided by (Line I.A.1, 2, 3 or
4, as appropriate):              to 1.0
 
    6.     Is the Interest Coverage Ratio less than 3.0 to 1.0?   Yes/No
 
                B.   Consolidated EBITDA measured on a pro forma rolling four
consecutive fiscal quarter basis ending on the Statement Date (“Reference
Period”) (see Credit Agreement definition of “Consolidated EBITDA”):    
 
    1.     Consolidated EBITDA for Reference Period (prior to pro forma
adjustments for Material Dispositions and Material Acquisitions pursuant to
Section 7.15(c)):   $                    
 
    2.     Pro forma adjustments to EBITDA for Material Dispositions and
Material Acquisitions during the Reference Period (Section 7.15(c)), giving
effect to such Material Dispositions and Material Acquisitions on a pro forma
basis for the Reference Period as if such Material Dispositions and Material
Acquisitions occurred on the first day of the Reference Period:  
$                    
 
    3.     Consolidated EBITDA including pro forma adjustments for Material
Dispositions and Material Acquisitions (Lines I.B.1 +I.B.2):  
$                    
 
                C.   Consolidated Interest Charges for the Reference Period (or
for Reference Periods ending prior to March 31, 2009, Consolidated Annualized
Interest Charges)    
 
    1.     Consolidated Interest Charges for the four consecutive fiscal
quarters ending on the Statement Date (or for Reference Periods ending prior to
March 31, 2009, Consolidated Annualized Interest Charges for the period ending
on the Statement Date):   $                    

Exhibit C Page 3
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



                 
 
    2.     Pro forma adjustment to Consolidated Interest Charges for Material
Dispositions and Material Acquisitions during the four consecutive fiscal
quarters ending on the Statement Date (Section 7.15 (c)):  
$                    
 
               
 
    3.     Consolidated Interest Charges including pro forma adjustments for
Material Dispositions and Material Acquisitions (Lines I.B.1 + I.B.2):  
$                    
 
               
D.
          Interest Coverage Ratio    
 
    1.     Consolidated EBITDA adjusted for Material Dispositions and Material
Acquisitions (Line I.B.3);   $                    
 
    2.     Consolidated Interest Charges adjusted for Material Dispositions and
Material Acquisitions (Line I.C.3):   $                    
 
    3.     Imputed interest charges on Synthetic Lease Obligations of the
Borrower and its Subsidiaries (other than the Excluded MLP Entities) for the
Reference Period:   $                    
 
    4.     Interest Coverage Ratio: (Line I.D.1) divided by (Lines I.D.2 +
I.D.3):              to 1.0
 
               
 
          Is the Interest Coverage Ratio less than 3.0 to 1.0?   Yes/No

II. Section 7.15(b) - Leverage Ratio.

                  A. Consolidated Funded Debt    
 
1. Consolidated Funded Debt on Statement Date (borrowed money Indebtedness,
letter of credit reimbursement obligations, Capital Leases, Synethetic Leases,
Guaranty Obligations)   $                    
 
                B. Consolidated EBITDA measured on a rolling four consecutive
fiscal quarter basis ending on the Statement Date (“Reference Period”) (see
Credit Agreement definition of “Consolidated EBITDA”):    
 
1. Consolidated EBITDA for the 3-month period ended March 31, 2008 multiplied by
4 (including pro forma adjustments for Material Dispositions and Material
Acquisitions):   $                    
 
2. Consolidated EBITDA for the 6-month period ended June 30, 2008 multiplied by
2 (including pro forma adjustments for Material Dispositions and Material
Acquisitions):   $                    
 
3. Consolidated EBITDA for the 9-month period ended September 30, 2008
multiplied by 1.33 (including pro forma adjustments for Material Dispositions
and Material Acquisitions):   $                    
 
4. Consolidated EBITDA for the 12-month period ended December 31, 2008
(including pro forma adjustments for Material Dispositions and Material
Acquisitions):   $                    
 
5. Leverage Ratio: (Line II.A.3) divided by (Line II.B.l, 2, 3 or 4, as
appropriate):              to 1.0
 
6. Is the Interest Coverage Ratio greater than 3.0 to 1.0?   Yes/No

Exhibit C Page 4
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



                  C. Consolidated EBITDA (for use for Statement Dates on and
after March 31, 2009)    
 
1. Consolidated EBITDA (including pro forma adjustments for Material
Dispositions and Material Acquisitions) (Line I.A.3 above)  
$                    
 
2. Leverage Ratio: (Line II.A.3) divided by (Line II.C.1):                  to
1.0
 
3. Is the Interest Coverage Ratio less than 3.0 to 1.0?   Yes/No

Exhibit C Page 5
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as may be
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex I attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

         
1.
  Assignor:    
 
       
2.
  Assignee:    
 
      [and is an Affiliate/Approved Fund of [identify Lender]
 
       
3.
  Borrower(s):   Quest Resource Corporation
 
       
4.
  Administrative Agent:   Royal Bank of Canada, as the administrative agent
under the Credit Agreement
 
       
5.
  Credit Agreement:   The $50,000,000 Credit Agreement dated as of November 15,
2007 among Quest Resource Corporation, the Lenders parties thereto, and Royal
Bank of Canada, as Administrative Agent.

Exhibit D Page 1
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



     6. Assigned Interest:

                              Aggregate Amount of     Amount of            
Commitment/Loans for     Commitment/Loans     Percentage Assigned of       all
Lenders*     Assigned*     Commitment/Loans  
Revolving Loans:
  $       $         %  
Total:
  $       $         %  

[7. Trade Date:                      ]
Effective Date:                     , 20       [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Title:             

 

*   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

              Consented to and Accepted:        
 
            [NAME OF ADMINISTRATIVE AGENT], as   [NAME OF L/C ISSUER], as
Administrative Agent   L/C Issuer
 
           
By
      By    
 
           
 
  Title:        

[Consented to:]
Exhibit D Page 2
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



          QUEST RESOURCE CORPORATION,     a Nevada corporation    
 
       
By
       
Name:
 
 
   
Title:
       

Exhibit D Page 3
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



ANNEX 1
TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
          1.1 Assignor. The Assignor: (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee: (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and
Exhibit D Page 4
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
Exhibit D Page 5
Form of Assignment and Assumption

 